Exhibit 10.1

--------------------------------------------------------------------------------

CREDIT AGREEMENT

Dated as of June 6, 2006

among

OREGON STEEL MILLS, INC.,
NEW CF&I, INC.,
CF&I STEEL, L.P. and
COLORADO AND WYOMING RAILWAY COMPANY,

as Borrowers,

THE OTHER CREDIT PARTIES SIGNATORY HERETO,

as Credit Parties,

THE LENDERS SIGNATORY HERETO

FROM TIME TO TIME,

as Lenders,

and

GENERAL ELECTRIC CAPITAL CORPORATION,

as Agent and Lender.

--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 

 

Page

 

 

 

--------------------------------------------------------------------------------

1.

AMOUNT AND TERMS OF CREDIT

2

 

 

 

 

1.1

Credit Facility.

2

 

1.2

Letters of Credit

3

 

1.2A

Swap Related Reimbursement Obligations.

3

 

1.3

Prepayments.

4

 

1.4

Use of Proceeds

6

 

1.5

Interest and Applicable Margins.

6

 

1.6

Eligible Accounts

8

 

1.7

Eligible Inventory

10

 

1.8

Cash Management Systems

12

 

1.9

Fees.

12

 

1.10

Receipt of Payments

13

 

1.11

Application and Allocation of Payments.

13

 

1.12

Loan Account and Accounting

14

 

1.13

Indemnity.

14

 

1.14

Access

15

 

1.15

Taxes.

16

 

1.16

Capital Adequacy; Increased Costs; Illegality.

17

 

1.17

Single Loan

18

 

1.18

Intercreditor Agreement

18

 

 

 

 

2.

CONDITIONS PRECEDENT

19

 

 

 

 

2.1

Conditions to the Initial Loans

19

 

2.2

Further Conditions to Each Loan

20

 

 

 

 

3.

REPRESENTATIONS AND WARRANTIES

20

 

 

 

 

3.1

Corporate Existence; Compliance with Law

20

 

3.2

Executive Offices, Collateral Locations, FEIN

21

 

3.3

Corporate Power, Authorization, Enforceable Obligations

21

 

3.4

Financial Statements and Projections

22

 

3.5

Material Adverse Effect

22

 

3.6

Ownership of Property; Liens

23

 

3.7

Labor Matters

23

 

3.8

Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness

24

 

3.9

Government Regulation

24

 

3.10

Margin Regulations; Sarbanes-Oxley Act

24

 

3.11

Taxes

25

 

3.12

ERISA.

25

 

3.13

No Litigation

26

 

3.14

Brokers

26

 

3.15

Intellectual Property

26

i




 

3.16

Full Disclosure

26

 

3.17

Environmental Matters.

27

 

3.18

Insurance

27

 

3.19

Deposit and Disbursement Accounts

28

 

3.20

Government Contracts

28

 

3.21

Customer and Trade Relations

28

 

3.22

Bonding; Licenses

28

 

3.23

[Intentionally Reserved.]

28

 

3.24

[Intentionally Reserved.]

28

 

3.25

Subordinated Debt; Intercreditor Agreement and Noteholder Debt

28

 

3.26

Anti-Terrorism Laws; Foreign Corrupt Practices Act; Sarbanes-Oxley Act

28

 

3.27

Key Contracts

29

 

 

 

 

4.

FINANCIAL STATEMENTS AND INFORMATION

29

 

 

 

 

4.1

Reports and Notices.

29

 

4.2

Communication with Accountants

29

 

 

 

 

5.

AFFIRMATIVE COVENANTS

29

 

 

 

 

5.1

Maintenance of Existence and Conduct of Business

29

 

5.2

Payment of Charges.

30

 

5.3

Books and Records

30

 

5.4

Insurance; Damage to or Destruction of Collateral.

30

 

5.5

Compliance with Laws

32

 

5.6

Supplemental Disclosure

32

 

5.7

Intellectual Property

33

 

5.8

Environmental Matters

33

 

5.9

Landlords’ Agreements, Mortgagee Agreements and Bailee Letters

33

 

5.10

[Intentionally Reserved.]

34

 

5.11

Further Assurances

34

 

5.12

Legal Requirements

34

 

5.13

Transactions with Affiliates

34

 

5.14

Covenant to Become Party to Loan Documents

35

 

5.15

Performance of Key Contracts

35

 

5.16

Repayment of Prior Lender Obligations; Satisfaction of Outstanding L/Cs

35

 

 

 

 

6.

NEGATIVE COVENANTS

35

 

 

 

 

6.1

Mergers, Subsidiaries, Etc

35

 

6.2

Investments; Loans and Advances

36

 

6.3

Indebtedness

37

 

6.4

[Intentionally Reserved.]

38

 

6.5

Capital Structure and Business

38

 

6.6

[Intentionally Reserved.]

38

 

6.7

Liens

38

 

6.8

Sale of Assets

39

ii




 

6.9

[Intentionally Reserved.]

39

 

6.10

Financial Covenants

40

 

6.11

[Intentionally Reserved.]

40

 

6.12

[Intentionally Reserved.]

40

 

6.13

Restricted Payments

40

 

6.14

Change of Corporate Name, State of Incorporation or Location; Change of Fiscal
Year

40

 

6.15

No Impairment of Intercompany Transfers

41

 

6.16

[Intentionally Reserved.]

41

 

6.17

Changes Relating to Noteholder Debt; Key Contracts.

41

 

6.18

[Intentionally Reserved.]

41

 

6.19

No Speculative Transactions

41

 

 

 

 

7.

TERM

42

 

 

 

 

7.1

Termination

42

 

7.2

Survival of Obligations Upon Termination of Financing Arrangements

42

 

 

 

 

8.

EVENTS OF DEFAULT; RIGHTS AND REMEDIES

42

 

 

 

 

8.1

Events of Default

42

 

8.2

Remedies.

44

 

8.3

Waivers by Credit Parties

45

 

 

 

 

9.

ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT

45

 

 

 

 

9.1

Assignment and Participations.

45

 

9.2

Appointment of Agent

47

 

9.3

Agent’s Reliance, Etc

48

 

9.4

GE Capital and Affiliates

49

 

9.5

Lender Credit Decision

49

 

9.6

Indemnification

49

 

9.7

Successor Agent

49

 

9.8

Setoff and Sharing of Payments

50

 

9.9

Advances; Payments; Non-Funding Lenders; Information; Actions in Concert.

51

 

 

 

 

10.

SUCCESSORS AND ASSIGNS

53

 

 

 

 

10.1

Successors and Assigns

53

 

 

 

 

11.

MISCELLANEOUS

53

 

 

 

 

11.1

Complete Agreement; Modification of Agreement

53

 

11.2

Amendments and Waivers.

53

 

11.3

Fees and Expenses

55

 

11.4

No Waiver

56

 

11.5

Remedies

57

iii




 

11.6

Severability

57

 

11.7

Conflict of Terms

57

 

11.8

Confidentiality

57

 

11.9

GOVERNING LAW

58

 

11.10

Notices.

58

 

11.11

Section Titles

59

 

11.12

Counterparts

59

 

11.13

WAIVER OF JURY TRIAL

59

 

11.14

Press Releases and Related Matters

60

 

11.15

Reinstatement

60

 

11.16

Advice of Counsel

60

 

11.17

No Strict Construction

60

 

 

 

 

12.

CROSS-GUARANTY

60

 

 

 

 

12.1

Cross-Guaranty

60

 

12.2

Waivers by Borrowers

61

 

12.3

Benefit of Guaranty

61

 

12.4

Subordination of Subrogation, Etc

61

 

12.5

Election of Remedies

62

 

12.6

Limitation

62

 

12.7

Contribution with Respect to Guaranty Obligations.

62

 

12.8

Liability Cumulative

63

iv




INDEX OF APPENDICES

Annex A (Recitals)

-

Definitions

Annex B (Section 1.2)

-

Letters of Credit

Annex C (Section 1.8)

-

Cash Management System

Annex D (Section 2.1(a))

-

Closing Checklist

Annex E (Section 4.1(a))

-

Financial Statements and Projections -- Reporting

Annex F (Section 4.1(b))

-

Collateral Reports

Annex G (Section 6.10)

-

Financial Covenants

Annex H (Section 9.9(a))

-

Lenders’ Wire Transfer Information

Annex I (Section 11.10)

-

Notice Addresses

Annex J (from Annex A -

 

 

Commitments definition)

-

Commitments as of Closing Date

 

 

 

Exhibit 1.1(a)(i)

-

Form of Notice of Revolving Credit Advance

Exhibit 1.1(a)(ii)

-

Form of Revolving Note

Exhibit 1.5(e)

-

Form of Notice of Conversion/Continuation

Exhibit 4.1(b)

-

Form of Borrowing Base Certificate

Exhibit 9.1(a)

-

Form of Assignment Agreement

Exhibit Annex E

-

Form of Compliance Certificate

 

 

 

Schedule 1.1

-

Agent’s Representatives

Disclosure Schedule 3.1

-

Type of Entity; State of Organization

Disclosure Schedule 3.2

-

Executive Offices, Collateral Locations, FEIN

Disclosure Schedule 3.4(a)

-

Financial Statements

Disclosure Schedule 3.4(b)

-

Pro Forma

Disclosure Schedule 3.4(c)

-

Projections

Disclosure Schedule 3.5

-

Material Adverse Effect

Disclosure Schedule 3.6

-

Real Estate and Leases

Disclosure Schedule 3.7

-

Labor Matters

Disclosure Schedule 3.8

-

Ventures, Subsidiaries and Affiliates; Outstanding Stock

Disclosure Schedule 3.11

-

Tax Matters

Disclosure Schedule 3.12

-

ERISA Plans

Disclosure Schedule 3.13

-

Litigation

Disclosure Schedule 3.14

-

Brokers

Disclosure Schedule 3.15

-

Intellectual Property

Disclosure Schedule 3.17

-

Hazardous Materials

Disclosure Schedule 3.18

-

Insurance

Disclosure Schedule 3.19

-

Deposit and Disbursement Accounts

Disclosure Schedule 3.20

-

Government Contracts

Disclosure Schedule 3.21

-

Customer and Trade Relations

Disclosure Schedule 3.22

-

Bonds; Patent, Trademark Licenses

Disclosure Schedule 3.27

-

Key Contracts

Disclosure Schedule 5.1

-

Trade Names

Disclosure Schedule 6.2

-

Existing Investments

Disclosure Schedule 6.3

-

Indebtedness

Disclosure Schedule 6.7

-

Existing Liens

v




                         This CREDIT AGREEMENT (this “Agreement”), dated as of
June 6, 2006, among OREGON STEEL MILLS, INC., a Delaware corporation (“OSM”),
NEW CF&I, INC., a Delaware corporation (“New CF&I”), CF&I STEEL, L.P., a
Delaware limited partnership (“CF&I”), COLORADO AND WYOMING RAILWAY COMPANY, a
Delaware corporation (“C&W”) (OSM, New CF&I, CF&I and C&W is each individually
referred to herein as, a “Borrower” and, collectively, as the “Borrowers”); the
other Credit Parties signatory hereto; GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation (in its individual capacity, “GE Capital”), for itself, as
Lender, and as Agent for Lenders; GE CAPITAL FINANCIAL, INC., as an L/C Issuer
(an “L/C Issuer”); and the other Lenders signatory hereto from time to time.

RECITALS

                         WHEREAS, Borrowers have requested that Lenders extend a
revolving credit facility to Borrowers of up to ONE HUNDRED SEVENTY-FIVE MILLION
DOLLARS ($175,000,000) in the aggregate to be used in connection with the
Refinancing (and to pay any related transaction expenses), in connection with
the refinancing of the Noteholder Debt and for the financing of Borrowers’
ordinary working capital and general corporate needs (including anything
specifically permitted hereunder); and for these purposes, Lenders are willing
to make certain loans and other extensions of credit to Borrowers of up to such
amount upon the terms and conditions set forth herein; and

                         WHEREAS, Borrowers have agreed to secure all of their
obligations under the Loan Documents by granting to Agent, for the benefit of
Agent and Lenders, a security interest in and lien upon, among other things, all
of their existing and after-acquired Accounts and Inventory; and

                         WHEREAS, OREGON STEEL DE GUAYANA, INC., a Delaware
corporation (“OSG”), a wholly-owned subsidiary of OSM, is willing to guarantee
all of the obligations of Borrowers to Agent and Lenders under the Loan
Documents and to pledge to Agent, for the benefit of Agent and Lenders, among
other things, all of its existing and after-acquired Accounts and Inventory to
secure such guaranty; and

                         WHEREAS, capitalized terms used in this Agreement shall
have the meanings ascribed to them in Annex A and, for purposes of this
Agreement and the other Loan Documents, the rules of construction set forth in
Annex A shall govern.  All Annexes, Disclosure Schedules, Exhibits and other
attachments (collectively, “Appendices”) hereto, or expressly identified to this
Agreement, are incorporated herein by reference, and taken together with this
Agreement, shall constitute but a single agreement.  These Recitals shall be
construed as part of the Agreement.

                         NOW, THEREFORE, in consideration of the premises and
the mutual covenants hereinafter contained, and for other good and valuable
consideration, the parties hereto agree as follows:




1.          AMOUNT AND TERMS OF CREDIT

             1.1          Credit Facility.

                            (a)          Revolving Credit Facility.

                                           (i)          Subject to the terms and
conditions hereof, each Lender agrees to make available to Borrowers from time
to time until the Commitment Termination Date its Pro Rata Share of advances
(each, a “Revolving Credit Advance” and, collectively, the “Revolving Credit
Advances).  The Pro Rata Share of the Revolving Loan of any Lender shall not at
any time exceed its separate Revolving Loan Commitment.  The obligations of each
Lender hereunder shall be several and not joint.  Until the Commitment
Termination Date, Borrowers may borrow, repay and reborrow under this Section
1.1(a); provided, that the amount of any Revolving Credit Advance to be made at
any time shall not exceed Borrowing Availability at such time.  Borrowing
Availability may be reduced by Reserves imposed by Agent in its reasonable
credit judgment.  Each Revolving Credit Advance shall be made on notice by
Borrower Representative on behalf of the applicable Borrower to one of the
representatives of Agent identified in Schedule 1.1 at the address specified
therein.  Any such notice must be given no later than (1) 11:00 a.m. (Chicago
time) on the Business Day of the proposed Revolving Credit Advance, in the case
of an Index Rate Loan, or (2) 11:00 a.m. (Chicago time) on the date which is
three (3) Business Days prior to the proposed Revolving Credit Advance, in the
case of a LIBOR Loan.  Each such notice (each, a “Notice of Revolving Credit
Advance”) must be given in writing (by telecopy or overnight courier)
substantially in the form of Exhibit 1.1(a)(i), and shall include the
information required in such Exhibit and such other information as may be
required by Agent.  If any Borrower desires to have the Revolving Credit
Advances bear interest by reference to a LIBOR Rate, Borrower Representative
must comply with Section 1.5(e).

                                           (ii)          Except as provided in
Section 1.12, Borrowers shall jointly and severally execute and deliver to each
Lender a note to evidence the Revolving Loan Commitment of that Lender.  Each
note shall be in the principal amount of the Revolving Loan Commitment of the
applicable Lender and substantially in the form of Exhibit 1.1(a)(ii) (each, a
“Revolving Note” and, collectively, the “Revolving Notes”).  Each Revolving Note
shall represent the joint and several obligation of the Borrowers to pay the
amount of the applicable Lender’s Revolving Loan Commitment or, if less, such
Lender’s Pro Rata Share of the aggregate unpaid principal amount of all
Revolving Credit Advances to Borrowers, together with interest thereon as
prescribed in Section 1.5.  The entire unpaid balance of the aggregate Revolving
Loan and all other non-contingent Obligations shall be immediately due and
payable in full in immediately available funds on the Commitment Termination
Date.

                            (b)          [Intentionally Reserved.]

                            (c)          [Intentionally Reserved.]

                            (d)          Reliance on Notices; Appointment of
Borrower Representative.  Agent shall be entitled to rely upon, and shall be
fully protected in relying upon, any Notice of Revolving Credit Advance, Notice
of Conversion/Continuation or similar notice reasonably believed by Agent to be
genuine.  Agent may assume that each Person executing and delivering

2




any notice in accordance herewith was duly authorized, unless the responsible
individual acting thereon for Agent has actual knowledge to the contrary.  Each
Credit Party hereby designates OSM as its representative and agent on its behalf
for the purposes of issuing Notices of Revolving Credit Advances and Notices of
Conversion/Continuation, giving instructions with respect to the disbursement of
the proceeds of the Loans, selecting interest rate options, requesting Letters
of Credit, giving and receiving all other notices and consents hereunder or
under any of the other Loan Documents and taking all other actions (including in
respect of compliance with covenants, entering into amendments and executing and
delivering Borrowing Base Certificates) on behalf of any Credit Party or Credit
Parties under the Loan Documents.  Borrower Representative hereby accepts such
appointment.  Agent and each Lender may regard any notice or other communication
pursuant to any Loan Document from Borrower Representative as a notice or
communication from all Credit Parties, and may give any notice or communication
required or permitted to be given to any Credit Party or Credit Parties
hereunder to Borrower Representative on behalf of such Credit Party or Credit
Parties.  Each Credit Party agrees that each notice, election, representation
and warranty, covenant, agreement, amendment, certificate and undertaking made
on its behalf by Borrower Representative shall be deemed for all purposes to
have been made by such Credit Party and shall be binding upon and enforceable
against such Credit Party to the same extent as if the same had been made
directly by such Credit Party.

             1.2          Letters of Credit.  Subject to and in accordance with
the terms and conditions contained herein and in Annex B, Borrower
Representative, on behalf of the applicable Borrower, shall have the right to
request, and Lenders agree to incur, or purchase participations in, Letter of
Credit Obligations in respect of each Borrower.

             1.2A       Swap Related Reimbursement Obligations.

                             (a)          Borrowers agree to reimburse GE
Capital in immediately available funds in the amount of any payment made by GE
Capital under a Swap Related L/C (such reimbursement obligation, whether
contingent upon payment by GE Capital under the Swap Related L/C or otherwise,
being herein called a “Swap Related Reimbursement Obligation”).  No Swap Related
Reimbursement Obligation for any Swap Related L/C may exceed the amount of the
payment obligations owed by Borrowers under the interest rate protection or
hedging agreement or transaction supported by the Swap Related L/C.

                             (b)          A Swap Related Reimbursement
Obligation shall be due and payable by Borrowers within one (1) Business Day
after the date on which the related payment is made by GE Capital under the Swap
Related L/C.

                             (c)          Any Swap Related Reimbursement
Obligation shall, during the period in which it is unpaid, bear interest at the
rate per annum equal to the LIBOR Rate plus one percent (1%), as if the unpaid
amount of the Swap Related Reimbursement Obligation were a LIBOR Loan, and not
at any otherwise applicable Default Rate.  Such interest shall be payable upon
demand.  The following additional provisions apply to the calculation and
charging of interest on Swap Related Reimbursement Obligations by reference to
the LIBOR Rate:

3




                                            (i)          The LIBOR Rate shall be
determined for each successive one-month LIBOR Period during which the Swap
Related Reimbursement Obligation is unpaid, notwithstanding the occurrence of
any Event of Default and even if the LIBOR Period were to extend beyond the
Commitment Termination Date.

                                            (ii)          If a Swap Related
Reimbursement Obligation is paid during a monthly period for which the LIBOR
Rate is determined, interest shall be pro-rated and charged for the portion of
the monthly period during which the Swap Related Reimbursement Obligation was
unpaid.  Section 1.13(b) shall not apply to any payment of a Swap Related
Reimbursement Obligation during the monthly period.

                                            (iii)          Notwithstanding the
last paragraph of the definition of “LIBOR Rate”, if the LIBOR Rate is no longer
available from Telerate News Service, the LIBOR Rate with respect to Swap
Related Reimbursement Obligations shall be determined by GE Capital from such
financial reporting service or other information available to GE Capital as in
GE Capital’s reasonable discretion indicates GE Capital’s cost of funds.

                             (d)          Except as provided in the foregoing
provisions of this Section 1.2A and in Section 11.3, Borrowers shall not be
obligated to pay to GE Capital or any of its Affiliates any Letter of Credit
Fee, or any other fees, charges or expenses, in respect of a Swap Related L/C or
arranging for any interest rate protection or hedging agreement or transaction
supported by the Swap Related L/C.  GE Capital and its Affiliates shall look to
the beneficiary of a Swap Related L/C for payment of any such letter of credit
fees or other fees, charges or expenses and such beneficiary may factor such
fees, charges, or expenses into the pricing of any interest rate protection or
hedging arrangement or transaction supported by the Swap Related L/C.

                             (e)          If any Swap Related L/C is revocable
prior to its scheduled expiry date, GE Capital agrees not to revoke the Swap
Related L/C unless the Commitment Termination Date or an Event of Default has
occurred.

                             (f)          GE Capital or any of its Affiliates
shall be permitted to (i) provide confidential or other information furnished to
it by any of the Credit Parties (including, without limitation, copies of any
documents and information in or referred to in the Closing Checklist, Financial
Statements and Compliance Certificates) to a beneficiary or potential
beneficiary of a Swap Related L/C and (ii) receive confidential or other
information from the beneficiary or potential beneficiary relating to any
agreement or transaction supported or to be supported by the Swap Related L/C. 
However, no confidential information shall be provided to any Person under this
paragraph unless the Person has agreed to comply with the covenant substantially
as contained in Section 11.8 of this Agreement.

             1.3          Prepayments.

                             (a)          Voluntary Prepayments; Reductions in
Revolving Loan Commitments.  Borrowers may at any time on at least five (5)
days’ prior written notice by Borrower Representative to Agent permanently
reduce (but not terminate) the Revolving Loan Commitment; provided, that (A) any
such prepayments or reductions shall be in a minimum amount of $5,000,000 and
integral multiples of $250,000 in excess of such amount, (B) the

4




Revolving Loan Commitment shall not be reduced to an amount less than
$50,000,000, and (C) after giving effect to such reductions, Borrowers shall
comply with Section 1.3(b)(i).  In addition, Borrowers may at any time on at
least ten (10) days’ prior written notice by Borrower Representative to Agent
terminate the Revolving Loan Commitment; provided, that upon such termination,
all Loans and other Obligations shall be immediately due and payable in full and
all Letter of Credit Obligations shall be cash collateralized or otherwise
satisfied in accordance with Annex B hereto.  Any voluntary reduction or
termination of the Revolving Loan Commitment must be accompanied by payment of
any LIBOR funding breakage costs in accordance with Section 1.13(b).  Upon any
such reduction or termination of the Revolving Loan Commitment, each Borrower’s
right to request Revolving Credit Advances, or request that Letter of Credit
Obligations be incurred on its behalf shall simultaneously be permanently
reduced or terminated, as the case may be; provided, that a permanent reduction
of the Revolving Loan Commitment shall not require a corresponding pro rata
reduction in the L/C Sublimit.  Each notice of partial prepayment shall
designate the Loans or other Obligations to which such prepayment is to be
applied.

                             (b)          Mandatory Prepayments.

                                            (i)          If at any time the
aggregate outstanding balance of the Revolving Loan exceeds the lesser of (A)
the Maximum Amount or (B) the Borrowing Base, Borrowers shall immediately repay
the aggregate outstanding Revolving Credit Advances to the extent required to
eliminate such excess.  If any such excess remains after repayment in full of
the aggregate outstanding Revolving Credit Advances, Borrowers shall provide
cash collateral for the Letter of Credit Obligations in the manner set forth in
Annex B to the extent required to eliminate such excess.

                                            (ii)          [Intentionally
Reserved.]

                                            (iii)          If any Borrower or
any other Credit Party issues Indebtedness (other than Indebtedness permitted
under Section 6.3), no later than the Business Day following the date of receipt
of the proceeds thereof, Borrowers shall prepay the Loans (and cash
collateralize the Letter of Credit Obligations) in an amount equal to all such
proceeds, net of underwriting discounts and commissions and other reasonable
costs paid to non-Affiliates in connection therewith.  Any such prepayment shall
be applied in accordance with Section 1.3(c).

                             (c)          Application of Certain Mandatory
Prepayments.  Any prepayments made by Borrower pursuant to Section 1.3(b)(iii)
above shall be applied as follows:  first, to Fees and reimbursable expenses of
Agent then due and payable pursuant to any of the Loan Documents; second, to
interest then due and payable on the Revolving Credit Advances; third, to the
principal balance of the Revolving Credit Advances outstanding to Borrowers
until the same has been paid in full; fourth, to any Letter of Credit
Obligations of Borrowers to provide cash collateral therefor in the manner set
forth in Annex B, until all such Letter of Credit Obligations have been fully
cash collateralized in the manner set forth in Annex B.  The Revolving Loan
Commitment shall not be permanently reduced by the amount of any such
prepayments.

                             (d)          Application of Prepayments from
Insurance.  Prepayments from insurance in accordance with Section 5.4 shall be
applied in accordance with Section 1.3(c).

5




                             (e)          No Implied Consent.  Nothing in this
Section 1.3 shall be construed to constitute Agent’s or any Lender’s consent to
any transaction that is not permitted by other provisions of this Agreement or
the other Loan Documents.

             1.4          Use of Proceeds.  Borrowers shall utilize the proceeds
of the Loans solely for the Refinancing (and to pay any related transaction
expenses), in connection with the refinancing of the Noteholder Debt and for the
financing of Borrowers’ ordinary working capital and general corporate needs
(including anything specifically permitted hereunder).  For purposes of clarity,
no proceeds of the Loans will be used by any Borrower to repay, prepay or
otherwise satisfy intercompany Indebtedness incurred prior to the Closing Date
and owing to any other Credit Party.

             1.5          Interest and Applicable Margins.

                             (a)          Borrowers shall pay interest to Agent,
for the ratable benefit of Lenders in accordance with the various Loans being
made by each Lender, in arrears on each applicable Interest Payment Date, with
respect to the Revolving Credit Advances, at the Index Rate plus the Applicable
Revolver Index Margin per annum or, at the election of Borrower Representative,
at the applicable LIBOR Rate plus the Applicable Revolver LIBOR Margin per
annum, based on the aggregate Revolving Credit Advances outstanding from time to
time.

As of the Closing Date, the Applicable Margins are as follows:

Applicable Revolver Index Margin

0.000%

Applicable Revolver LIBOR Margin

0.875%


The Applicable Margins may be adjusted by reference to the following grid:

Average Quarterly
Borrowing Availability

 

Applicable Revolver Index Margin

 

Applicable Revolver LIBOR Margin

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Greater than $50,000,000

 

0.00%

 

0.875%

Less than or equal to $50,000,000

 

0.25%

 

1.125%

                             Adjustments in the Applicable Margins commencing
with the Fiscal Quarter ending June 30, 2006 shall be implemented quarterly on a
prospective basis, on each January 1, April 1, July 1 or October 1 occurring
thereafter, based on Agent’s determination on each such date of Borrowers’
average Borrowing Availability for the immediately preceding Fiscal Quarter.  If
an Event of Default has occurred and is continuing at the time any reduction in
the Applicable Margins is to be implemented, that reduction shall be deferred
until the first day of the first calendar month following the date on which such
Event of Default is waived in writing or cured.

6




                             (b)          Solely for purposes of the payment of
interest and not in connection with the calculation of the Financial Covenants
or otherwise, if any payment on any Loan becomes due and payable on a day other
than a Business Day, the maturity thereof will be extended to the next
succeeding Business Day (except as set forth in the definition of LIBOR Period)
and, with respect to payments of principal, interest thereon shall be payable at
the then applicable rate during such extension.

                             (c)          All computations of Fees calculated on
a per annum basis and interest shall be made by Agent on the basis of a 360-day
year, in each case for the actual number of days occurring in the period for
which such interest and Fees are payable.  The Index Rate is a floating rate
determined for each day.  Each determination by Agent of an interest rate and
Fees hereunder shall be presumptive evidence of the correctness of such rates
and Fees, absent manifest error.

                             (d)          So long as an Event of Default has
occurred and is continuing under Section 8.1(a), (h) or (i) or so long as any
other Event of Default has occurred and is continuing and at the election of
Agent (or upon the written request of Requisite Lenders) confirmed by written
notice from Agent to Borrower Representative, the interest rates applicable to
the Loans and the Letter of Credit Fees shall be increased by two percentage
points (2%) per annum above the rates of interest or the rate of such Fees
otherwise applicable hereunder unless Agent or Requisite Lenders elect to impose
a smaller increase (the “Default Rate”), and all outstanding Obligations shall
bear interest at the Default Rate applicable to such Obligations.  Interest and
Letter of Credit Fees at the Default Rate shall accrue from the initial date of
such Event of Default until that Event of Default is cured or waived in writing
and shall be payable upon demand.

                             (e)          Subject to the conditions precedent
set forth in Section 2.2, Borrower Representative shall have the option to (i)
request that any Revolving Credit Advance be made as a LIBOR Loan, (ii) convert
at any time all or any part of outstanding Loans from Index Rate Loans to LIBOR
Loans, (iii) convert any LIBOR Loan to an Index Rate Loan upon payment of an
administrative fee of $250 and subject to payment of LIBOR breakage costs in
accordance with Section 1.13(b) if such conversion is made prior to the
expiration of the LIBOR Period applicable thereto, or (iv) continue all or any
portion of any Loan as a LIBOR Loan upon the expiration of the applicable LIBOR
Period and the succeeding LIBOR Period of that continued Loan shall commence on
the first day after the last day of the LIBOR Period of the Loan to be
continued.  Any Loan or group of Loans having the same proposed LIBOR Period to
be made or continued as, or converted into, a LIBOR Loan must be in a minimum
amount of $5,000,000 and integral multiples of $500,000 in excess of such
amount.  Any such election must be made by 11:00 a.m. (Chicago time) on the
third (3rd) Business Day prior to (1) the date of any proposed Advance which is
to bear interest at the LIBOR Rate, (2) the end of each LIBOR Period with
respect to any LIBOR Loans to be continued as such, or (3) the date on which
Borrower Representative wishes to convert any Index Rate Loan to a LIBOR Loan
for a LIBOR Period designated by Borrower Representative in such election.  If
no election is received with respect to a LIBOR Loan by 11:00 a.m. (Chicago
time) on the third (3rd) Business Day prior to the end of the LIBOR Period with
respect thereto (or if a Default or an Event of Default has occurred and is
continuing or if the additional conditions precedent set forth in Section 2.2
shall not have been satisfied), that LIBOR Loan shall be converted to an Index
Rate Loan at the end of its LIBOR

7




Period.  Borrower Representative must make such election by notice to Agent in
writing, by telecopy or overnight courier.  In the case of any conversion or
continuation, such election must be made pursuant to a written notice (each, a
“Notice of Conversion/Continuation”) in the form of Exhibit 1.5(e). 

                             (f)          Notwithstanding anything to the
contrary set forth in this Section 1.5, if a court of competent jurisdiction
determines in a final order that the rate of interest payable hereunder exceeds
the highest rate of interest permissible under law (the “Maximum Lawful Rate”),
then so long as the Maximum Lawful Rate would be so exceeded, the rate of
interest payable hereunder shall be equal to the Maximum Lawful Rate; provided,
however, that if at any time thereafter the rate of interest payable hereunder
is less than the Maximum Lawful Rate, Borrowers shall continue to pay interest
hereunder at the Maximum Lawful Rate until such time as the total interest
received by Agent, on behalf of Lenders, is equal to the total interest that
would have been received had the interest rate payable hereunder been (but for
the operation of this paragraph) the interest rate payable since the Closing
Date as otherwise provided in this Agreement.  In no event shall the total
interest received by any Lender pursuant to the terms hereof exceed the amount
that such Lender could lawfully have received had the interest due hereunder
been calculated for the full term hereof at the Maximum Lawful Rate.

             1.6           Eligible Accounts.  All of the Accounts owned by each
Borrower and reflected in the most recent Borrowing Base Certificate delivered
by Borrower Representative to Agent shall be “Eligible Accounts” for purposes of
this Agreement, except any Account to which any of the exclusionary criteria set
forth below applies.  Agent shall have the right to establish, modify or
eliminate Reserves against Eligible Accounts from time to time in its reasonable
credit judgment.  In addition, Agent reserves the right, at any time and from
time to time after the Closing Date, to adjust any of the criteria set forth
below and to establish new criteria, and to adjust advance rates with respect to
Eligible Accounts, in each case, in its reasonable credit judgment.  Unless
otherwise agreed by Agent in writing, Eligible Accounts shall not include any
Account of any Borrower:

                             (a)          that does not arise from the sale of
goods or the performance of services by such Borrower in the ordinary course of
its business;

                             (b)          (i) upon which such Borrower’s right
to receive payment is not absolute or is contingent upon the fulfillment of any
condition whatsoever, (ii) as to which such Borrower is not able to bring suit
or otherwise enforce its remedies against the Account Debtor through judicial
process or binding arbitration or (iii) if the Account represents a progress
billing consisting of an invoice for goods sold or used or services rendered
pursuant to a contract under which the Account Debtor’s obligation to pay that
invoice is subject to such Borrower’s completion of further performance under
such contract or is subject to the equitable lien of a surety bond issuer;

                             (c)          in the event that any defense,
counterclaim, complaint, setoff or dispute is asserted as to such Account, but
only to the extent of such defense, counterclaim, complaint, setoff or dispute;

8




                             (d)          that is not a true and correct
statement of bona fide indebtedness incurred in the amount of the Account for
merchandise sold to or services rendered and accepted by the applicable Account
Debtor;

                             (e)          with respect to which an invoice,
reasonably acceptable to Agent in form and substance, has not been sent to the
applicable Account Debtor;

                             (f)          that (i) is not owned by such Borrower
or (ii) is subject to any Lien of any other Person, other than Liens in favor of
Agent, on behalf of itself and Lenders;

                             (g)          that arises from a sale to any
director, officer, other employee or Affiliate of any Credit Party, or to any
entity that has any common officer or director with any Credit Party;

                             (h)          that is the obligation of an Account
Debtor that is the United States government or a political subdivision thereof,
or any state, county or municipality or department, agency or instrumentality
thereof unless Agent, in its sole discretion, has agreed to the contrary in
writing and such Borrower, if necessary or desirable, has complied with respect
to such obligation with the Federal Assignment of Claims Act of 1940, or any
applicable state, county or municipal law restricting assignment thereof;

                             (i)          that is the obligation of an Account
Debtor located in a foreign country other than Canada unless payment thereof is
assured by a letter of credit assigned and delivered to Agent, reasonably
satisfactory to Agent as to form, amount and issuer;

                             (j)          to the extent such Borrower or any
Subsidiary thereof is liable for goods sold or services rendered by the
applicable Account Debtor to such Borrower or any Subsidiary thereof but only to
the extent of the potential offset;

                             (k)          that arises with respect to goods that
are delivered on a bill-and-hold, cash-on-delivery basis or placed on
consignment, guaranteed sale or other terms by reason of which the payment by
the Account Debtor is or may be conditional; provided, that Agent, in its
reasonable credit judgment, may deem an Account of a Borrower which arises from
a bill-and-hold sale of such Borrower in the ordinary course of business and
which otherwise satisfies the criteria for Eligible Accounts set forth hereunder
to be an Eligible Account, if (v) such sale is unconditional and not subject to
any repurchase obligation or return right, (w) the Account Debtor with respect
thereto has inspected and approved the goods which are the subject of such sale
and agreed in writing that title to such goods has passed to such Account
Debtor, (x) such goods are not subject to any Lien of any creditor, (y) such
goods are segregated from Borrowers’ Inventory and identified as goods of such
Account Debtor, and (z) the aggregate net amount of Accounts arising from such
sales and not paid in full within thirty (30) days following the date of invoice
which are included as Eligible Accounts shall not exceed $5,000,000;

                             (l)          that is in default; provided, that,
without limiting the generality of the foregoing, an Account shall be deemed in
default upon the occurrence of any of the following:

                                            (i)          the Account is not paid
within the earlier of:  sixty (60) days following its due date or ninety (90)
days following its original invoice date;

9




                                            (ii)          the Account Debtor
obligated upon such Account suspends business, makes a general assignment for
the benefit of creditors or fails to pay its debts generally as they come due;
or

                                            (iii)          a petition is filed
by or against any Account Debtor obligated upon such Account under any
bankruptcy law or any other federal, state or foreign (including any provincial)
receivership, insolvency relief or other law or laws for the relief of debtors;

                             (m)          that is the obligation of an Account
Debtor if fifty percent (50%) or more of the Dollar amount of all Accounts owing
by that Account Debtor are ineligible under the other criteria set forth in this
Section 1.6;

                             (n)          as to which Agent’s Lien thereon, on
behalf of itself and Lenders, is not a first-priority, perfected Lien;

                             (o)          as to which any of the representations
or warranties in the Loan Documents are untrue;

                             (p)          to the extent such Account is
evidenced by a judgment, Instrument or Chattel Paper;

                             (q)          to the extent such Account exceeds any
credit limit for that Account Debtor established by Agent, in its reasonable
credit judgment;

                             (r)          to the extent that such Account,
together with all other Accounts owing by such Account Debtor and its Affiliates
as of any date of determination exceed fifteen percent (15%) of all Eligible
Accounts at such time, but only to the extent of such excess; provided, that
Agent may, in its sole discretion, deem an Account which does not satisfy the
criteria of this clause (r) but which otherwise satisfies the criteria for
Eligible Accounts set forth hereunder to be an Eligible Account, if Agent
approves of the terms of the underlying contract under which such Account is
derived and/or the credit and/or bond rating of such Account Debtor; or

                             (s)          that is payable in any currency other
than Dollars.

            1.7           Eligible Inventory.  All of the Inventory owned by
each Borrower and reflected in the most recent Borrowing Base Certificate
delivered by Borrower Representative to Agent shall be “Eligible Inventory” for
purposes of this Agreement, except any Inventory to which any of the
exclusionary criteria set forth below applies.  Agent shall have the right to
establish, modify or eliminate Reserves against Eligible Inventory from time to
time in its reasonable credit judgment.  In addition, Agent reserves the right,
at any time and from time to time after the Closing Date, to adjust of the
criteria set forth below and to establish new criteria and to adjust advance
rates with respect to Eligible Inventory, in each case, in its reasonable credit
judgment.  Unless otherwise agreed by Agent in writing, Eligible Inventory shall
not include any Inventory of any Borrower that:

                             (a)          is not owned by such Borrower free and
clear of all Liens and rights of any other Person (including the rights of a
purchaser that has made progress payments and the rights of a surety that has
issued a bond to assure such Borrower’s performance with respect to

10




that Inventory), except the Liens in favor of Agent, on behalf of itself and
Lenders, and Permitted Encumbrances in favor of landlords and bailees to the
extent permitted in Section 5.9 hereof (subject to Reserves established by Agent
in accordance with Section 5.9 hereof);

                             (b)          unless consented to in writing by
Agent, (i) is not located on premises owned, leased or rented by such Borrower
and set forth in Disclosure Schedule (3.2), (ii) is stored at a leased location,
unless Agent has given its prior consent thereto and unless either (x) a
reasonably satisfactory landlord waiver has been delivered to Agent, or (y)
Reserves reasonably satisfactory to Agent have been established with respect
thereto, (iii) is stored with a bailee or warehouseman unless a reasonably
satisfactory, acknowledged bailee letter has been received by Agent and Reserves
reasonably satisfactory to Agent have been established with respect thereto,
(iv) is located at an owned location subject to a mortgage in favor of a lender
other than Agent unless a reasonably satisfactory mortgagee waiver has been
delivered to Agent, or (v) is located at any site if the aggregate book value of
Inventory at any such location is less than $500,000;

                             (c)          is placed on consignment or is in
transit (unless consented to in writing by Agent);

                             (d)          is covered by a negotiable document of
title, unless such document has been delivered to Agent with all necessary
endorsements, free and clear of all Liens except those in favor of Agent and
Lenders;

                             (e)          is obsolete, slow moving (in excess of
one year’s supply), unsalable, shopworn, seconds, damaged (that is outside the
range of tolerances that are customarily accepted by customers of the Borrowers
or have been specifically rejected by any customer) or unfit for sale; provided,
at Agent’s sole discretion, Eligible Inventory may include excess prime
Inventory;

                             (f)          consists of display items or packing
or shipping materials, manufacturing supplies, stores, work-in-process Inventory
(other than Semi-Finished Goods) or replacement parts;

                             (g)          consists of goods which have been
returned by the buyer that are not either currently usable or currently saleable
in the ordinary course of such Borrower’s business;

                             (h)          is not of a type held for sale in the
ordinary course of such Borrower’s business;

                             (i)          is not subject to a first-priority,
perfected Lien in favor of Agent on behalf of itself and Lenders, subject to
Permitted Encumbrances as set forth in clause (e) of the definition thereof
(subject to Reserves satisfactory to Agent);

                             (j)          breaches any of the representations or
warranties pertaining to Inventory set forth in the Loan Documents;

                             (k)          consists of Hazardous Materials or
goods that can be transported or sold only with licenses that are not readily
available;

11




                             (l)          is not covered by insurance to the
extent required by this Agreement; or

                             (m)          is subject to any patent or trademark
license requiring the payment of royalties or fees or requiring the consent of
the licensor for a sale thereof by Agent.

            1.8           Cash Management Systems.  On or prior to the Closing
Date, the Credit Parties will establish and will maintain until the Termination
Date, the cash management systems described in Annex C (collectively, the “Cash
Management Systems”).

            1.9           Fees.

                             (a)          Borrowers shall pay to GE Capital,
individually, the Fees specified in the GE Capital Fee Letter.

                             (b)          As additional compensation for the
Lenders, Borrowers shall pay to Agent, for the ratable benefit of Lenders, in
arrears, on the first Business Day of each month prior to the Commitment
Termination Date and on the Commitment Termination Date, a Fee for Borrowers’
non-use of available funds in an amount equal to:

                                            (i)          until July 1, 2006,

 

                              (A)          with respect to the first
$125,000,000 of the Commitments, an amount equal to (I) 0.125% per annum
(calculated on the basis of a 360-day year for actual days elapsed), if Usage
with respect to such portion of the Commitments is greater than or equal to 70%
of the Maximum Amount, or (II) 0.25% per annum (calculated on the basis of a
360-day year for actual days elapsed), if Usage with respect to such portion of
the Commitments is less than 70% of the Maximum Amount, multiplied by the
difference between (x) the Maximum Amount (as it may be reduced from time to
time) and (y) the average for the period of the daily closing balances of the
aggregate Revolving Loan outstandi ng during the period for which such Fee is
due (the result of the calculation in this clause (y) being, the “Usage”, which
may be expressed as a percentage or a dollar amount), and

 

 

 

                              (B)          with respect to the last $50,000,000
of the Commitments, an amount equal to 0.125% per annum (calculated on the basis
of a 360-day year for actual days elapsed) multiplied by the difference between
(x) the Maximum Amount (as it may be reduced from time to time) and (y) the
Usage for the period for which such Fee is due; and

                                            (ii)          after July 1, 2006,
with respect to all Commitments, an amount equal to (A) 0.125% per annum
(calculated on the basis of a 360-day year for actual days elapsed), if Usage is
greater than or equal to 50% of the Maximum Amount (as it may be reduced from
time to time), or (B) 0.25% per annum (calculated on the basis of a 360-day year
for actual days elapsed), if Usage is less than 50% of the Maximum Amount (as it
may be reduced from time to time), multiplied by the difference between (x) the
Maximum Amount (as it may be reduced from time to time) and (y) the Usage for
the period for which such Fee is due.

12




                             (c)          Borrowers shall pay to Agent, for the
ratable benefit of Lenders, the Letter of Credit Fee as provided in Annex B.

            1.10          Receipt of Payments.  Borrowers shall make each
payment under this Agreement not later than 2:00 p.m. (New York time) on the day
when due in immediately available funds in Dollars to the Collection Account. 
For purposes of computing interest and Fees and determining Borrowing
Availability as of any date, all payments shall be deemed received on the
Business Day on which immediately available funds therefor are received in the
Collection Account prior to 2:00 p.m. (New York time).  Payments received after
2:00 p.m. (New York time) on any Business Day or on a day that is not a Business
Day shall be deemed to have been received on the following Business Day.

            1.11          Application and Allocation of Payments.

                             (a)          So long as no Event of Default has
occurred and is continuing, (i) payments consisting of proceeds of Accounts
received in the ordinary course of business shall be applied to the Revolving
Loan; (ii) payments matching specific scheduled payments then due shall be
applied to those scheduled payments; (iii) voluntary prepayments shall be
applied as determined by Borrower Representative, subject to the provisions of
Section 1.3(a); and (iv) mandatory prepayments shall be applied as set forth in
Sections 1.3(c).  All payments and prepayments applied to a particular Loan
shall be applied ratably to the portion thereof held by each Lender as
determined by its Pro Rata Share.  As to any other payment, and as to all
payments made when an Event of Default has occurred and is continuing or
following the Commitment Termination Date, each Borrower hereby irrevocably
waives the right to direct the application of any and all payments received from
or on behalf of such Borrower, and each Borrower hereby irrevocably agrees that
Agent shall have the continuing exclusive right to apply any and all such
payments against the Obligations of Borrowers as Agent may deem advisable
notwithstanding any previous entry by Agent in the Loan Account or any other
books and records.  In all circumstances, after the acceleration or maturity of
the Obligations, all payments and proceeds of Collateral shall be applied to
amounts then due and payable in the following order:  (1) to reimburse the L/C
Issuer for all unreimbursed draws or payments made by it under Letters of
Credit; (2) to Fees and Agent’s expenses reimbursable hereunder; (3) to interest
on the Loans and unpaid Swap Related Reimbursement Obligations, ratably in
proportion to the interest accrued as to each Loan and unpaid Swap Related
Reimbursement Obligations, as applicable; (4) to principal payments on the Loans
and unpaid Swap Related Reimbursement Obligations and to provide cash collateral
for Letter of Credit Obligations in the manner described in Annex B, ratably to
the aggregate, combined principal balance of the Loans, unpaid Swap Related
Reimbursement Obligations and outstanding Letter of Credit Obligations; and (5)
to all other Obligations, including expenses of Lenders to the extent
reimbursable under Section 11.3.

                             (b)          Agent is authorized to, and at its
sole election may, charge to the Revolving Loan balance on behalf of each
Borrower and cause to be paid all Fees, expenses, Charges, costs (including
insurance premiums in accordance with Section 5.4(a)) and interest and
principal, other than principal of the Revolving Loan, owing by Borrowers under
this Agreement or any of the other Loan Documents if and to the extent Borrowers
fail to pay promptly any such amounts as and when due, even if the amount of
such charges would exceed Borrowing Availability at such time.  At Agent’s
option and to the extent permitted by law, any charges so made shall constitute
part of the Revolving Loan hereunder secured for all purposes by the Collateral
.

13




            1.12          Loan Account and Accounting.  Agent shall maintain a
loan account (the “Loan Account”) on its books to record:  all Advances, all
payments made by Borrowers, and all other debits and credits as provided in this
Agreement with respect to the Loans or any other Obligations.  All entries in
the Loan Account shall be made in accordance with Agent’s customary accounting
practices as in effect from time to time.  The balance in the Loan Account, as
recorded on Agent’s most recent printout or other written statement, shall,
absent manifest error, be presumptive evidence of the amounts due and owing to
Agent and Lenders by Borrowers; provided, that any failure to so record or any
error in so recording shall not limit or otherwise affect any Borrower’s duty to
pay the Obligations.  Agent shall render to Borrower Representative a monthly
accounting of transactions with respect to the Loans setting forth the balance
of the Loan Account as to each Borrower for the immediately preceding month. 
Unless Borrower Representative notifies Agent in writing of any objection to any
such accounting (specifically describing the basis for such objection), within
sixty (60) days after the date thereof, each and every such accounting shall,
absent manifest error, be presumptive evidence of all matters reflected
therein.  Only those items expressly objected to in such notice shall be deemed
to be disputed by Borrowers.  Notwithstanding any provision herein contained to
the contrary, any Lender may elect (which election may be revoked) to dispense
with the issuance of Notes to that Lender and may rely on the Loan Account as
evidence of the amount of Obligations from time to time owing to it.

            1.13          Indemnity.

                             (a)          Each Credit Party that is a signatory
hereto shall jointly and severally indemnify and hold harmless each of Agent,
Lenders and their respective Affiliates, and each such Person’s respective
officers, directors, employees, attorneys, agents and representatives (each, an
“Indemnified Person”), from and against any and all suits, actions, proceedings,
claims, damages, losses, liabilities and expenses (including reasonable
attorneys’ fees and disbursements and other costs of investigation or defense,
including those incurred upon any appeal) that may be instituted or asserted by
any third party or by any Credit Party against, or incurred by, any such
Indemnified Person as the result of credit having been extended, suspended or
terminated under this Agreement and the other Loan Documents and the
administration of such credit, and in connection with or arising out of the
transactions contemplated hereunder and thereunder and any actions or failures
to act in connection therewith, including any and all Environmental Liabilities
and legal costs and expenses arising out of or incurred in connection with
disputes between or among any parties to any of the Loan Documents
(collectively, “Indemnified Liabilities”); provided, that no such Credit Party
shall be liable for any indemnification to an Indemnified Person to the extent
that any such suit, action, proceeding, claim, damage, loss, liability or
expense results from (i) that Indemnified Person’s gross negligence or willful
misconduct, as finally determined by a court of competent jurisdiction, or
(ii) a dispute solely between or among Agent or a Lender, on the one hand, and
any Lender or Lenders, on the other hand, which does not in any manner arise
from any action or inaction of any Credit Party.  NO INDEMNIFIED PERSON SHALL BE
RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR,
ASSIGNEE OR THIRD PARTY BENEFICIARY OF SUCH PERSON OR ANY OTHER PERSON ASSERTING
CLAIMS

14




DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN
EXTENDED, SUSPENDED OR TERMINATED UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY
OTHER TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER.

                             (b)          To induce Lenders to provide the LIBOR
Rate option on the terms provided herein, if (i) any LIBOR Loans are repaid in
whole or in part prior to the last day of any applicable LIBOR Period (whether
that repayment is made pursuant to any provision of this Agreement or any other
Loan Document or occurs as a result of acceleration, by operation of law or
otherwise); (ii) any Borrower shall default in payment when due of the principal
amount of or interest on any LIBOR Loan; (iii) any Borrower shall refuse to
accept any borrowing of, or shall request a termination of, any borrowing of,
conversion into or continuation of, LIBOR Loans after Borrower Representative
has given notice requesting the same in accordance herewith; or (iv) any
Borrower shall fail to make any prepayment of a LIBOR Loan after Borrower
Representative has given a notice thereof in accordance herewith, then Borrowers
shall jointly and severally indemnify and hold harmless each Lender from and
against all losses, costs and expenses resulting from or arising from any of the
foregoing.  Such indemnification shall include any loss (including loss of
margin) or expense arising from the reemployment of funds obtained by it or from
fees payable to terminate deposits from which such funds were obtained.  For the
purpose of calculating amounts payable to a Lender under this subsection, each
Lender shall be deemed to have actually funded its relevant LIBOR Loan through
the purchase of a deposit bearing interest at the LIBOR Rate in an amount equal
to the amount of that LIBOR Loan and having a maturity comparable to the
relevant LIBOR Period; provided, that each Lender may fund each of its LIBOR
Loans in any manner it sees fit, and the foregoing assumption shall be utilized
only for the calculation of amounts payable under this subsection.  This
covenant shall survive the termination of this Agreement and the payment of the
Notes and all other amounts payable hereunder.  As promptly as practicable under
the circumstances, each Lender shall provide Borrower Representative with its
written calculation of all amounts payable pursuant to this Section 1.13(b), and
such calculation shall be binding on the parties hereto unless Borrower
Representative shall object in writing within twenty (20) Business Days of
receipt thereof, specifying the basis for such objection in detail.  The payment
of any amounts due under this Section 1.13(b) by Borrowers as a result of any of
the events described in clause (i) (other than as a result of acceleration
following an Event of Default), clause (iii) or clause (iv) above shall
constitute a cure of any Default or Event of Default arising solely from such
events.

            1.14          Access.  Each Credit Party that is a party hereto
shall, during normal business hours, from time to time upon three (3) Business
Days’ prior notice as frequently as Agent reasonably determines to be
appropriate:  (a) provide Agent and any of its officers, employees and agents
access to its properties, facilities, advisors, officers and employees of each
Credit Party and to the Collateral, (b) permit Agent, and any of its officers,
employees and agents, to inspect, audit and make extracts from any Credit
Party’s books and records, and (c) permit Agent, and its officers, employees and
agents, to inspect, review, evaluate and make test verifications and counts of
the Accounts, Inventory and other Collateral of any Credit Party; provided,
that, in each case, unless such rights are exercised following the occurrence
and during the continuance of an Event of Default, such access rights shall be
exercised in a manner which does not unreasonably interfere with the Credit
Parties’ businesses or operations.  If an Event of

15




Default has occurred and is continuing, each such Credit Party shall provide
such access to Agent and to each Lender at all times and without advance
notice.  Furthermore, so long as any Event of Default has occurred and is
continuing, Borrowers shall provide Agent and each Lender with access to their
suppliers and customers.  Each Credit Party shall make available to Agent and
its counsel reasonably promptly originals or copies of all books and records
that Agent may reasonably request.  Each Credit Party shall deliver any document
or instrument necessary for Agent, as it may from time to time reasonably
request, to obtain records from any service bureau or other Person that
maintains records for such Credit Party, and shall maintain duplicate records or
supporting documentation on media, including computer tapes and discs owned by
such Credit Party.  As long as Gross Availability is in excess of $100,000,000,
Agent may conduct a field collateral audit of Borrowers at the expense of
Borrowers no more than once during each Fiscal Year (provided, no such
limitation shall apply at any time Gross Availability is less than $100,000,000
or at any time following the occurrence and during the continuance of an Event
of Default).  Agent will give Lenders at least ten (10) days’ prior written
notice of regularly scheduled audits.  Representatives of other Lenders may
accompany Agent’s representatives on regularly scheduled audits at no charge to
Borrowers.

            1.15          Taxes.

                             (a)          Any and all payments by each Borrower
hereunder (including any payments made pursuant to Section 12) or under the
Notes shall be made, in accordance with this Section 1.15, free and clear of and
without deduction for any and all present or future Taxes.  If any Borrower
shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder (including any sum payable pursuant to Section 12) or under
the Notes, (i) the sum payable shall be increased as much as shall be necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 1.15) Agent or Lenders, as
applicable, receive an amount equal to the sum they would have received had no
such deductions been made, (ii) such Borrower shall make such deductions, and
(iii) such Borrower shall pay the full amount deducted to the relevant taxing or
other authority in accordance with applicable law.  Within thirty (30) days
after the date of any payment of Taxes, Borrower Representative shall furnish to
Agent the original or a certified copy of a receipt evidencing payment thereof.

                             (b)          Each Credit Party that is a signatory
hereto shall jointly and severally indemnify and, within thirty (30) days of
demand therefor, pay Agent and each Lender for the full amount of Taxes
(including any Taxes imposed by any jurisdiction on amounts payable under this
Section 1.15) paid by Agent or such Lender, as appropriate, and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally asserted.

                             (c)          Each Lender organized under the laws
of a jurisdiction outside the United States (each, a “Foreign Lender”) as to
which payments to be made under this Agreement or under the Notes are exempt
from United States withholding tax under an applicable statute or tax treaty
shall provide to Borrower Representative and Agent a properly completed and
executed IRS Form W-8ECI or Form W-8BEN or other applicable form, certificate or
document prescribed by the IRS or the United States certifying as to such
Foreign Lender’s entitlement to such exemption (each, a “Certificate of
Exemption”).  Any foreign Person that seeks to become a

16




Lender under this Agreement shall provide a Certificate of Exemption to Borrower
Representative and Agent prior to becoming a Lender hereunder.  No foreign
Person may become a Lender hereunder if such Person fails to deliver a
Certificate of Exemption in advance of becoming a Lender.

            1.16          Capital Adequacy; Increased Costs; Illegality.

                             (a)          If any law, treaty, governmental (or
quasi-governmental) rule, regulation, guideline or order regarding capital
adequacy, reserve requirements or similar requirements or compliance by any
Lender with any request or directive regarding capital adequacy, reserve
requirements or similar requirements (whether or not having the force of law),
in each case, adopted after the Closing Date, from any central bank or other
Governmental Authority increases or would have the effect of increasing the
amount of capital, reserves or other funds required to be maintained by such
Lender and thereby reducing the rate of return on such Lender’s capital as a
consequence of its obligations hereunder, then Borrowers shall from time to time
upon demand by such Lender issued within one hundred twenty (120) days after the
adoption thereof and setting forth a calculation of the reduction (with a copy
of such demand to Agent) pay to Agent, for the account of such Lender,
additional amounts sufficient to compensate such Lender for such reduction.  A
certificate as to the amount of that reduction and showing the basis of the
computation thereof submitted by such Lender to Borrower Representative and to
Agent shall, absent manifest error, be presumptive evidence of the matters set
forth therein.

                             (b)          If, due to either (i) the introduction
of or any change in any law or regulation (or any change in the interpretation
thereof) or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
in each case adopted after the Closing Date, there shall be any increase in the
cost to any Lender of agreeing to make or making, funding or maintaining any
Loan, then Borrowers shall from time to time, upon demand by such Lender issued
within one hundred twenty (120) days after the introduction thereof or
compliance therewith and setting forth a calculation of such increased costs
(with a copy of such demand to Agent), pay to Agent for the account of such
Lender additional amounts sufficient to compensate such Lender for such
increased cost.  A certificate as to the amount of such increased cost,
submitted to Borrower Representative and to Agent by such Lender, shall be
presumptive evidence of the matters set forth therein) absent manifest error. 
Each Lender agrees that, as promptly as practicable after it becomes aware of
any circumstances referred to above which would result in any such increased
cost, the affected Lender shall, to the extent not inconsistent with such
Lender’s internal policies of general application, use reasonable commercial
efforts to minimize costs and expenses incurred by it and payable to it by
Borrowers pursuant to this Section 1.16(b).

                             (c)          Notwithstanding anything to the
contrary contained herein, if the introduction of or any change in any law or
regulation (or any change in the interpretation thereof) shall make it unlawful,
or any central bank or other Governmental Authority shall assert that it is
unlawful, for any Lender to agree to make or to make or to continue to fund or
maintain any LIBOR Loan, then, unless that Lender is able to make or to continue
to fund or to maintain such LIBOR Loan at another branch or office of that
Lender without, in that Lender’s reasonable opinion, materially adversely
affecting it or its Loans or the income obtained therefrom, on notice thereof
and demand therefor by such Lender to Borrower Representative through Agent,

17




(i) the obligation of such Lender to agree to make or to make or to continue to
fund or maintain LIBOR Loans shall terminate and (ii) each Borrower shall
forthwith prepay in full all outstanding LIBOR Loans owing by such Borrower to
such Lender, together with interest accrued thereon, unless Borrower
Representative on behalf of such Borrower, within five (5) Business Days after
the delivery of such notice and demand, converts all such LIBOR Loans into Index
Rate Loans.

                             (d)          Within thirty (30) days after receipt
by Borrower Representative of written notice and demand from any Lender (each,
an “Affected Lender”) for payment of additional amounts or increased costs as
provided in Sections 1.15(a), 1.15(b), 1.16(a) or 1.16(b), Borrower
Representative may, at its option, notify Agent and such Affected Lender of its
intention to replace the Affected Lender.  So long as no Default or Event of
Default has occurred and is continuing, Borrower Representative, with the
consent of Agent, may obtain, at Borrowers’ expense, a replacement Lender (each,
a “Replacement Lender”) for the Affected Lender, which Replacement Lender must
be reasonably satisfactory to Agent.  If Borrowers obtain a Replacement Lender
within one hundred twenty (120) days following notice of their intention to do
so, the Affected Lender must sell and assign its Loans and Commitments to such
Replacement Lender for an amount equal to the principal balance of all Loans
held by the Affected Lender and all accrued interest and Fees with respect
thereto through the date of such sale and such assignment shall not require the
payment of an assignment fee to Agent; provided, that Borrowers shall have
reimbursed such Affected Lender for the additional amounts or increased costs
that it is entitled to receive under Sections 1.15(a), 1.15(b), 1.16(a) and
1.16(b) of this Agreement through the date of such sale and assignment. 
Notwithstanding the foregoing, Borrowers shall not have the right to obtain a
Replacement Lender if the Affected Lender rescinds its demand for increased
costs or additional amounts within 15 days following its receipt of Borrowers’
notice of intention to replace such Affected Lender.  Furthermore, if Borrowers
give a notice of intention to replace and do not so replace such Affected Lender
within one hundred twenty (120) days thereafter, Borrowers’ rights under this
Section 1.16(d) shall terminate with respect to the increased costs or
additional amounts of such Affected Lender giving rise to such notice to replace
such Affected Lender, and Borrowers shall promptly pay all increased costs or
additional amounts demanded by such Affected Lender pursuant to Sections
1.15(a), 1.15(b), 1.16(a) and 1.16(b).

            1.17          Single Loan.  All Loans to Borrowers and all of the
other Obligations of Borrowers arising under this Agreement and the other Loan
Documents shall constitute one general, joint and several obligation of
Borrowers secured, until the Termination Date, by all of the Collateral.

            1.18          Intercreditor Agreement.  Agent, Lenders and the
Credit Parties hereby acknowledge and agree that this Agreement shall be deemed
a “Revolver Credit Agreement” for all purposes under the Intercreditor Agreement
and Agent and Lenders shall be bound by the terms of the Intercreditor
Agreement.  In accordance with Section 6.10 of the Intercreditor Agreement, this
Agreement and the other Loan Documents are subject to the terms and conditions
of the Intercreditor Agreement.

18




2.         CONDITIONS PRECEDENT

            2.1           Conditions to the Initial Loans.  No Lender shall be
obligated to make any Loan or incur any Letter of Credit Obligations on the
Closing Date, or to take, fulfill, or perform any other action hereunder, until
the following conditions have been satisfied or provided for in a manner
reasonably satisfactory to Agent, or waived in writing by Agent:

                             (a)          Credit Agreement; Loan Documents. 
This Agreement or counterparts hereof shall have been duly executed by, and
delivered to, Borrowers, each other Credit Party, Agent and Lenders; and Agent
shall have received such documents, instruments, agreements and legal opinions
as Agent shall reasonably request in connection with the transactions
contemplated by this Agreement and the other Loan Documents, including all those
listed in the Closing Checklist attached hereto as Annex D, each in form and
substance reasonably satisfactory to Agent.

                             (b)          [Intentionally Reserved.]

                             (c)          Approvals.  Agent shall have received
(i) satisfactory evidence that the Credit Parties have obtained all required
consents and approvals of all Persons including all requisite Governmental
Authorities, to the execution, delivery and performance of this Agreement and
the other Loan Documents and the consummation of the Related Transactions or
(ii) an officer’s certificate in form and substance reasonably satisfactory to
Agent affirming that no such consents or approvals are required.

                             (d)          Opening Availability.  The Eligible
Accounts and Eligible Inventory supporting the initial Revolving Credit Advance
and the initial Letter of Credit Obligations incurred and the amount of the
Reserves to be established on the Closing Date shall be sufficient in value, as
determined by Agent, to provide Borrowers, collectively, with Borrowing
Availability, after giving effect to the initial Revolving Credit Advances made
on the Closing Date, the incurrence of any initial Letter of Credit Obligations
and the consummation of the Related Transactions (on a pro forma basis, with
trade payables being paid currently, and expenses and liabilities being paid in
the ordinary course of business and without acceleration of sales) of at least
$150,000,000.

                             (e)          Payment of Fees.  Borrowers shall have
paid the Fees required to be paid on the Closing Date in the respective amounts
specified in Section 1.9 (including the Fees specified in the GE Capital Fee
Letter), and shall have reimbursed Agent for all fees, costs and expenses of
closing presented as of the Closing Date.

                             (f)          Capital Structure; Other
Indebtedness.  The capital structure of each Credit Party and the terms and
conditions of all Indebtedness of each Credit Party shall be acceptable to Agent
in its sole discretion.

                             (g)          Due Diligence.  Agent shall have
completed its business and legal due diligence, including a roll forward of its
previous Collateral audit and receipt of all applicable background and reference
checks, all with results reasonably satisfactory to Agent.

19




                             (h)          Intercreditor Agreement.  Agent shall
have received a fully-executed, original side letter agreement with respect to
the Intercreditor Agreement, which side letter agreement shall be in form and
substance reasonably satisfactory to Agent.

            2.2            Further Conditions to Each Loan.  Except as otherwise
expressly provided herein, no Lender shall be obligated to fund any Advance,
convert or continue any Loan as a LIBOR Loan or incur any Letter of Credit
Obligation, if, as of the date thereof:

                             (a)          (i) any representation or warranty by
any Credit Party contained herein or in any other Loan Document is untrue or
incorrect as of such date in any material respect as determined by Agent or
Requisite Lenders, except to the extent that such representation or warranty
expressly relates to an earlier date and except for changes therein expressly
permitted or expressly contemplated by this Agreement and (ii) Agent or
Requisite Lenders have determined not to make such Advance, convert or continue
any Loan as LIBOR Loan or incur such Letter of Credit Obligation as a result of
the fact that such warranty or representation is untrue or incorrect;

                             (b)          (i) any Default or Event of Default
has occurred and is continuing or would result after giving effect to any
Advance (or the incurrence of any Letter of Credit Obligation), and (ii) Agent
or Requisite Lenders shall have determined not to make any Advance, convert or
continue any Loan as a LIBOR Loan or incur any Letter of Credit Obligation as a
result of that Default or Event of Default; or

                             (c)          after giving effect to any Advance (or
the incurrence of any Letter of Credit Obligations), the outstanding principal
amount of the Revolving Loan would exceed the lesser of the Borrowing Base and
the Maximum Amount.

The request and acceptance by any Borrower of the proceeds of any Advance, the
incurrence of any Letter of Credit Obligations or the conversion or continuation
of any Loan into, or as, a LIBOR Loan shall be deemed to constitute, as of the
date thereof, (i) a representation and warranty by Borrowers that the conditions
in this Section 2.2 have been satisfied and (ii) a reaffirmation by Borrowers of
the cross-guaranty provisions set forth in Section 12 and of the granting and
continuance of Agent’s Liens, on behalf of itself and Lenders, pursuant to the
Collateral Documents.

3.          REPRESENTATIONS AND WARRANTIES

                             To induce Lenders to make the Loans and to incur
Letter of Credit Obligations, the Credit Parties executing this Agreement,
jointly and severally, make the following representations and warranties to
Agent and each Lender with respect to all Credit Parties, each and all of which
shall survive the execution and delivery of this Agreement.

            3.1           Corporate Existence; Compliance with Law.  Each Credit
Party (a) is a corporation, limited liability company or limited partnership
duly organized, validly existing and in good standing (to the extent applicable)
under the laws of its respective jurisdiction of incorporation or organization
set forth in Disclosure Schedule (3.1); (b) is duly qualified to conduct
business and is in good standing (to the extent applicable) in each other
jurisdiction where its ownership or lease of property or the conduct of its
business requires such

20




qualification, except where the failure to be so qualified could not reasonably
be expected to have a Material Adverse Effect; (c) has the requisite power and
authority and the legal right to own, pledge, mortgage or otherwise encumber and
operate in all material respects its properties, to lease the property it
operates under lease and to conduct its business in all material respects as now
conducted; (d) subject to specific representations regarding Environmental Laws,
has all material licenses, permits, consents or approvals from or by, and has
made all material filings with, and has given all notices to, all Governmental
Authorities having jurisdiction, to the extent required for such ownership,
operation and conduct, except as could not reasonably be expected to have a
Material Adverse Effect; (e) is in compliance with its charter and bylaws or
partnership or operating agreement, as applicable; and (f) subject to specific
representations set forth herein regarding ERISA, Environmental Laws,
Anti-Terrorism Laws, the Sarbanes-Oxley Act, Tax and other laws, is in
compliance with all applicable provisions of law, except where the failure to
comply, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

            3.2          Executive Offices, Collateral Locations, FEIN.  As of
the Closing Date, each Credit Party’s name as it appears in official filings in
its state of incorporation or organization, state of incorporation or
organization, organization type, organizational identification number, if any,
issued by its state incorporation or organization, and the current location of
each Credit Party’s chief executive office and the warehouses and premises at
which any Collateral is located are set forth in Disclosure Schedule (3.2), none
of such locations has changed within the four (4) months preceding the Closing
Date and each Credit Party has only one state of incorporation or organization. 
In addition, Disclosure Schedule (3.2) lists the federal employer identification
number of each Credit Party.

            3.3          Corporate Power, Authorization, Enforceable
Obligations.  The execution, delivery and performance by each Credit Party of
the Loan Documents to which it is a party and the creation of all Liens provided
for therein:  (a) are within such Person’s power; (b) have been duly authorized
by all necessary corporate, limited liability company or limited partnership
action; (c) do not contravene any provision of such Person’s charter, bylaws or
partnership or operating agreement as applicable; (d) do not violate any law or
regulation, or any order or decree of any court or Governmental Authority
applicable to any Credit Party; (e) do not materially conflict with or result in
the material breach or termination of, constitute a default under or accelerate
or permit the acceleration of any performance required by, any material
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which such Person is a party or by which such Person or any of its property is
bound; (f) do not result in the creation or imposition of any Lien upon any of
the property of such Person other than those in favor of Agent, on behalf of
itself and Lenders, pursuant to the Loan Documents; and (g) do not require the
consent or approval of any Governmental Authority or any other Person, except
those referred to in Section 2.1(c), all of which will have been duly obtained,
made or complied with prior to the Closing Date, unless otherwise agreed to by
Agent in writing.  Each of the Loan Documents shall be duly executed and
delivered by each Credit Party that is a party thereto and each such Loan
Document shall constitute a legal, valid and binding obligation of such Credit
Party enforceable against it in accordance with its terms, except as the
enforceability thereof may be limited by applicable bankruptcy laws, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally.

21




            3.4            Financial Statements and Projections.  Except for the
Projections, all Financial Statements concerning OSM and its Subsidiaries that
are referred to below have been prepared in accordance with GAAP consistently
applied throughout the periods covered (except as disclosed therein and except,
with respect to unaudited Financial Statements, for the absence of footnotes and
normal year-end audit adjustments) and present fairly in all material respects
the financial position of the Persons covered thereby as at the dates thereof
and the results of their operations and cash flows for the periods then ended.

                             (a)          Financial Statements.  The audited
consolidated and unaudited consolidating balance sheets at December 31, 2005 and
the related statements of income and cash flows of OSM and its Subsidiaries for
the Fiscal Year then ended, certified by KPMG, LLP, as the same are attached
hereto as Disclosure Schedule (3.4(a)), have been delivered on the date hereof.

                             (b)          Pro Forma.  The Pro Forma delivered on
the date hereof and attached hereto as Disclosure Schedule (3.4(b)) was prepared
by Borrower Representative giving pro forma effect to the Related Transactions,
was based on the unaudited consolidated and consolidating balance sheets of OSM
and its Subsidiaries dated December 31, 2005, and was prepared in accordance
with GAAP, with only such adjustments thereto as would be required in accordance
with GAAP.

                             (c)          Projections.  The Projections
delivered on the date hereof and attached hereto as Disclosure Schedule (3.4(c))
have been prepared by Borrower Representative in light of the past operations of
OSM and its Subsidiaries’ businesses, but including future payments of known
contingent liabilities, and reflect projections for the one (1) year period
beginning on January 1, 2006 on a month-by-month basis.  The Projections are
based upon the same accounting principles as those used in the preparation of
the financial statements described above and the estimates and assumptions
stated therein, all of which Borrowers believe to be reasonable and fair in
light of current conditions and current facts known to Borrowers and, as of the
Closing Date, reflect Borrowers’ good faith and reasonable estimates of the
future financial performance of Borrowers for the period set forth therein.  The
Projections are not a guaranty of future performance, and actual results may
differ materially from the Projections.

            3.5          Material Adverse Effect.  Except as set forth on
Disclosure Schedule (3.5), between December 31, 2005 and the Closing Date: 
(a) no Credit Party has incurred any obligations, contingent or noncontingent
liabilities, liabilities for Charges, long-term leases or unusual forward or
long-term commitments that are not reflected in the Pro Forma and that, alone or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect, (b) no contract, lease or other agreement or instrument has been entered
into by any Credit Party or has become binding upon any Credit Party’s assets
and no law or regulation applicable to any Credit Party has been adopted that
has had or could reasonably be expected to have a Material Adverse Effect, and
(c) no Credit Party is in default and to the best of Borrowers’ knowledge no
third party is in default under any material contract, lease or other agreement
or instrument, that alone or in the aggregate could reasonably be expected to
have a Material Adverse Effect.  Since December 31, 2005 no event has occurred,
that alone or together with other events, could reasonably be expected to have a
Material Adverse Effect.

22




            3.6          Ownership of Property; Liens.  As of the Closing Date,
the real estate (“Real Estate”) listed in Disclosure Schedule (3.6) constitutes
all of the real property owned, leased, subleased, or used by any Credit Party. 
As of the Closing Date, and except as described on Disclosure Schedule (3.6),
each Credit Party owns good and marketable fee simple title to all of its
material owned Real Estate, and valid leasehold interests in all of its material
leased Real Estate, all as described on Disclosure Schedule (3.6), and copies of
all such leases or a summary of terms thereof reasonably satisfactory to Agent
have been delivered to Agent.  Disclosure Schedule (3.6) further lists any
material lease with respect to the Real Estate pursuant to which any Credit
Party is a lessor, sublessor or assignor as of the Closing Date.  As of the
Closing Date, except as set forth on Disclosure Schedule (3.6) and subject to
specific representations and warranties with respect to the Collateral contained
herein and in the other Loan Documents, each Credit Party also has good and
marketable title to, or valid leasehold interests in, all of its material
personal property and assets, as reflected in the Financial Statements, and, in
each case, except for assets disposed of since the date of such Financial
Statements in accordance with the terms hereof.  As of the Closing Date, none of
the properties and assets of any Credit Party are subject to any Liens, other
than Permitted Encumbrances, and no Credit Party has received written notice of
any facts, circumstances or conditions that are likely to result in any Liens
(including Liens arising under Environmental Laws) on any Collateral, other than
Permitted Encumbrances.  As of the Closing Date, each Credit Party has, to its
knowledge, received all deeds, assignments, waivers, consents, nondisturbance
and attornment or similar agreements, bills of sale and other documents, and has
duly effected all recordings, filings and other actions necessary to establish,
protect and perfect such Credit Party’s right, title and interest in and to all
such Real Estate and other properties and assets.  Disclosure Schedule (3.6)
also describes any material purchase options, rights of first refusal or other
similar contractual rights pertaining to any Real Estate.  Between December 31,
2005 and the Closing Date, no portion of any Credit Party’s Real Estate has
suffered any material damage by fire or other casualty loss that has not
heretofore been repaired and restored in all material respects to its original
condition or otherwise remedied.  As of the Closing Date, all material permits
required to have been issued or appropriate to enable the Real Estate to be
lawfully occupied and used for all of the purposes for which it is currently
occupied and used have been lawfully issued and are in full force and effect,
except as could not reasonably be expected to have a Material Adverse Effect.

            3.7          Labor Matters.  Except as set forth on Disclosure
Schedule 3.7, as of the Closing Date (a) no strikes or other material labor
disputes against any Credit Party are pending or, to any Credit Party’s
knowledge, threatened; (b) hours worked by and payment made to employees of each
Credit Party comply with the Fair Labor Standards Act and each other federal,
state, local or foreign law applicable to such matters; (c) all payments due
from any Credit Party for employee health and welfare insurance have been paid
or accrued as a liability on the books of such Credit Party; (d) no Credit Party
is a party to or bound by any collective bargaining agreement, management
agreement, consulting agreement, employment agreement, bonus, restricted stock,
stock option, or stock appreciation plan or agreement or any similar plan,
agreement or arrangement (and true and complete copies of any agreements
described on Disclosure Schedule (3.7) have been delivered to Agent); (e) to any
Credit Party’s knowledge, there is no organizing activity involving any Credit
Party pending or threatened by any labor union or group of employees; (f) there
are no representation proceedings pending or, to any Credit Party’s knowledge,
threatened with the National Labor Relations Board, and no labor organization or
group of employees of any Credit Party has made a pending demand for

23




recognition; and (g) there are no material complaints or charges against any
Credit Party pending or, to the knowledge of any Credit Party, threatened to be
filed with any Governmental Authority or arbitrator based on, arising out of, in
connection with, or otherwise relating to the employment or termination of
employment by any Credit Party of any individual; in each case, except as could
not reasonably be expected to have a Material Adverse Effect.

            3.8          Ventures, Subsidiaries and Affiliates; Outstanding
Stock and Indebtedness.  Except as set forth in Disclosure Schedule (3.8), as of
the Closing Date, no Credit Party has any Subsidiaries, is engaged in any joint
venture or partnership with any other Person, or is an Affiliate of any other
Person.  As of the Closing Date, all of the issued and outstanding Stock of each
Credit Party (other than OSM) is owned by each of the Stockholders and in the
amounts set forth in Disclosure Schedule (3.8).  Except as set forth in
Disclosure Schedule (3.8), as of the Closing Date, there are no outstanding
rights to purchase, options, warrants or similar rights or agreements pursuant
to which any Credit Party may be required to issue, sell, repurchase or redeem
any of its Stock or other equity securities or any Stock or other equity
securities of its Subsidiaries.  All outstanding Indebtedness and Guaranteed
Indebtedness of each Credit Party as of the Closing Date (except for the
Obligations) is described in Section 6.3 (including Disclosure Schedule (6.3)).

            3.9          Government Regulation.  No Credit Party is an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company,” as such terms are defined in the
Investment Company Act of 1940.  No Credit Party is subject to regulation under
the Federal Power Act, or any other federal or state statute that restricts or
limits its ability to incur Indebtedness or to perform its obligations
hereunder.  The making of the Loans by Lenders to Borrowers, the incurrence of
the Letter of Credit Obligations on behalf of Borrowers, the application of the
proceeds thereof and repayment thereof and the consummation of the Related
Transactions will not violate any provision of any such statute or any rule,
regulation or order issued by the Securities and Exchange Commission applicable
to such Credit Party.

            3.10         Margin Regulations; Sarbanes-Oxley Act.  No Credit
Party is engaged, nor will it engage, principally or as one of its important
activities, in the business of extending credit for the purpose of “purchasing”
or “carrying” any “margin stock” as such terms are defined in Regulation U of
the Federal Reserve Board as now and from time to time hereafter in effect (such
securities being referred to herein as “Margin Stock”).  No Credit Party owns
any Margin Stock, and none of the proceeds of the Loans or other extensions of
credit under this Agreement will be used, directly or indirectly, for the
purpose of purchasing or carrying any Margin Stock, for the purpose of reducing
or retiring any Indebtedness that was originally incurred to purchase or carry
any Margin Stock or for any other purpose that might cause any of the Loans or
other extensions of credit under this Agreement to be considered a “purpose
credit” within the meaning of Regulations T, U or X of the Federal Reserve
Board.  No Credit Party will take or permit any other Credit Party to take any
action that might cause any Loan Document to violate any regulation of the
Federal Reserve Board.  No part of the proceeds of the Loans will be used to
fund a personal loan to or for the benefit of a director or executive officer of
any Credit Party or for any purpose that is prohibited by the Sarbanes-Oxley
Act.

24




            3.11         Taxes.  As of the Closing Date, all Federal and other
material tax returns, reports and statements, including information returns,
required by any Governmental Authority to be filed by any Credit Party have been
filed with the appropriate Governmental Authority, and all Charges have been
paid prior to the date on which any fine, penalty, interest or late charge may
be added thereto for nonpayment thereof excluding Charges or other amounts being
contested in accordance with Section 5.2(b).  As of the Closing Date, proper and
accurate amounts have been withheld by each Credit Party from its respective
employees for all periods in compliance in all material respects with all
applicable federal, state, local and foreign laws and such withholdings have
been timely paid to the respective Governmental Authorities.  Disclosure
Schedule (3.11) sets forth as of the Closing Date those taxable years for which
any Credit Party’s tax returns are currently being audited by the IRS or any
other applicable Governmental Authority, and any assessments or threatened
assessments in connection with such audit, or otherwise currently outstanding. 
Except as described in Disclosure Schedule (3.11), as of the Closing Date, no
Credit Party has executed or filed with the IRS or any other Governmental
Authority any agreement or other document extending, or having the effect of
extending, the period for assessment or collection of any Charges.  As of the
Closing Date, none of the Credit Parties and their respective predecessors are
liable for any Charges:  (a) under any agreement (including any tax sharing
agreements) or (b) to each Credit Party’s knowledge, as a transferee.  As of the
Closing Date, no Credit Party has agreed or been requested to make any
adjustment under IRC Section 481(a), by reason of a change in accounting method
or otherwise, which would reasonably be expected to have a Material Adverse
Effect.

            3.12          ERISA.

                             (a)          Disclosure Schedule (3.12) lists, as
of the Closing Date, (i) all ERISA Affiliates and (ii) all Plans and separately
identifies all Pension Plans, including Title IV Plans, Multiemployer Plans, and
all Retiree Welfare Plans.  Copies of all such listed Plans, together with a
copy of the latest form IRS/DOL 5500-series, as applicable, for each such Plan,
have been delivered to Agent.  Except with respect to Multiemployer Plans, each
Qualified Plan has been determined by the IRS to qualify under Section 401 of
the IRC, the trusts created thereunder have been determined to be exempt from
tax under the provisions of Section 501 of the IRC, and nothing has occurred
that would cause the loss of such qualification or tax-exempt status.  Except as
could not reasonably be expected to have a Material Adverse Effect, each Plan is
in compliance in all material respects with the applicable provisions of ERISA,
the IRC and its terms, including the timely filing of all reports required under
the IRC or ERISA.  Neither any Credit Party nor ERISA Affiliate has failed to
make on a timely basis any material contribution or pay on a timely basis any
material amount due as required by either Section 412 of the IRC or Section 302
of ERISA or the terms of any such Plan.  Except as could not reasonably be
expected to have a Material Adverse Effect, no “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the IRC, has occurred with
respect to any Plan, that would subject any Credit Party to a material tax on
prohibited transactions imposed by Section 502(i) or (l) of ERISA or Section
4975 of the IRC.

                             (b)          Except as set forth in Disclosure
Schedule (3.12) or could not reasonably be expected to result in a Material
Adverse Effect:  (i) no Title IV Plan has any material Unfunded Pension
Liability; (ii) no ERISA Event has occurred or is reasonably expected to occur;
(iii) there are no pending, or to the knowledge of any Credit Party, threatened
material

25




claims (other than claims for benefits in the normal course), sanctions, actions
or lawsuits, asserted or instituted against any Plan or any Person as fiduciary
or sponsor of any Plan or any Credit Party in connection with any Plan; (iv) no
Credit Party or ERISA Affiliate has incurred or reasonably expects to incur any
material liability as a result of a complete or partial withdrawal from a
Multiemployer Plan or the termination, reorganization or insolvency of a
Multiemployer Plan; and (v) within the last seven years no Title IV Plan of any
Credit Party or ERISA Affiliate has been terminated, whether or not in a
“standard termination” as that term is used in Section 4041 of ERISA, nor has
any Title IV Plan of any Credit Party or any ERISA Affiliate (determined at any
time within the last five years) with material Unfunded Pension Liabilities been
transferred outside of the “controlled group” (within the meaning of Section
4001(a)(14) of ERISA) of any Credit Party or ERISA Affiliate (determined at such
time).

            3.13          No Litigation.  No action, claim, lawsuit, demand,
investigation or proceeding is now pending or, to the knowledge of any Credit
Party, threatened in writing against any Credit Party, before any Governmental
Authority or before any arbitrator or panel of arbitrators (collectively,
“Litigation”), (a) that challenges any Credit Party’s right or power to enter
into or perform any of its obligations under the Loan Documents to which it is a
party, or the validity or enforceability of any Loan Document or any action
taken thereunder, or (b) that has a reasonable risk of being determined
adversely to any Credit Party and that, if so determined, would reasonably be
expected to have a Material Adverse Effect.  Except as set forth on Disclosure
Schedule (3.13), as of the Closing Date there is no Litigation pending or, to
any Credit Party’s knowledge, threatened, that seeks damages in excess of
$5,000,000 or injunctive relief against, or alleges criminal misconduct of, any
Credit Party.

            3.14          Brokers.  Except as set forth on Disclosure Schedule
(3.14), no broker or finder acting on behalf of any Credit Party brought about
the obtaining, making or closing of the Loans or the Related Transactions, and
no Credit Party or Affiliate thereof has any obligation to any Person in respect
of any finder’s or brokerage fees in connection therewith.

            3.15          Intellectual Property.  As of the Closing Date, each
Credit Party owns or has rights to use all Intellectual Property necessary to
continue to conduct its business as now conducted by it, and each material
Patent, Trademark, Copyright and License is listed, together with application or
registration numbers, as applicable, in Disclosure Schedule (3.15).  To the
knowledge of each Credit Party, as of the Closing Date, each Credit Party
conducts its business and affairs without infringement of or interference with
any Intellectual Property of any other Person that could reasonably be expected
to have a Material Adverse Effect.

            3.16          Full Disclosure.  No information contained in this
Agreement, any of the other Loan Documents, Financial Statements or Collateral
Reports or other written reports from time to time prepared by any Credit Party
and delivered hereunder or any written statement prepared by any Credit Party
and furnished by or on behalf of any Credit Party to Agent or any Lender
pursuant to the terms of this Agreement contains or will contain any untrue
statement of a material fact or omits or will omit to state a material fact
necessary to make the statements contained herein or therein not misleading in
light of the circumstances under which they were made.  Projections from time to
time delivered hereunder are or will be based upon the material and relevant
estimates and assumptions stated therein, all of which Borrowers believed at the
time of delivery to be reasonable and fair in light of current conditions and
current facts known

26




to Borrowers as of such delivery date, and reflect Borrowers’ good faith and
reasonable estimates of the future financial performance of Borrowers and of the
other information projected therein for the period set forth therein.  Such
Projections are not a guaranty of future performance and actual results may
differ materially from those set forth in such Projections.  Each Credit Party
will use its best efforts to ensure that the Liens granted to Agent, on behalf
of itself and Lenders, pursuant to the Collateral Documents will at all times be
fully-perfected, first-priority Liens in and to the Collateral described
therein, subject, as to priority, only to Permitted Encumbrances.

            3.17          Environmental Matters.

                             (a)          Except as set forth in Disclosure
Schedule (3.17), as of the Closing Date:  (i) the Real Estate is free of
contamination from any Hazardous Material except for such contamination that
would not result in Environmental Liabilities that could reasonably be expected
to result in a Material Adverse Effect; (ii) no Credit Party has caused or
suffered to occur any material Release of Hazardous Materials on, at, in, under,
above, to, from or about any of its Real Estate for such Release that could
reasonably be expected to have a Material Adverse Effect; (iii) the Credit
Parties are and have been in compliance with all Environmental Laws, except for
such noncompliance that would not result in Environmental Liabilities which
could reasonably be expected to have a Material Adverse Effect; (iv) the Credit
Parties (A) have obtained, (B) possess as valid, uncontested and in good
standing, and (C) are in compliance with all Environmental Permits required by
Environmental Laws for the operations of their respective businesses as
presently conducted or as proposed to be conducted, except where the failure to
so obtain, possess or comply with such Environmental Permits would not result in
Environmental Liabilities that could reasonably be expected to have a Material
Adverse Effect; (v) to the knowledge of any Credit Party, no Credit Party is
involved in operations or knows of any facts, circumstances or conditions,
including any Releases of Hazardous Materials, that are likely to result in any
Environmental Liabilities of such Credit Party which could reasonably be
expected to have a Material Adverse Effect; (vi) there is no Litigation arising
under or related to any Environmental Laws, Environmental Permits or Release of
Hazardous Material that seeks damages, penalties, fines, costs or expenses, or
seeks injunctive relief against any Credit Party for amounts or costs, in either
case, which could reasonably be expected to have a Material Adverse Effect or
that alleges criminal misconduct by, any Credit Party; and (vii) no written
notice has been received by any Credit Party identifying it as a “potentially
responsible party” or requesting information under CERCLA or under any other
Environmental Law reasonably likely to result in any Environmental Liabilities
of such Credit Party which could reasonably be expected to have a Material
Adverse Effect.

                             (b)          Each Credit Party hereby acknowledges
and agrees that Agent (i) is not now, and has not ever been, in control of any
of the Real Estate or any Credit Party’s affairs, and (ii) does not have the
capacity through the provisions of the Loan Documents or otherwise to influence
any Credit Party’s conduct with respect to the ownership, operation or
management of any of its Real Estate or compliance with Environmental Laws or
Environmental Permits.

            3.18          Insurance.  Disclosure Schedule (3.18) lists all
insurance policies of any nature maintained, as of the Closing Date, for current
occurrences by each Credit Party, as well as a summary of the terms of each such
policy.

27




            3.19          Deposit and Disbursement Accounts.  Disclosure
Schedule (3.19) lists all banks and other financial institutions at which any
Credit Party maintains deposit or other accounts as of the Closing Date,
including any Disbursement Accounts, and such Schedule correctly identifies the
name, address and telephone number of each depository, the name in which the
account is held, a description of the purpose of the account, and the complete
account number therefor.

            3.20          Government Contracts.  Except as set forth in
Disclosure Schedule (3.20), as of the Closing Date, no Credit Party is a party
to any contract or agreement with any Governmental Authority and no Credit
Party’s Accounts are subject to the Federal Assignment of Claims Act (31 U.S.C.
§ 3727) or any similar state or local law.

            3.21          Customer and Trade Relations.  As of the Closing Date,
except as disclosed on Disclosure Schedule (3.21), there exists no actual or, to
the knowledge of any Credit Party, threatened termination or cancellation of, or
any material adverse modification or change in:  the business relationship of
any Credit Party with any customer or group of customers whose purchases during
the preceding 12 months caused them to be ranked among the ten largest customers
of such Credit Party; or the business relationship of any Credit Party with any
supplier essential to its operations.

            3.22          Bonding; Licenses.  Except as set forth on Disclosure
Schedule (3.22), as of the Closing Date, no Credit Party is a party to or bound
by any surety bond agreement or bonding requirement with respect to products or
services sold by it or any material trademark or patent license agreement with
respect to products or services sold by it.

            3.23          [Intentionally Reserved.]

            3.24          [Intentionally Reserved.]

            3.25          Subordinated Debt; Intercreditor Agreement and
Noteholder Debt.  As of the Closing Date, there is no Subordinated Debt.  At all
times while the Noteholder Debt remains outstanding, all Obligations, including
the Letter of Credit Obligations, constitute Indebtedness entitled to the
benefits of the Intercreditor Agreement.  Borrowers have delivered to Agent a
complete and correct copy of the documents evidencing the Noteholder Debt.

            3.26          Anti-Terrorism Laws; Foreign Corrupt Practices Act;
Sarbanes-Oxley Act.  To its knowledge, each Credit Party is in compliance, in
all material respects, with all Anti-Terrorism Laws, including (a) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) the Patriot Act.  No part of the proceeds of the Loans
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.  Each
Credit Party and its principal executive officers and principal financial
officers (and any individuals performing similar functions) are in material
compliance with any certification requirements of the Sarbanes-Oxley Act, to the
extent applicable.

28




            3.27          Key Contracts.  The Key Contracts of the Credit
Parties are listed in Disclosure Schedule (3.27).

4.         FINANCIAL STATEMENTS AND INFORMATION

            4.1           Reports and Notices.

                             (a)          Borrower Representative hereby agrees
that from and after the Closing Date and until the Termination Date, it shall
deliver to Agent or to Agent and Lenders, as required, the Financial Statements,
notices, Projections and other information at the times, to the Persons and in
the manner set forth in Annex E.

                             (b)          Borrower Representative hereby agrees
that, from and after the Closing Date and until the Termination Date, it shall
deliver to Agent or to Agent and Lenders, as required, the various Collateral
Reports (including Borrowing Base Certificates in the form of Exhibit 4.1(b)) at
the times, to the Persons and in the manner set forth in Annex F.

            4.2           Communication with Accountants.  So long as an Event
of Default has occurred and is continuing, each Credit Party executing this
Agreement authorizes Agent to communicate directly with its independent
certified public accountants, including KPMG, LLP, and authorizes and shall
instruct those accountants and advisors to communicate to Agent and each Lender
information relating to any Credit Party with respect to the business, results
of operations and financial condition of any Credit Party; provided, Agent
agrees to provide Borrower Representative the opportunity to participate in any
communications it has with such accountants.

5.          AFFIRMATIVE COVENANTS

                           Each Credit Party executing this Credit Agreement
jointly and severally agrees as to all Credit Parties that from and after the
date hereof and until the Termination Date:

            5.1          Maintenance of Existence and Conduct of Business. 
Except as otherwise permitted by the Loan Documents, each Credit Party shall: 
(a) do or cause to be done all things necessary to preserve and keep in full
force and effect its corporate existence and its material rights and franchises;
(b) continue to conduct its business substantially as now conducted or as
otherwise permitted hereunder; and (c) at all times maintain, preserve and
protect all of its assets and properties used or useful in the conduct of its
business, and keep the same in good repair, working order and condition in all
material respects (taking into consideration ordinary wear and tear) and from
time to time make, or cause to be made, all necessary or appropriate repairs,
replacements and improvements thereto consistent with industry practices;
except, in each case, where the failure to do so would reasonably be expected to
result in a Material Adverse Effect.  Each Credit Party shall transact business
only in such corporate and trade names as are set forth in Disclosure Schedule
(5.1) or such other names as such Credit Party shall utilize following
compliance with Section 6.14 hereof.

29




            5.2          Payment of Charges.

                           (a)          Subject to Section 5.2(b), each Credit
Party shall pay and discharge or cause to be paid and discharged promptly all
Charges payable by it, including (i) Charges imposed upon it, its income and
profits, or any of its property (real, personal or mixed) and all Charges with
respect to tax, social security and unemployment withholding with respect to its
employees, (ii) lawful claims for labor, materials, supplies and services or
otherwise, and (iii) all storage or rental charges payable to warehousemen or
bailees, in each case, before any thereof shall become thirty (30) days or more
past due.

                           (b)          Each Credit Party may in good faith
contest, by appropriate proceedings, the validity or amount of any Charges,
Taxes or claims described in Section 5.2(a); provided, that (i) adequate
reserves with respect to such contest are maintained on the books of such Credit
Party, in accordance with GAAP; (ii) no Lien shall be imposed to secure payment
of such Charges (other than payments to warehousemen and/or bailees) that is
superior to any of the Liens securing the Obligations and such contest is
maintained and prosecuted continuously and with diligence and operates to
suspend collection or enforcement of such Charges; (iii) none of the Collateral
becomes subject to forfeiture or loss as a result of such contest; and (iv) such
Credit Party shall promptly pay or discharge such contested Charges, Taxes or
claims and all additional charges, interest, penalties and expenses, if any, and
shall deliver to Agent evidence reasonably acceptable to Agent of such
compliance, payment or discharge, if such contest is terminated or discontinued
adversely to such Credit Party or the conditions set forth in this Section
5.2(b) are no longer met.

            5.3          Books and Records.  Each Credit Party shall keep
adequate books and records with respect to its business activities in which
proper entries, reflecting all material financial transactions, are made in
accordance with GAAP and on a basis consistent with the Financial Statements
attached as Disclosure Schedule (3.4(a)).

            5.4          Insurance; Damage to or Destruction of Collateral.

                           (a)          The Borrower Representative shall, and
shall cause each of the Credit Parties, at their sole cost and expense, to
maintain with responsible insurance companies such commercial general liability
(including third party property damage insurance) and property insurance
(including business interruption insurance) with respect to liabilities, losses
or damage in respect of assets, properties and businesses of the Credit Parties
as may be customarily carried or maintained under similar circumstances by
companies of established reputation engaged in similar businesses, in each case,
in such amounts (giving effect to self-insurance), with such deductibles,
covering such risks and otherwise on such terms and conditions as shall be
customary for companies similarly situated in the industry.  Upon the request of
Agent, the Borrower Representative shall furnish to Agent a certificate setting
forth in reasonable detail the nature and extent of all insurance maintained by
such Credit Party.  In addition to and without limiting the foregoing, each
Credit Party will maintain customary insurance commercially reasonable in the
industry on Inventory in international transit.  Each Credit Party shall cause
each issuer of such policies of insurance (or the loss payable and additional
insured endorsements delivered to Agent) to contain provisions pursuant to which
the insurer agrees to provide thirty (30) days prior written notice to Agent in
the event of any non-renewal,

30




cancellation or amendment of any such insurance policy.  If any Credit Party at
any time or times hereafter shall fail to obtain or maintain any of the policies
of insurance required above, or to pay all premiums relating thereto, Agent may
at any time or times thereafter obtain and maintain such policies of insurance
and pay such premiums and take any other action with respect thereto that Agent
deems advisable.  Agent shall have no obligation to obtain insurance for any
Credit Party or pay any premiums therefor.  By doing so, Agent shall not be
deemed to have waived any Default or Event of Default arising from any Credit
Party’s failure to maintain such insurance or pay any premiums therefor.  All
sums so disbursed, including reasonable attorneys’ fees, court costs and other
charges related thereto, shall be payable on demand by Borrowers to Agent and
shall be additional Obligations hereunder secured by the Collateral.

                           (b)          Agent reserves the right at any time
upon any change in any Borrower’s risk profile (including any change in the
product mix maintained by any Borrower or any laws affecting the potential
liability of such Borrower) to require additional forms and limits of insurance
to, in Agent’s opinion, adequately protect both Agent’s and Lenders’ interests
in all or any portion of the Collateral and to ensure that each Borrower is
protected by insurance in amounts and with coverage customary for its industry. 
If reasonably requested by Agent, each Borrower shall deliver to Agent from time
to time a report of a reputable insurance broker, reasonably satisfactory to
Agent, with respect to its insurance policies.

                           (c)          Each Credit Party shall deliver to
Agent, in form and substance reasonably satisfactory to Agent, endorsements to
(i) all “All Risk” and business interruption insurance naming Agent, on behalf
of itself and Lenders, as loss payee, and (ii) all general liability and other
liability policies naming Agent, on behalf of itself and Lenders, as additional
insured.  Subject to the rights of creditors (other than Lenders), each Credit
Party irrevocably makes, constitutes and appoints Agent (and all officers,
employees or agents designated by Agent), so long as any Default or Event of
Default has occurred and is continuing, as such Credit Party’s true and lawful
agent and attorney-in-fact for the purpose of making, settling and adjusting
claims under such “All Risk” policies of insurance, endorsing the name of such
Credit Party on any check or other item of payment for the proceeds of such “All
Risk” policies of insurance and for making all determinations and decisions with
respect to such “All Risk” policies of insurance.  Agent shall have no duty to
exercise any rights or powers granted to it pursuant to the foregoing
power-of-attorney.  Borrower Representative shall promptly notify Agent of any
loss, damage, or destruction to the Collateral in the amount of $5,000,000 or
more, whether or not covered by insurance.  After deducting from such proceeds
(i) the expenses incurred by Agent in the collection or handling thereof, and
(ii) amounts required to be paid to creditors (other than Lenders) having
Permitted Encumbrances, Agent may, at its option, apply such proceeds to the
reduction of the Obligations in accordance with Section 1.3(d) (provided, that
in the case of insurance proceeds pertaining to any Credit Party that is not a
Borrower, such insurance proceeds shall be applied to the Loans owing by
Borrowers), or permit or require the applicable Credit Party to use such money,
or any part thereof, to replace, repair, restore or rebuild the Collateral in a
diligent and expeditious manner with materials and workmanship of substantially
the same quality as existed before the loss, damage or destruction. 
Notwithstanding the foregoing, so long as no Default or Event of Default has
occurred and is continuing, if the casualty giving rise to such insurance
proceeds could not reasonably be expected to have a Material Adverse Effect and
such insurance proceeds do not exceed $15,000,000 in the aggregate, the
applicable Credit Party may elect, in its discretion, to replace, restore,
repair or rebuild the property; provided, that if

31




such Credit Party shall not have completed or entered into binding agreements to
complete such replacement, restoration, repair or rebuilding within 365 days of
such casualty, Agent may apply such insurance proceeds to the Obligations in
accordance with Section 1.3(d); provided, further, that in the case of insurance
proceeds pertaining to any Credit Party that is not a Borrower, such insurance
proceeds shall be applied to the Loans owing by Borrowers.  All insurance
proceeds that are to be made available to any Borrower to replace, repair,
restore or rebuild the Collateral shall be applied by Agent to reduce the
outstanding principal balance of the Revolving Loan of such Borrower (which
application shall not result in a permanent reduction of the Revolving Loan
Commitment) and upon such application, Agent shall establish a Reserve against
the Borrowing Base in an amount equal to the amount of such proceeds so
applied.  All insurance proceeds made available to any Credit Party that is not
a Borrower to replace, repair, restore or rebuild Collateral shall be deposited
in a cash collateral account.  Thereafter, such funds shall be made available to
Borrowers or any Credit Party to provide funds to replace, repair, restore or
rebuild the Collateral as follows:  (i) Borrower Representative shall request a
Revolving Credit Advance or a release from the cash collateral account be made
to such Borrower or Credit Party in the amount requested to be released; (ii) so
long as the conditions set forth in Section 2.2 have been met, Lenders shall
make such Revolving Credit Advance or Agent shall release funds from the cash
collateral account; and (iii) in the case of insurance proceeds applied against
the Revolving Loan, the Reserve established with respect to such insurance
proceeds shall be reduced by the amount of such Revolving Credit Advance.  To
the extent not used to replace, repair, restore or rebuild the Collateral, such
insurance proceeds shall be applied in accordance with Section 1.3(d); provided,
that in the case of insurance proceeds pertaining to any Credit Party that is
not a Borrower, such insurance proceeds shall be applied to the Loans owing by
Borrowers.

            5.5          Compliance with Laws.  Each Credit Party shall comply
with all federal, state, local and foreign laws and regulations applicable to
it, including those relating to ERISA, the IRC, labor laws, Tax laws,
Anti-Terrorism Laws, the Sarbanes-Oxley Act and Environmental Laws and
Environmental Permits, except to the extent that the failure to comply,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

            5.6          Supplemental Disclosure.  From time to time as may be
reasonably requested by Agent (which request will not be made more frequently
than once each year absent the occurrence and continuance of an Event of
Default) or at Credit Parties’ election, the Credit Parties shall supplement
each Disclosure Schedule hereto, or any representation herein or in any other
Loan Document, with respect to any matter hereafter arising that, if existing or
occurring at the date of this Agreement, would have been required to be set
forth or described in such Disclosure Schedule or as an exception to such
representation or that is necessary to correct any information in such
Disclosure Schedule or representation which has been rendered inaccurate thereby
(and, in the case of any supplements to any Disclosure Schedule, such Disclosure
Schedule shall be appropriately marked to show the changes made therein);
provided, that (a) no such supplement to any such Disclosure Schedule or
representation shall amend, supplement or otherwise modify any Disclosure
Schedule or representation, or be or be deemed a waiver of any Default or Event
of Default resulting from the matters disclosed therein, except as consented to
by Agent and Requisite Lenders in writing, and (b) no supplement shall be
required or permitted as to representations and warranties that relate solely to
the Closing Date.

32




            5.7          Intellectual Property.  Each Credit Party will conduct
its business and affairs without infringement of or interference with any
Intellectual Property of any other Person in any material respect, except as
could not reasonably be expected to have a Material Adverse Effect.

            5.8          Environmental Matters.  Each Credit Party shall and
shall cause each Credit Party and its Subsidiaries to:  (a) conduct its
operations and keep and maintain its Real Estate in compliance with all
Environmental Laws and Environmental Permits other than noncompliance that could
not reasonably be expected to have a Material Adverse Effect; (b) implement any
and all investigation, remediation, removal and response actions that are
appropriate or necessary to comply with Environmental Laws and Environmental
Permits pertaining to the presence, generation, treatment, storage, use,
disposal, transportation or Release of any Hazardous Material on, at, in, under,
above, to, from or about any of its Real Estate in all material respects;
provided, that no Credit Party shall be required to undertake such actions to
the extent its obligations to do so are being contested in good faith and by
proper proceedings and adequate reserves therefor have been established in
accordance with GAAP; (c) except to the extent already disclosed in Disclosure
Schedule (3.17), notify Agent promptly after such Credit Party becomes aware of
any violation of Environmental Laws or Environmental Permits, any Release on,
at, in, under, above, to, from or about any Real Estate or any claim by any
other Person that is reasonably likely to result in Environmental Liabilities in
an amount which could be reasonably expected to have a Material Adverse Effect;
and (d) except to the extent already disclosed in Disclosure Schedule (3.17),
promptly forward to Agent a copy of any written order, notice, request for
information or any other written communication or report received by such Credit
Party in connection with any such violation, claim or Release which is the
subject of Section 5.8(c) above, in each case, whether or not the Environmental
Protection Agency or any Governmental Authority has taken or threatened any
action in connection with any such violation, Release or other matter.  If Agent
at any time has a reasonable basis to believe that there may be a violation of
any Environmental Laws or Environmental Permits by any Credit Party or any
Environmental Liability arising thereunder, or a Release of Hazardous Materials
on, at, in, under, above, to, from or about any of its Real Estate, that, in
each case, is in breach of Section 3.17 or this Section 5.8, and could
reasonably be expected to have a Material Adverse Effect, then each Credit Party
shall, upon Agent’s written request (i) cause the performance of such
environmental audits including subsurface sampling of soil and groundwater, and
preparation of such environmental reports, at Borrowers’ expense, as Agent may
from time to time reasonably request, which shall be conducted by reputable
environmental consulting firms reasonably acceptable to Agent and shall be in
form and substance reasonably acceptable to Agent, and (ii) if the relevant
Credit Party fails to take reasonable steps to commence such audit within thirty
(30) days of such request, permit Agent or its representatives to have access to
all Real Estate for the purpose of conducting such environmental audits and
testing as Agent deems appropriate, including subsurface sampling of soil and
groundwater; provided, that (x) Agent uses a reputable environmental consulting
firm, (y) such firm carries appropriate levels of insurance; and (z) such audit
does not unreasonably interfere with the applicable Credit Party’s operations. 
Borrowers shall reimburse Agent for the costs of such audits and tests and the
same will constitute a part of the Obligations secured by the Collateral.

            5.9          Landlords’ Agreements, Mortgagee Agreements and Bailee
Letters.  Unless a location is the subject of the Intercreditor Agreement (in
which case no landlord or mortgagee waiver will be required hereunder) or unless
Agent shall otherwise agree in writing, each Credit

33




Party shall use its commercially reasonable efforts to obtain a landlord’s
agreement, mortgagee agreement or bailee letter, as applicable, from the lessor
of each leased property, mortgagee of owned property or bailee with respect to
any warehouse, processor or converter facility or other location where
Collateral is stored or located, which agreement or letter shall contain a
waiver or subordination of all Liens or claims that the landlord, mortgagee or
bailee may assert against the Collateral at that location, and shall otherwise
be reasonably satisfactory in form and substance to Agent.  With respect to such
locations or warehouse space leased or owned as of the Closing Date and
thereafter, unless such location is subject to the Intercreditor Agreement, if
Agent has not received a landlord or mortgagee agreement or bailee letter as of
the Closing Date (or, if later, as of the date such location is acquired or
leased), any Borrower’s Eligible Inventory at that location shall, in Agent’s
discretion, be excluded from the Borrowing Base or be subject to such Reserves
as may be established by Agent in its reasonable credit judgment.  After the
Closing Date, unless such location is the subject of the Intercreditor
Agreement, no real property or warehouse space shall be leased by any Credit
Party and no Inventory shall be shipped to a processor or converter under
arrangements established after the Closing Date at which Collateral in excess of
$2,000,000 will be located without the prior written consent of Agent (which
consent, in Agent’s discretion, may be conditioned upon the exclusion from the
Borrowing Base of Eligible Inventory at that location or the establishment of
Reserves acceptable to Agent) or, unless and until a reasonably satisfactory
landlord agreement or bailee letter, as appropriate, shall first have been
obtained with respect to such location.  Each Credit Party shall timely and
fully pay and perform its obligations in all material respects under all leases
and other agreements with respect to each leased location or public warehouse
where any Collateral is or may be located.  For purposes of clarity, if the
Intercreditor Agreement is no longer in full force and effect (whether as a
result of the satisfaction of the Noteholder Debt or otherwise), all of the
requirements under this Section 5.9 shall thereafter apply to all locations
previously subject to the Intercreditor Agreement.

            5.10          [Intentionally Reserved.]

            5.11          Further Assurances.  Each Credit Party executing this
Agreement agrees that it shall and shall cause each other Credit Party to, at
such Credit Party’s expense and upon the reasonable request of Agent, duly
execute and deliver, or cause to be duly executed and delivered, to Agent such
further instruments and do and cause to be done such further acts as may be
necessary or proper in the reasonable opinion of Agent to carry out more
effectively the provisions and purposes of this Agreement and each Loan
Document.

            5.12          Legal Requirements.  Each Credit Party shall cause its
principal executive officers and principal financial officers (or other
individuals performing similar functions) to comply with all of the provisions
of the Sarbanes-Oxley Act, to the extent applicable to it and in accordance with
Section 5.5.

            5.13          Transactions with Affiliates.  Except as otherwise
expressly permitted under Section 6, each Credit Party shall conduct, and cause
each of its Subsidiaries to conduct, all transactions otherwise permitted under
the Loan Documents with any of their Affiliates on terms that are fair and
reasonable and no less favorable to the applicable Credit Party or such
Subsidiary than it would obtain in a comparable arm’s-length transaction with a
Person not an Affiliate.

34




            5.14          Covenant to Become Party to Loan Documents.  Upon the
formation or acquisition of any new direct or indirect Subsidiaries by any
Credit Party in accordance with the terms hereof, then the Credit Parties shall,
in each case, at the Credit Parties’ expense, (i) within ten (10) days after
such formation or acquisition, cause each such Subsidiary to duly execute and
deliver to Agent a joinder agreement in form and substance satisfactory to Agent
joining such Subsidiary to this Agreement and the other Loan Documents as a
Credit Party (with each such Person’s status as a Borrower or Guarantor to be
determined by Agent at the time such joinder agreement is executed), and (ii) at
any time and from time to time, promptly execute and deliver any and all further
instruments and documents (including, without limitation, pledges, secretary’s
certificates, assignments, security agreement supplements, updated Disclosure
Schedules, cash management agreements, landlord waiver and consent agreements,
and/or intellectual property security agreements, as specified by and in form
and substance satisfactory to Agent) and take all such other actions as the
Agent may deem necessary or desirable in obtaining the full benefits of, or in
perfecting and preserving the Liens of, this Agreement and the other Loan
Documents with respect to such Subsidiary.

            5.15          Performance of Key Contracts.  Each Credit Party will
perform and observe all of the terms and provisions of each Key Contract to be
performed or observed by it, maintain each such Key Contract in full force and
effect, enforce each such Key Contract in accordance with its terms, take all
such action to such end as may be from time to time requested by Agent and, upon
the request of Agent, make to each other party to each such Key Contract such
demands and requests for information and reports or for action as any Credit
Party is entitled to make under such Key Contract, except, in any case, where
the failure to do so, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

            5.16          Repayment of Prior Lender Obligations; Satisfaction of
Outstanding L/Cs.  On or before July 7, 2006 (i) Agent shall have received
evidence satisfactory to Agent confirming that all of the agreements evidencing
the Prior Lender Obligations and all Liens upon any of the property of the
Credit Parties or any of their Subsidiaries in favor of Prior Lender, in each
case, have been terminated by Prior Lender; and (ii) all letters of credit
issued or guaranteed by Prior Lender shall have been terminated or shall have
expired in accordance with their terms.  During the period from the Closing Date
until July 7, 2006, the Credit Parties agree that, other than the Prior Lender
Obligations in existence on the Closing Date, no further or additional Prior
Lender Obligations shall be incurred.

6.         NEGATIVE COVENANTS

            Each Credit Party executing this Agreement jointly and severally
agrees as to all Credit Parties that from and after the date hereof until the
Termination Date:

            6.1          Mergers, Subsidiaries, Etc.  No Credit Party shall
directly or indirectly, by operation of law or otherwise, (a) form or acquire
any Subsidiary, or (b) merge with, consolidate with, acquire all or
substantially all of the assets or Stock of, or otherwise combine with or
acquire, any Person, except that:

                                            (i)          (A) any Credit Party
may merge into or combine with any other Credit Party; provided, that in the
case of any such merger or consolidation, (I) the Person

35




formed by such merger shall become a Credit Party hereunder in accordance with
Section 5.14, (II) OSM shall be the surviving Person of any such transaction to
which it is a party, and (III) in each case, immediately before and after giving
effect thereto, no event shall occur and be continuing that constitutes a
Default or an Event of Default; and (B) any Credit Party may form a wholly-owned
Subsidiary, as long as (I) no Default or Event of Default then exists and is
continuing (or would be caused thereby), and (II) the Person formed thereby
shall become a Credit Party hereunder in accordance with Section 5.14; and

                                            (ii)          so long as no Default
or Event of Default has occurred and is continuing or would occur after giving
effect thereto, any Credit Party may acquire all or substantially all of the
Stock or assets of another Person; provided, that with respect to any
acquisition under this clause (ii):  (A) if such acquisition is of the Stock of
a Person, such Person shall become a Credit Party hereunder in accordance with
Section 5.14; (B) any company or business acquired or invested in pursuant to
this clause (ii) shall be in the same or a related line of business as the
businesses of the Borrowers or any of their respective Subsidiaries on the
Closing Date; (C) immediately after giving effect to the acquisition of a
company or business pursuant to this clause (ii), the Borrowers shall be in pro
forma compliance with the Financial Covenants (notwithstanding that a Gross
Availability Shortfall has not then occurred), calculated based on the Financial
Statements most recently delivered to the Agent and Lenders pursuant to Section
4.1 and Annex E and as though such acquisition had occurred at the beginning of
the four-quarter period covered thereby, as evidenced by a certificate of the
chief financial officer of OSM delivered to Agent and Lenders demonstrating such
compliance; (D) both before and after giving effect to any such acquisition,
there is at least $75,000,000 in Gross Availability; and (E) within thirty (30)
days after the acquisition of a company or business pursuant to this clause
(ii), OSM shall provide to Agent and Lenders revised Projections giving pro
forma effect to such acquisition.

                             Notwithstanding the foregoing, the Accounts and
Inventory of any Person acquired in accordance with the foregoing Section 6.1
shall not be included in Eligible Accounts and Eligible Inventory until and
unless a satisfactory collateral audit with respect to such Person’s Accounts
and Inventory has been delivered to Agent and Lenders.

            6.2          Investments; Loans and Advances.  Except as otherwise
expressly permitted by this Section 6, no Credit Party shall make or permit to
exist any investment in, or make, accrue or permit to exist loans or advances of
money to, any Person (including any Credit Party’s future and/or additional
investments in the Camrose Entities and/or the Joint Ventures), through the
direct or indirect lending of money, holding of securities or otherwise, except
that: 

                                            (i)          Borrowers may hold
investments comprised of notes payable, or Stock or other securities issued by
Account Debtors to any Borrower pursuant to negotiated agreements with respect
to settlement of such Account Debtor’s Accounts in the ordinary course of
business consistent with past practices;

                                            (ii)          each Credit Party may
maintain its current investments in its Subsidiaries and may invest (whether by
capital contribution, the making of loans and advances or otherwise) in any
other Credit Party and in any other Person who becomes a wholly-owned Subsidiary
of such Credit Party, as long as such Person is or becomes a Credit Party
hereunder;

36




                                            (iii)          each Credit Party may
(A) maintain its existing investments in the Joint Ventures and the Camrose
Entities as of the Closing Date, and (B) make additional investments in the
Joint Ventures and the Camrose Entities, as long as with respect to investments
made under this clause (iii)(B), (I) no Default or Event of Default then exists
and is continuing (or would be caused thereby), (II) both before and after
giving effect to any such investment, there is at least $75,000,000 in Gross
Availability, and (III) immediately after giving effect to any such investment
pursuant to this clause (iii)(B), the Borrowers shall be in pro forma compliance
with the Financial Covenants (notwithstanding that a Gross Availability
Shortfall has not then occurred), calculated based on the Financial Statements
most recently delivered to Agent and Lenders pursuant to Section 4.1 and Annex E
and as though such investment had occurred at the beginning of the four-quarter
period covered thereby, as evidenced by a certificate of the chief financial
officer of OSM delivered to Agent and Lenders demonstrating such compliance;

                                            (iv)          Borrowers may make
investments in cash and Cash Equivalents;

                                            (v)          the Credit Parties may
maintain the existing investments and existing loans and advances set forth on
Disclosure Schedule 6.2; and

                                            (vi)          so long as no Default
or Event of Default has occurred and is continuing or would occur after giving
effect thereto, the Credit Parties may make investments in other Persons (other
than investments in wholly-owned Subsidiaries, the Camrose Entities and/or the
existing Joint Ventures in accordance with the other clauses hereof, whether or
not such Persons are controlled by OSM); provided, that both before and after
giving effect to any such investment, (A) there is at least $90,000,000 in Gross
Availability, and (B) the Borrowers are in pro forma compliance with the
Financial Covenants (notwithstanding that a Gross Availability Shortfall has not
then occurred), calculated based on the Financial Statements most recently
delivered to Agent and Lenders pursuant to Section 4.1 and Annex E and as though
such investment had occurred at the beginning of the four-quarter period covered
thereby, as evidenced by a certificate of the chief financial officer of OSM
delivered to Agent and Lenders demonstrating such compliance.

            6.3          Indebtedness.  Except as otherwise expressly permitted
by this Section 6, no Credit Party shall create, incur, assume or permit to
exist any Indebtedness, except (without duplication):

                                            (i)          Indebtedness incurred
in respect of Hedge Agreements, to the extent the same is incurred in the
ordinary course of business consistent with past practices solely to hedge
against fluctuations in interest rates and currency (and not for speculative
purposes);

                                            (ii)          so long as no Default
or Event of Default has occurred and is continuing or would result therefrom,
Indebtedness (including Capital Lease Obligations) secured by Liens permitted
under Section 6.7(iii) in an aggregate principal amount not to exceed
$50,000,000 in any one Fiscal Year or $75,000,000 during the term hereof;
provided, that before and after giving effect to such Indebtedness (including
Capital Lease Obligations), Borrowers are in pro forma compliance with the
Financial Covenants (whether or not a Gross Availability

37




Shortfall has then occurred), calculated based on the Financial Statements most
recently delivered pursuant to Section 4.1 and Annex E and as though such
Indebtedness was incurred at the beginning of the four-quarter period covered
thereby, as evidenced by a certificate of the chief financial officer of OSM
delivered to Agent and Lenders demonstrating such compliance;

                                            (iii)          the Loans and the
other Obligations;

                                            (iv)          unfunded pension fund
and other employee benefit plan obligations and liabilities to the extent they
are permitted to remain unfunded under applicable law;

                                            (v)          existing Indebtedness
described in Disclosure Schedule (6.3) (including the intercompany Indebtedness
reflected therein, but excluding the Prior Lender Obligations which shall be
permitted hereunder until July 7, 2006 (and thereafter shall be terminated in
accordance with Section 5.16)) and refinancings thereof or amendments or
modifications thereto that do not have the effect of materially increasing the
principal amount thereof or materially changing the amortization thereof (other
than to extend the same) and that are otherwise on terms and conditions no less
favorable to any Credit Party than the terms of the Indebtedness being
refinanced, amended or modified;

                                            (vi)          Indebtedness incurred
after the Closing Date consisting of intercompany loans and advances made by any
Borrower to any other Borrower; provided, that such Indebtedness (A) shall
constitute Pledged Debt, (B) shall be subordinated to the Obligations on terms
acceptable to Agent, and (C) shall be evidenced by promissory notes in form and
substance satisfactory to Agent, which shall be delivered to Agent pursuant to
the terms of the Collateral Documents;

                                            (vii)          so long as no Default
or Event of Default has occurred and is continuing or would result therefrom,
(x) unsecured Indebtedness, and (y) Indebtedness secured by Liens permitted
under Section 6.7(iv) which does not any at time exceed $100,000,000 in the
aggregate; and

                                            (viii)          Indebtedness
consisting of the Noteholder Debt.

            6.4          [Intentionally Reserved.]

            6.5          Capital Structure and Business.  No Credit Party shall
amend its charter or bylaws in a manner that would adversely affect Agent or
Lenders or such Credit Party’s duty or ability to repay the Obligations.  No
Credit Party shall engage in any business other than the businesses currently
engaged in by it or businesses reasonably related thereto.

            6.6          [Intentionally Reserved.]

            6.7          Liens.  No Credit Party shall create, incur, assume or
permit to exist any Lien on or with respect to its Accounts or any of its other
properties or assets (whether now owned or hereafter acquired), except for:

                                            (i)          Permitted
Encumbrances; 

38




                                            (ii)          Liens in existence on
the date hereof and summarized on Disclosure Schedule (6.7) (including the Liens
securing the Noteholder Debt, but excluding any Liens securing the Prior Lender
Obligations which shall be permitted hereunder until July 7, 2006 (and
thereafter shall be terminated in accordance with Section 5.16));

                                            (iii)          purchase money Liens
and Capital Lease Obligations arising from financings upon or in Real Estate or
Equipment acquired or held by any Credit Party in the ordinary course of
business to secure the purchase price of such Real Estate or Equipment or to
secure Indebtedness incurred solely for the purpose of financing the
acquisition, construction or improvement of any such Real Estate or Equipment to
be subject to such Liens, or Liens existing on any such Real Estate or Equipment
at the time of acquisition (other than any such Liens created in contemplation
of such acquisition that do not secure the purchase price), or extensions,
renewals or replacements of any of the foregoing for the same or a lesser
amount; provided, however, that no such Liens shall extend to or cover any Real
Estate or Equipment not theretofore subject to the Lien being extended, renewed
or replaced; provided, further, that the Indebtedness secured by Liens permitted
by this clause (iii) shall be permitted under Section 6.3(ii); and

                                            (iv)          Liens not otherwise
permitted under this Section 6.7; provided, that (A) such Liens shall not extend
to or cover any Collateral, and (B) the Indebtedness secured by such Liens is
permitted under Section 6.3(vii)(y).

            6.8          Sale of Assets.  No Credit Party shall sell, transfer,
convey, assign or otherwise dispose of any of its properties or other assets or
any of its Accounts, except for:

                                            (i)          the sale of Inventory
in the ordinary course of business;

                                            (ii)          any sale occurring in
connection with a transaction permitted by Section 6.1;

                                            (iii)          so long as no Default
or Event of Default has occurred and is continuing or would occur after giving
effect thereto, sales of assets for cash and for fair value in an aggregate
amount not to exceed $100,000,000 during the term hereof;

                                            (iv)          sales, transfers and
other dispositions of assets among Credit Parties;

                                            (v)          sales of assets
acquired after the Closing Date that do not constitute Collateral under the Loan
Documents; and

                                            (vi)          sales of obsolete,
worn out or surplus assets consisting of Real Estate, plant and/or Equipment in
the ordinary course of business consistent with past practices, as long as the
proceeds thereof are re-invested within a reasonable period of time in fixed
assets used or useful in the business of the Credit Parties.

            6.9          [Intentionally Reserved.]

39




            6.10          Financial Covenants.  At any time from and after the
occurrence of a Gross Availability Shortfall, Borrowers shall not breach or fail
to comply with any of the Financial Covenants.

            6.11          [Intentionally Reserved.]

            6.12          [Intentionally Reserved.]

            6.13          Restricted Payments.  No Credit Party shall make any
Restricted Payment, except

                                            (i)          OSM may (A) declare and
pay dividends and distributions payable only in the common stock of OSM, (B)
purchase, redeem, retire, defease or otherwise acquire shares of its Stock with
the proceeds received contemporaneously from the issue of new shares of its
Stock with equal or inferior voting powers, designations, preferences and
rights, and (C) purchase, redeem, retire or defease any Indebtedness that is
convertible into Stock;

                                            (ii)          any Subsidiary of any
Credit Party may (A) declare and pay cash dividends and pay management fees to
the applicable Credit Party of which it is a Subsidiary, and (B) accept capital
contributions from its parent to the extent permitted under Section 6.2(ii); and

                                            (iii)          OSM may make payments
otherwise restricted by this Section 6.13 in an aggregate amount for all such
payments not to exceed, as of any date of determination, the sum of (A)
$50,000,000 plus (B) (x) 25% of the aggregate amount of consolidated net income
of OSM and its Subsidiaries minus (y) 100% of the aggregate amount of
consolidated net loss of OSM and its Subsidiaries from the Closing Date to the
date of the Financial Statements most recently delivered prior to such date of
determination pursuant to Section 4.1 and Annex E, plus (C) 100% of the proceeds
received by OSM from issuances of its common Stock from the Closing Date to the
date of the Financial Statements most recently delivered prior to such date of
determination pursuant to Section 4.1 and Annex E; provided, that after giving
effect to each such payment, no Default or Event of Default shall have occurred
and be continuing (or would result therefrom).

            6.14          Change of Corporate Name, State of Incorporation or
Location; Change of Fiscal Year.  In addition to and not in lieu of the other
conditions contained in this Agreement, no Credit Party shall (a) change its
name as it appears in official filings in the state of its incorporation or
other organization, (b) change its chief executive office, principal place of
business, corporate offices or warehouses or locations at which Collateral is
held or stored, or the location of its records concerning the Collateral, (c)
change the type of entity that it is, (d) change its organizational
identification number, if any, issued by its state of incorporation or other
organization, or (e) change its state of incorporation or organization or
incorporate or organize in any additional jurisdictions, in each case, without
at least thirty (30) days’ prior written notice to Agent and after Agent’s
written acknowledgment that any reasonable action requested by Agent in
connection therewith, including to continue the perfection of any Liens in favor
of Agent, on behalf of Lenders, in any Collateral, has been completed or taken,
and provided, that any such new location shall be in the continental United
States.  No Credit Party shall change its Fiscal Year.

40




            6.15          No Impairment of Intercompany Transfers.  Except as
otherwise permitted under this Section 6, no Credit Party shall directly or
indirectly enter into or become bound by any agreement, instrument, indenture or
other obligation (other than this Agreement and the other Loan Documents) that
could directly or indirectly restrict, prohibit or require the consent of any
Person with respect to the payment of dividends or distributions or the making
or repayment of intercompany loans by a Subsidiary of any Borrower to any
Borrower or between Borrowers.

            6.16          [Intentionally Reserved.]

            6.17          Changes Relating to Noteholder Debt; Key Contracts.

                             (a)          No Credit Party shall change or amend
the terms of any of the Noteholder Debt (or any indenture or agreement in
connection therewith) if the effect of such amendment is to:  (a) increase the
interest rate on such Noteholder Debt; (b) change the dates upon which payments
of principal or interest are due on such Noteholder Debt, other than to extend
such dates; (c) change any default or event of default other than to delete or
make less restrictive any default provision therein, or add any covenant with
respect to such Noteholder Debt; (d) change the redemption or prepayment
provisions of such Noteholder Debt, other than to extend the dates therefor or
to reduce the premiums payable in connection therewith; (e) grant any additional
security or collateral to secure payment of such Noteholder Debt; (f) increase
the principal amount thereof; or (g) change or amend any other term if such
change or amendment would materially increase the obligations of the Credit
Party thereunder or confer additional material rights on the holder of such
Noteholder Debt in a manner adverse to any Credit Party, Agent or any Lender.

                             (b)          No Credit Party shall (i) cancel or
terminate any Key Contract or consent to or accept any cancellation or
termination thereof, in any case, outside of the ordinary course of business or
in any manner which could reasonably be expected to have a Material Adverse
Effect, or (ii) amend or otherwise modify any Key Contract or give any consent,
waiver or approval thereunder, waive any default under or breach any Key
Contract, agree in any manner to any other amendment, modification or change of
any term or condition of any Key Contract or take any other action in connection
with any Key Contract that, in any such case for this clause (ii), would be
outside of the ordinary course of business or would impair the value of the
interest or rights of any Credit Party thereunder in a manner which could
reasonably be expected to have a Material Adverse Effect or that would impair
the interest or rights of Agent or any Lender in a manner which could reasonably
be expected to have a Material Adverse Effect, or permit any of its Subsidiaries
to do any of the foregoing.

            6.18          [Intentionally Reserved.]

            6.19          No Speculative Transactions.  No Credit Party shall
engage in any transaction involving commodity options, futures contracts or
similar transactions, other than transactions entered into in the ordinary
course of business consistent with past practices; it being understood, however,
that Borrowers may engage in interest rate management transactions (including as
relates to the Swap Related L/C and the Swap Related Reimbursement Obligations)
that are not speculative so long as the other requirements of this Agreement are
satisfied.

41




7.         TERM

            7.1          Termination.  The financing arrangements contemplated
hereby shall be in effect until the Commitment Termination Date, and the Loans
and all other Obligations shall be automatically due and payable in full on such
date.

            7.2          Survival of Obligations Upon Termination of Financing
Arrangements.  Except as otherwise expressly provided for in the Loan Documents,
no termination or cancellation (regardless of cause or procedure) of any
financing arrangement under this Agreement shall in any way affect or impair the
obligations, duties and liabilities of the Credit Parties or the rights of Agent
and Lenders relating to any unpaid portion of the Loans or any other
Obligations, due or not due, liquidated, contingent or unliquidated, or any
transaction or event occurring prior to such termination, or any transaction or
event, the performance of which is required after the Commitment Termination
Date.  Except as otherwise expressly provided herein or in any other Loan
Document, all undertakings, agreements, covenants, warranties and
representations of or binding upon the Credit Parties, and all rights of Agent
and each Lender, all as contained in the Loan Documents, shall not terminate or
expire, but rather shall survive any such termination or cancellation and shall
continue in full force and effect until the Termination Date; provided, that the
provisions of Section 11, the payment obligations under Sections 1.15 and 1.16,
and the indemnities contained in the Loan Documents shall survive the
Termination Date.

8.         EVENTS OF DEFAULT; RIGHTS AND REMEDIES

            8.1          Events of Default.  The occurrence of any one or more
of the following events (regardless of the reason therefor) shall constitute an
“Event of Default” hereunder:

                            (a)          Any Credit Party (i) fails to make any
payment of principal hereunder when due, (ii) fails to make any payment of
interest on, or Fees owing in respect of, the Loans or any of the other
Obligations within three (3) Business Days after such payment is due and
payable, or (iii) fails to pay or reimburse Agent or Lenders for any expense
reimbursable hereunder or under any other Loan Document within ten (10) days
following Agent’s demand for such reimbursement or payment of expenses.

                            (b)          Any Credit Party fails or neglects to
perform, keep or observe any of the provisions of Sections 1.4, 1.8, 5.4(a) or
6, or any of the provisions set forth in Annexes C or G, respectively.

                            (c)          Any Borrower fails or neglects to
perform, keep or observe any of the provisions of Section 4.1 or any provisions
set forth in Annexes E or F, respectively, and the same shall remain unremedied
for ten (10) Business Days or more.

                            (d)          Any Credit Party fails or neglects to
perform, keep or observe any other provision of this Agreement or of any of the
other Loan Documents (other than any provision embodied in or covered by any
other clause of this Section 8.1) and the same shall remain unremedied for forty
(40) days or more.

                            (e)          A default or breach occurs under any
other agreement, document or instrument to which any Credit Party is a party
that is not cured within any applicable grace

42




period therefor, and such default or breach (i) involves the failure to make any
payment when due in respect of any Indebtedness or Guaranteed Indebtedness
(other than the Obligations) of any Credit Party in excess of $10,000,000 in the
aggregate (including (x) undrawn committed or available amounts and (y) amounts
owing to all creditors under any combined or syndicated credit arrangements), or
(ii) causes, or permits any holder of such Indebtedness or Guaranteed
Indebtedness or a trustee to cause, Indebtedness or Guaranteed Indebtedness or a
portion thereof in excess of $10,000,000 in the aggregate to become due prior to
its stated maturity or prior to its regularly scheduled dates of payment, or
cash collateral in respect thereof to be demanded.

                            (f)          Any information contained in any
Borrowing Base Certificate is untrue or incorrect in any respect (other than (i)
inadvertent, immaterial errors not exceeding $500,000 in the aggregate in any
Borrowing Base Certificate), (ii) errors understating the Borrowing Base and
(iii) errors occurring when Borrowing Availability continues to exceed
$25,000,000 after giving effect to the correction of such errors), or any
representation or warranty herein or in any Loan Document or in any written
statement, report, financial statement or certificate (other than a Borrowing
Base Certificate) made or delivered to Agent or any Lender by any Credit Party
is untrue or incorrect in any material respect as of the date when made or
deemed made.

                            (g)          Assets of any Credit Party with a fair
market value of $10,000,000 or more are attached, seized, levied upon or
subjected to a writ or distress warrant, or come within the possession of any
receiver, trustee, custodian or assignee for the benefit of creditors of any
Credit Party and such condition continues for thirty (30) days or more.

                            (h)          A case or proceeding is commenced
against any Credit Party seeking a decree or order in respect of such Credit
Party (i) under the Bankruptcy Code, or any other applicable federal, state or
foreign bankruptcy or other similar law, (ii) appointing a custodian, receiver,
liquidator, assignee, trustee or sequestrator (or similar official) for such
Credit Party or for any substantial part of any such Credit Party’s assets, or
(iii) ordering the winding-up or liquidation of the affairs of such Credit
Party, and such case or proceeding shall remain undismissed or unstayed for
sixty (60) days or more or a decree or order granting the relief sought in such
case or proceeding is granted by a court of competent jurisdiction.

                            (i)          Any Credit Party (i) files a petition
seeking relief under the Bankruptcy Code, or any other applicable federal, state
or foreign bankruptcy or other similar law, (ii) consents to or fails to contest
in a timely and appropriate manner the institution of proceedings thereunder or
the filing of any such petition or the appointment of or taking possession by a
custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) for such Credit Party or for any substantial part of any such Credit
Party’s assets, (iii) makes an assignment for the benefit of creditors, (iv)
takes any action in furtherance of any of the foregoing; or (v) admits in
writing its inability to, or is generally unable to, pay its debts as such debts
become due.

                            (j)          A final judgment or judgments for the
payment of money in excess of $10,000,000 in the aggregate at any time are
outstanding against one or more of the Credit Parties (which judgments are not
covered by insurance policies as to which liability has been accepted by the
insurance carrier), and the same are not, within thirty (30) days after the
entry thereof, discharged or execution thereof stayed or bonded pending appeal,
or such judgments are not discharged prior to the expiration of any such stay.

43




                            (k)          Any material provision of any Loan
Document for any reason ceases to be valid, binding and enforceable in
accordance with its terms (or any Credit Party shall challenge the
enforceability of any Loan Document or shall assert in writing, or engage in any
action or inaction based on any such assertion, that any provision of any of the
Loan Documents has ceased to be or otherwise is not valid, binding and
enforceable in accordance with its terms), or any Lien created under any Loan
Document ceases to be a valid and perfected first priority Lien (except as
otherwise permitted herein or therein) in any of the Collateral purported to be
covered thereby and remains unremedied for a period of twenty (20) days or more.

                            (l)          Any Change of Control occurs.

                            (m)          A material default or breach of the
Intercreditor Agreement occurs that is not cured within any applicable grace
period and such material default or breach results in Agent and Lenders ceasing
to have satisfactory access to and rights to use the Real Estate and Equipment
of the Credit Parties in connection with the exercise of their respective rights
hereunder and under the Collateral Documents.

            8.2          Remedies.

                            (a)          If any Event of Default has occurred
and is continuing, Agent may (and at the written request of the Requisite
Lenders shall), without prior notice, suspend the Revolving Loan facility with
respect to additional Advances and/or the incurrence of additional Letter of
Credit Obligations, whereupon any additional Advances and additional Letter of
Credit Obligations shall be made or incurred in Agent’s sole discretion (or in
the sole discretion of the Requisite Lenders, if such suspension occurred at
their direction) so long as such Default or Event of Default is continuing.  If
any Event of Default has occurred and is continuing, Agent may (and at the
written request of Requisite Lenders shall), without notice except as otherwise
expressly provided herein, increase the rate of interest applicable to the Loans
and the Letter of Credit Fees to the Default Rate.

                            (b)          If any Event of Default has occurred
and is continuing, Agent may (and at the written request of the Requisite
Lenders shall), without prior notice:  (i) terminate the Revolving Loan facility
with respect to further Advances or the incurrence of further Letter of Credit
Obligations; (ii) reduce the Revolving Loan Commitment from time to time; (iii)
declare all or any portion of the Obligations, including all or any portion of
any Loan to be forthwith due and payable, and require that the Letter of Credit
Obligations be cash collateralized in the manner set forth in Annex B, all
without presentment, demand, protest or further notice of any kind, all of which
are expressly waived by Borrowers and each other Credit Party; or (iv) exercise
any rights and remedies provided to Agent under the Loan Documents or at law or
equity, including all remedies provided under the Code; provided, that upon the
occurrence of an Event of Default specified in Sections 8.1(h) or (i), the
Commitments shall be immediately terminated and all of the Obligations,
including the aggregate Revolving Loan, shall become immediately due and payable
without declaration, notice or demand by any Person.

44




            8.3          Waivers by Credit Parties.  Except as otherwise
provided for in this Agreement or by applicable law, each Credit Party waives
(including for purposes of Section 12):  (a) presentment, demand and protest and
notice of presentment, dishonor, notice of intent to accelerate, notice of
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all commercial paper, accounts,
contract rights, documents, instruments, chattel paper and guaranties at any
time held by Agent on which any Credit Party may in any way be liable, and
hereby ratifies and confirms whatever Agent may do in this regard, (b) all
rights to notice and a hearing prior to Agent’s taking possession or control of,
or to Agent’s replevy, attachment or levy upon, the Collateral or any bond or
security that might be required by any court prior to allowing Agent to exercise
any of its remedies, and (c) the benefit of all valuation, appraisal, marshaling
and exemption laws.

9.         ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT

            9.1          Assignment and Participations.

                            (a)          Subject to the terms of this Section
9.1, any Lender may make an assignment to a Qualified Assignee of, or sell
participations in, at any time or times, the Loan Documents, Loans, Letter of
Credit Obligations and any Commitment or any portion thereof or interest
therein, including any Lender’s rights, title, interests, remedies, powers or
duties thereunder.  Any assignment by a Lender shall:  (i) require the consent
of Agent (which consent shall not be unreasonably withheld or delayed with
respect to a Qualified Assignee) and the execution of an assignment agreement
(each, an “Assignment Agreement”) substantially in the form attached hereto as
Exhibit 9.1(a) and otherwise in form and substance reasonably satisfactory to,
and acknowledged by, Agent; (ii) be conditioned on such assignee Lender
representing to the assigning Lender and Agent that it is purchasing the
applicable Loans to be assigned to it for its own account, for investment
purposes and not with a view to the distribution thereof; (iii) after giving
effect to any such partial assignment, the assignee Lender shall have
Commitments in an amount at least equal to $5,000,000 and the assigning Lender
shall have retained Commitments in an amount at least equal to $5,000,000; (iv)
include a payment to Agent of an assignment fee of $3,500; and (v) so long as no
Event of Default has occurred and is continuing, require the consent of Borrower
Representative, which shall not be unreasonably withheld, conditioned or
delayed.  In the case of an assignment by a Lender under this Section 9.1, the
assignee shall have, to the extent of such assignment, the same rights, benefits
and obligations as all other Lenders hereunder.  The assigning Lender shall be
relieved of its obligations hereunder with respect to its Commitments or
assigned portion thereof from and after the date of such assignment.  Each
Borrower hereby acknowledges and agrees that any assignment shall give rise to a
direct obligation of Borrowers to the assignee and that the assignee shall be
considered to be a “Lender”.  In all instances, each Lender’s liability to make
Loans hereunder shall be several and not joint and shall be limited to such
Lender’s Pro Rata Share of the applicable Commitment.  In the event Agent or any
Lender assigns or otherwise transfers all or any part of the Obligations, Agent
or any such Lender shall so notify Borrowers and Borrowers shall, upon the
request of Agent or such Lender, execute new Notes in exchange for the Notes, if
any, being assigned.  Notwithstanding the foregoing provisions of this Section
9.1(a), any Lender may at any time pledge the Obligations held by it and such
Lender’s rights under

45




this Agreement and the other Loan Documents to a Federal Reserve Bank, and any
Lender that is an investment fund may assign the Obligations held by it and such
Lender’s rights under this Agreement and the other Loan Documents to another
investment fund managed by the same investment advisor; provided, that no such
pledge to a Federal Reserve Bank shall release such Lender from such Lender’s
obligations hereunder or under any other Loan Document.

                            (b)          Any participation by a Lender of all or
any part of its Commitments shall be made with the understanding that all
amounts payable by Borrowers hereunder shall be determined as if that Lender had
not sold such participation, and that the holder of any such participation shall
not be entitled to require such Lender to take or omit to take any action
hereunder except actions directly affecting (i) any reduction in the principal
amount of, or interest rate or Fees payable with respect to, any Loan in which
such holder participates, (ii) any extension of the scheduled amortization of
the principal amount of any Loan in which such holder participates or the final
maturity date thereof, and (iii) any release of all or substantially all of the
Collateral (other than in accordance with the terms of this Agreement, the
Collateral Documents or the other Loan Documents).  Solely for purposes of
Sections 1.13, 1.15, 1.16 and 9.8, each Borrower acknowledges and agrees that a
participation shall give rise to a direct obligation of Borrowers to the
participant and the participant shall be considered to be a “Lender”.  Except as
set forth in the preceding sentence no Borrower or Credit Party shall have any
obligation or duty to any participant.  Neither Agent nor any Lender (other than
the Lender selling a participation) shall have any duty to any participant and
may continue to deal solely with the Lender selling a participation as if no
such sale had occurred.

                            (c)          Except as expressly provided in this
Section 9.1, no Lender shall, as between Borrowers and that Lender, or Agent and
that Lender, be relieved of any of its obligations hereunder as a result of any
sale, assignment, transfer or negotiation of, or granting of participation in,
all or any part of the Loans, the Notes or other Obligations owed to such
Lender.

                            (d)          Each Credit Party executing this
Agreement shall assist any Lender permitted to sell assignments or
participations under this Section 9.1 as reasonably required to enable the
assigning or selling Lender to effect any such assignment or participation,
including the execution and delivery of any and all agreements, notes and other
documents and instruments as shall be requested and, if requested by Agent, the
preparation of informational materials for, and the participation of management
in meetings with, potential assignees or participants.  Each Credit Party
executing this Agreement shall certify the correctness, completeness and
accuracy of all descriptions of the Credit Parties and their respective affairs
contained in any selling materials provided by them and all other information
provided by them and included in such materials, except that any Projections
delivered by Borrowers shall only be certified by Borrowers as having been
prepared by Borrowers in compliance with the representations contained in
Section 3.4(c).

                            (e)          Any Lender may furnish any information
concerning Credit Parties in the possession of such Lender from time to time to
assignees and participants (including prospective assignees and participants);
provided, that such Lender shall obtain from assignees or participants
confidentiality covenants substantially equivalent to those contained in Section
11.8.

                            (f)          So long as no Event of Default has
occurred and is continuing, no Lender shall assign or sell participations in any
portion of its Loans or Commitments to a potential Lender or participant, if, as
of the date of the proposed assignment or sale, the assignee Lender or
participant would be subject to capital adequacy or similar requirements under
Section 1.16(a), increased costs under Section 1.16(b), an inability to fund
LIBOR Loans under Section 1.16(c), or withholding taxes in accordance with
Section 1.15(a).



46




                            (g)          Notwithstanding anything to the
contrary contained herein, any Lender (each, a “Granting Lender”), may grant to
a special purpose funding vehicle (each, an “SPC”), identified as such in
writing by the Granting Lender to Agent and Borrowers, the option to provide to
Borrowers all or any part of any Loans that such Granting Lender would otherwise
be obligated to make to Borrowers pursuant to this Agreement; provided, that (i)
nothing herein shall constitute a commitment by any SPC to make any Loan; and
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof.  The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if such Loan were made by such Granting Lender.  No SPC shall be
liable for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Lender).  Any SPC may (i)
with notice to, but without the prior written consent of, Borrowers and Agent,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by Borrower Representative and
Agent) providing liquidity and/or credit support to or for the account of such
SPC to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis (substantially equivalent to the confidentiality requirements
of Section 11.8) any non-public information relating to its Loans to any rating
agency, commercial paper dealer or provider of any surety, guarantee or credit
or liquidity enhancement to such SPC.  This Section 9.1(g) may not be amended
without the prior written consent of each Granting Lender, all or any of whose
Loans are being funded by an SPC at the time of such amendment.  For the
avoidance of doubt, the Granting Lender shall for all purposes, including
without limitation, the approval of any amendment or waiver of any provision of
any Loan Document or the obligation to pay any amount otherwise payable by the
Granting Lender under the Loan Documents, continue to be the Lender of record
hereunder.

                            (h)          Nothing contained in this Section 9
shall require the consent of any party for GE Capital to assign any of its
rights in respect of any Swap Related Reimbursement Obligations.

            9.2          Appointment of Agent.  GE Capital is hereby appointed
to act on behalf of all Lenders as Agent under this Agreement and the other Loan
Documents.  The provisions of this Section 9.2 are solely for the benefit of
Agent and Lenders and no Credit Party nor any other Person shall have any rights
as a third party beneficiary of any of the provisions hereof.  In performing its
functions and duties under this Agreement and the other Loan Documents, Agent
shall act solely as an agent of Lenders and does not assume and shall not be
deemed to have assumed any obligation toward or relationship of agency or trust
with or for any Credit Party or any other Person.  Agent shall have no duties or
responsibilities except for those expressly set forth in this Agreement and the
other Loan Documents.  The duties of Agent shall be mechanical and
administrative in nature and Agent shall not have, or be deemed to have, by
reason of this Agreement, any other Loan Document or otherwise a fiduciary
relationship in respect of any Lender.  Except as expressly set forth in this
Agreement and the other Loan Documents, Agent shall not have any duty to
disclose, and shall not be liable for failure to disclose, any information

47




relating to any Credit Party or any of their respective Subsidiaries or any
Account Debtor that is communicated to or obtained by GE Capital or any of its
Affiliates in any capacity.  Neither Agent nor any of its Affiliates nor any of
their respective officers, directors, employees, agents or representatives shall
be liable to any Lender for any action taken or omitted to be taken by it
hereunder or under any other Loan Document, or in connection herewith or
therewith, except for damages caused by its or their own gross negligence or
willful misconduct, as finally determined by a court of competent jurisdiction.

                            If Agent shall request instructions from Requisite
Lenders or all affected Lenders with respect to any act or action (including
failure to act) in connection with this Agreement or any other Loan Document,
then Agent shall be entitled to refrain from such act or taking such action
unless and until Agent shall have received instructions from Requisite Lenders
or all affected Lenders, as the case may be, and Agent shall not incur liability
to any Person by reason of so refraining.  Agent shall be fully justified in
failing or refusing to take any action hereunder or under any other Loan
Document (a) if such action would, in the opinion of Agent, be contrary to law
or the terms of this Agreement or any other Loan Document, (b) if such action
would, in the opinion of Agent, expose Agent to Environmental Liabilities or (c)
if Agent shall not first be indemnified to its satisfaction against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.  Without limiting the foregoing, no Lender
shall have any right of action whatsoever against Agent as a result of Agent
acting or refraining from acting hereunder or under any other Loan Document in
accordance with the instructions of Requisite Lenders or all affected Lenders,
as applicable.

            9.3          Agent’s Reliance, Etc.  Neither Agent nor any of its
Affiliates nor any of their respective directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them under
or in connection with this Agreement or the other Loan Documents, except for
damages caused by its or their own gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction.  Without limiting the
generality of the foregoing, Agent:  (a) may treat the payee of any Note as the
holder thereof until Agent receives written notice of the assignment or transfer
thereof signed by such payee and in form reasonably satisfactory to Agent; (b)
may consult with legal counsel, independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations made in or in connection with this Agreement or the other Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of any Credit Party or to
inspect the Collateral (including the books and records) of any Credit Party;
(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; and (f) shall incur no liability under or in respect of this
Agreement or the other Loan Documents by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telecopy, telegram,
cable or telex) believed by it to be genuine and signed or sent by the proper
party or parties.

48




            9.4          GE Capital and Affiliates.  With respect to its
Commitments hereunder, GE Capital shall have the same rights and powers under
this Agreement and the other Loan Documents as any other Lender and may exercise
the same as though it were not Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include GE Capital in its individual
capacity.  GE Capital and its Affiliates may lend money to, invest in, and
generally engage in any kind of business with, any Credit Party, any of their
Affiliates and any Person who may do business with or own securities of any
Credit Party or any such Affiliate, all as if GE Capital were not Agent and
without any duty to account therefor to Lenders.  GE Capital and its Affiliates
may accept fees and other consideration from any Credit Party for services in
connection with this Agreement or otherwise without having to account for the
same to Lenders.  Each Lender acknowledges the potential conflict of interest
between GE Capital as a Lender holding disproportionate interests in the Loans
and GE Capital as Agent.

            9.5          Lender Credit Decision.  Each Lender acknowledges that
it has, independently and without reliance upon Agent or any other Lender and
based on the Financial Statements referred to in Section 3.4(a) and such other
documents and information as it has deemed appropriate, made its own credit and
financial analysis of the Credit Parties and its own decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.  Each
Lender acknowledges the potential conflict of interest of each other Lender as a
result of Lenders holding disproportionate interests in the Loans, and expressly
consents to, and waives any claim based upon, such conflict of interest.

            9.6          Indemnification.  Lenders agree to indemnify Agent (to
the extent not reimbursed by Credit Parties and without limiting the obligations
of Credit Parties hereunder), ratably according to their respective Pro Rata
Shares, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against Agent in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted to be taken by Agent in
connection therewith; provided, that no Lender shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from Agent’s gross
negligence or willful misconduct, as finally determined by a court of competent
jurisdiction.  Without limiting the foregoing, each Lender agrees to reimburse
Agent promptly upon demand for its ratable share of any out-of-pocket expenses
(including reasonable counsel fees) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
and each other Loan Document, to the extent that Agent is not reimbursed for
such expenses by Credit Parties.

            9.7          Successor Agent.  Agent may resign at any time by
giving not less than thirty (30) days’ prior written notice thereof to Lenders
and Borrower Representative.  Upon any such resignation, the Requisite Lenders
shall have the right to appoint a successor Agent.  If no successor Agent shall
have been so appointed by the Requisite Lenders and shall have accepted such
appointment within thirty (30) days after the resigning Agent’s giving notice of
resignation,

49




then the resigning Agent may, on behalf of Lenders, appoint a successor Agent,
which shall be a Lender, if a Lender is willing to accept such appointment, or
otherwise shall be a commercial bank or financial institution or a subsidiary of
a commercial bank or financial institution if such commercial bank or financial
institution is organized under the laws of the United States of America or of
any State thereof and has a combined capital and surplus of at least
$300,000,000.  If no successor Agent has been appointed pursuant to the
foregoing, within thirty (30) days after the date such notice of resignation was
given by the resigning Agent, such resignation shall become effective and the
Requisite Lenders shall thereafter perform all the duties of Agent hereunder
until such time, if any, as the Requisite Lenders appoint a successor Agent as
provided above.  Any successor Agent appointed by Requisite Lenders hereunder
shall be subject to the approval of Borrower Representative, such approval not
to be unreasonably withheld, conditioned or delayed; provided, that such
approval shall not be required if a Default or an Event of Default has occurred
and is continuing.  Upon the acceptance of any appointment as Agent hereunder by
a successor Agent, such successor Agent shall succeed to and become vested with
all the rights, powers, privileges and duties of the resigning Agent.  Upon the
earlier of the acceptance of any appointment as Agent hereunder by a successor
Agent or the effective date of the resigning Agent’s resignation, the resigning
Agent shall be discharged from its duties and obligations under this Agreement
and the other Loan Documents, except that any indemnity rights or other rights
in favor of such resigning Agent shall continue.  After any resigning Agent’s
resignation hereunder, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was acting
as Agent under this Agreement and the other Loan Documents.

            9.8          Setoff and Sharing of Payments.  In addition to any
rights now or hereafter granted under applicable law and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
any Event of Default and subject to Section 9.9(f), each Lender is hereby
authorized at any time or from time to time, without prior notice to any Credit
Party or to any Person other than Agent, any such notice being hereby expressly
waived, to offset and to appropriate and to apply any and all balances held by
it at any of its offices for the account of any Borrower or Guarantor
(regardless of whether such balances are then due to such Borrower or Guarantor)
and any other properties or assets at any time held or owing by that Lender or
that holder to or for the credit or for the account of any Borrower or Guarantor
against and on account of any of the Obligations that are not paid when due;
provided, that the Lender exercising such offset rights shall give notice
thereof to the affected Credit Party promptly after exercising such rights.  Any
Lender exercising a right of setoff or otherwise receiving any payment on
account of the Obligations in excess of its Pro Rata Share thereof shall
purchase for cash (and the other Lenders or holders shall sell) such
participations in each such other Lender’s or holder’s Pro Rata Share of the
Obligations as would be necessary to cause such Lender to share the amount so
offset or otherwise received with each other Lender or holder in accordance with
their respective Pro Rata Shares (other than offset rights exercised by any
Lender with respect to Sections 1.13, 1.15 or 1.16).  Each Credit Party that is
a Borrower or Guarantor agrees, to the fullest extent permitted by law, that (a)
any Lender may exercise its right to offset with respect to amounts in excess of
its Pro Rata Share of the Obligations and may sell participations in such
amounts so offset to other Lenders and holders and (b) any Lender so purchasing
a participation in the Loans made or other Obligations held by other Lenders or
holders may exercise all rights of offset, bankers’ lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender or
holder were a direct holder of the Loans and the other

50




Obligations in the amount of such participation.  Notwithstanding the foregoing,
if all or any portion of the offset amount or payment otherwise received is
thereafter recovered from the Lender that has exercised the right of offset, the
purchase of participations by that Lender shall be rescinded and the purchase
price restored without interest.

            9.9          Advances; Payments; Non-Funding Lenders; Information;
Actions in Concert.

                             (a)          Advances; Payments.

                                            (i)          Agent shall notify
Lenders, promptly after receipt of a Notice of Revolving Credit Advance and in
any event prior to 1:00 p.m. (New York time) on the date such Notice of
Revolving Credit Advance is received, by telecopy, telephone or other similar
form of transmission.  Each Lender shall make the amount of such Lender’s Pro
Rata Share of such Revolving Credit Advance available to Agent in same day funds
by wire transfer to Agent’s account as designated by Agent and set forth in
Annex H not later than 3:00 p.m. (New York time) on the requested funding date,
in the case of an Index Rate Loan, and not later than 11:00 a.m. (New York time)
on the requested funding date, in the case of a LIBOR Loan.  After receipt of
such wire transfers (or, in the Agent’s sole discretion, before receipt of such
wire transfers), subject to the terms hereof, Agent shall make the requested
Revolving Credit Advance to the Borrower designated by Borrower Representative
in the Notice of Revolving Credit Advance.  All payments by each Lender shall be
made without setoff, counterclaim or deduction of any kind.

                                            (ii)          Not less than once
during each calendar week or more frequently at Agent’s election (each, a
“Settlement Date”), Agent shall advise each Lender by telephone, or telecopy of
the amount of such Lender’s Pro Rata Share of principal, interest and Fees paid
for the benefit of Lenders with respect to each applicable Loan.  Provided that
each Lender has funded all payments or Advances required to be made by it and
has purchased all participations required to be purchased by it under this
Agreement and the other Loan Documents as of such Settlement Date, Agent shall
pay to each Lender such Lender’s Pro Rata Share of principal, interest and Fees
paid by Borrowers since the previous Settlement Date for the benefit of such
Lender on the Loans held by it.  To the extent that any Lender (a “Non-Funding
Lender”) has failed to fund all such payments and Advances or failed to fund the
purchase of all such participations, Agent shall be entitled to set off the
funding short-fall against that Non-Funding Lender’s Pro Rata Share of all
payments received from Borrowers.  Such payments shall be made by wire transfer
to such Lender’s account (as specified by such Lender in Annex H or the
applicable Assignment Agreement) not later than 1:00 p.m. (Chicago time) on the
next Business Day following each Settlement Date.

                             (b)          Availability of Lender’s Pro Rata
Share.  Agent may assume that each Lender will make its Pro Rata Share of each
Revolving Credit Advance available to Agent on each funding date.  If such Pro
Rata Share is not, in fact, paid to Agent by such Lender when due, Agent will be
entitled to recover such amount on demand from such Lender without setoff,
counterclaim or deduction of any kind.  If any Lender fails to pay the amount of
its Pro Rata Share forthwith upon Agent’s demand, Agent shall promptly notify
Borrower Representative and Borrowers shall immediately repay such amount to
Agent.  Nothing in this Section 9.9(b) or elsewhere in this Agreement or the
other Loan Documents shall be deemed to require Agent to

51




advance funds on behalf of any Lender or to relieve any Lender from its
obligation to fulfill its Commitments hereunder or to prejudice any rights that
Borrowers may have against any Lender as a result of any default by such Lender
hereunder.  To the extent that Agent advances funds to any Borrower on behalf of
any Lender and is not reimbursed therefor on the same Business Day as such
Advance is made, Agent shall be entitled to retain for its account all interest
accrued on such Advance until reimbursed by the applicable Lender.

                             (c)          Return of Payments.

                                            (i)          If Agent pays an amount
to a Lender under this Agreement in the belief or expectation that a related
payment has been or will be received by Agent from Borrowers and such related
payment is not received by Agent, then Agent will be entitled to recover such
amount from such Lender on demand without setoff, counterclaim or deduction of
any kind.

                                            (ii)          If Agent determines at
any time that any amount received by Agent under this Agreement must be returned
to any Borrower or paid to any other Person pursuant to any insolvency law or
otherwise, then, notwithstanding any other term or condition of this Agreement
or any other Loan Document, Agent will not be required to distribute any portion
thereof to any Lender.  In addition, each Lender will repay to Agent on demand
any portion of such amount that Agent has distributed to such Lender, together
with interest at such rate, if any, as Agent is required to pay to any Borrower
or such other Person, without setoff, counterclaim or deduction of any kind.

                             (d)          Non-Funding Lenders.  The failure of
any Non-Funding Lender to make any Revolving Credit Advance or any payment
required by it hereunder on the date specified therefor shall not relieve any
other Lender (each such other Lender, an “Other Lender”) of its obligations to
make such Advance or purchase such participation on such date, but neither any
Other Lender nor Agent shall be responsible for the failure of any Non-Funding
Lender to make an Advance, purchase a participation or make any other payment
required hereunder.  Notwithstanding anything set forth herein to the contrary,
a Non-Funding Lender shall not have any voting or consent rights under or with
respect to any Loan Document or constitute a “Lender” (or be included in the
calculation of “Requisite Lenders”, hereunder) for any voting or consent rights
under or with respect to any Loan Document.  At Borrower Representative’s
request, Agent or a Person reasonably acceptable to Agent shall have the right
with Agent’s consent and in Agent’s sole discretion (but shall have no
obligation) to purchase from any Non-Funding Lender, and each Non-Funding Lender
agrees that it shall, at Agent’s request, sell and assign to Agent or such
Person, all of the Commitments of that Non-Funding Lender for an amount equal to
the principal balance of all Loans held by such Non-Funding Lender and all
accrued interest and fees with respect thereto through the date of sale, such
purchase and sale to be consummated pursuant to an executed Assignment
Agreement.

                             (e)          Dissemination of Information.  Agent
shall use reasonable efforts to provide Lenders with any notice of Default or
Event of Default received by Agent from, or delivered by Agent to, any Credit
Party, with notice of any Event of Default of which Agent has actually become
aware and with notice of any action taken by Agent following any Event of
Default; provided, that Agent shall not be liable to any Lender for any failure
to

52




do so, except to the extent that such failure is attributable to Agent’s gross
negligence or willful misconduct as finally determined by a Court of Competent
jurisdiction.  Lenders acknowledge that Borrowers are required to provide
Financial Statements and Collateral Reports to Lenders in accordance with
Annexes E and F hereto and agree that Agent shall have no duty to provide the
same to Lenders.

                             (f)          Actions in Concert.  Anything in this
Agreement to the contrary notwithstanding, each Lender hereby agrees with each
other Lender that no Lender shall take any action to protect or enforce its
rights arising out of this Agreement or the Notes (including exercising any
rights of setoff) without first obtaining the prior written consent of Agent and
Requisite Lenders, it being the intent of Lenders that any such action to
protect or enforce rights under this Agreement and the Notes shall be taken in
concert and at the direction or with the consent of Agent or Requisite Lenders.

10.        SUCCESSORS AND ASSIGNS

            10.1          Successors and Assigns.  This Agreement and the other
Loan Documents shall be binding on and shall inure to the benefit of each Credit
Party, Agent, Lenders and their respective successors and assigns (including, in
the case of any Credit Party, a debtor-in-possession on behalf of such Credit
Party), except as otherwise provided herein or therein.  No Credit Party may
assign, transfer, hypothecate or otherwise convey its rights, benefits,
obligations or duties hereunder or under any of the other Loan Documents without
the prior express written consent of Agent and Lenders.  Any such purported
assignment, transfer, hypothecation or other conveyance by any Credit Party
without the prior express written consent of Agent and Lenders shall be void. 
The terms and provisions of this Agreement are for the purpose of defining the
relative rights and obligations of each Credit Party, Agent and Lenders with
respect to the transactions contemplated hereby and no Person shall be a third
party beneficiary of any of the terms and provisions of this Agreement or any of
the other Loan Documents.

11.       MISCELLANEOUS

            11.1          Complete Agreement; Modification of Agreement.  The
Loan Documents constitute the complete agreement between the parties with
respect to the subject matter thereof and may not be modified, altered or
amended except as set forth in Section 11.2.  Any letter of interest, commitment
letter or fee letter (other than any confidentiality agreement), if any, between
any Credit Party and Agent or any Lender or any of their respective Affiliates,
predating this Agreement and relating to a financing of substantially similar
form, purpose or effect shall be superseded by this Agreement.  Notwithstanding
the foregoing, the GE Capital Fee Letter shall survive the execution and
delivery of this Agreement and shall continue to be binding obligations of the
parties.

            11.2          Amendments and Waivers.

                             (a)          Except for actions expressly permitted
to be taken by Agent, no amendment, modification, termination or waiver of any
provision of this Agreement or any other Loan Document, or any consent to any
departure by any Credit Party therefrom, shall in any event be effective unless
the same shall be in writing and signed by Agent and Borrowers, and by Requisite
Lenders or all affected Lenders, as applicable.  Except as set forth in clause
(c) below, all such amendments, modifications, terminations or waivers requiring
the consent of any Lenders shall require the written consent of Requisite
Lenders. Requisite Lenders or all affected Lenders, as applicable.  Except as
set forth in clause (c) below, all such amendments, mod ifications, terminations
or waivers requiring the consent of any Lenders shall require the written
consent of Requisite Lenders.

53




                             (b)          No amendment, modification,
termination or waiver of or consent with respect to any provision of this
Agreement that increases the percentage advance rates set forth in the
definition of the Borrowing Base or that makes less restrictive the
nondiscretionary criteria for exclusion from Eligible Accounts and Eligible
Inventory set forth in Sections 1.6 and 1.7, shall be effective unless the same
shall be in writing and signed by Agent, Requisite Lenders and Borrowers.  No
amendment, modification, termination or waiver of or consent with respect to any
provision of this Agreement that waives compliance with the conditions precedent
set forth in Section 2.2 to the making of any Loan or the incurrence of any
Letter of Credit Obligations shall be effective unless the same shall be in
writing and signed by Agent, Requisite Lenders and Borrowers.  Notwithstanding
anything contained in this Agreement to the contrary, no waiver or consent with
respect to any Default or any Event of Default shall be effective for purposes
of the conditions precedent to the making of Loans or the incurrence of Letter
of Credit Obligations set forth in Section 2.2 unless the same shall be in
writing and signed by Agent, Requisite Lenders and Borrowers.

                             (c)          No amendment, modification,
termination or waiver shall, unless in writing and signed by Agent and each
Lender and L/C Issuer directly affected thereby:  (i) increase the principal
amount of any Lender’s Commitment (which action shall be deemed to directly
affect all Lenders (ii) reduce the principal of, rate of interest on or Fees
payable with respect to any Loan or Letter of Credit Obligations of any affected
Lender; (iii) extend any scheduled payment date (other than payment dates of
mandatory prepayments under Section 1.3(b)(iii)) or final maturity date of the
principal amount of any Loan of any affected Lender; (iv) waive, forgive, defer,
extend or postpone any payment of interest or Fees as to any affected Lender;
(v) release or subordinate any Guaranty or, except as otherwise permitted herein
or in the other Loan Documents, release, subordinate or permit any Credit Party
to sell or otherwise dispose of, any Collateral with a value exceeding
$5,000,000 in the aggregate (which action shall be deemed to directly affect all
Lenders and the L/C Issuer); (vi) change the percentage of the Commitments or of
the aggregate unpaid principal amount of the Loans that shall be required for
Lenders or any of them to take any action hereunder; and (vii) amend or waive
this Section 11.2 or the definition of the term “Requisite Lenders” insofar as
such definitions affect the substance of this Section 11.2.  Furthermore, no
amendment, modification, termination or waiver affecting the rights or duties of
Agent or L/C Issuer, or of GE Capital in respect of any Swap Related
Reimbursement Obligations, under this Agreement or any other Loan Document,
including any increase in the L/C Sublimit or any release of any Guaranty or
Collateral requiring a writing signed by all Lenders, shall be effective unless
in writing and signed by Agent or L/C Issuer or GE Capital, as the case may be,
in addition to Lenders required hereinabove to take such action.  Each
amendment, modification, termination or waiver shall be effective only in the
specific instance and for the specific purpose for which it was given.  No
amendment, modification, termination or waiver shall be required for Agent to
take additional Collateral pursuant to any Loan Document.  No amendment,
modification, termination or waiver of any provision of any Note shall be
effective without the written concurrence of the holder of that Note.  No notice
to or demand on any Credit Party in any case shall entitle such Credit Party or
any other Credit Party to any other or further notice or demand in similar or
other circumstances.  Any amendment, modification, termination, waiver or
consent effected in accordance wi th this Section 11.2 shall be binding upon
each holder of the Notes at the time outstanding and each future holder of the
Notes.

54




                             (d)          If, in connection with any proposed
amendment, modification, waiver or termination (each, a “Proposed Change”):

                                            (i)          requiring the consent
of all affected Lenders, the consent of Requisite Lenders is obtained, but the
consent of other Lenders whose consent is required is not obtained (any such
Lender whose consent is not obtained as described in this clause (i) and in
clause (ii) below being referred to as a “Non-Consenting Lender”); or

                                            (ii)          requiring the consent
of Requisite Lenders, the consent of Lenders holding 51% or more of the
aggregate Commitments is obtained, but the consent of Requisite Lenders is not
obtained,

then, so long as Agent is not a Non-Consenting Lender, at Borrower
Representative’s request, Agent or a Person reasonably acceptable to Agent shall
have the right with Agent’s consent and in Agent’s sole discretion (but shall
have no obligation) to purchase from such Non-Consenting Lenders, and such
Non-Consenting Lenders agree that they shall, upon Agent’s request, sell and
assign to Agent or such Person, all of the Commitments of such Non-Consenting
Lenders for an amount equal to the principal balance of all Loans held by the
Non-Consenting Lenders and all accrued interest and Fees with respect thereto
through the date of sale, such purchase and sale to be consummated pursuant to
an executed Assignment Agreement.

                             (e)          Upon payment in full in cash and
performance of all of the Obligations (other than indemnification Obligations),
termination of the Commitments and a release of all claims against Agent and
Lenders, and so long as no suits, actions, proceedings or claims are pending or
threatened against any Indemnified Person asserting any damages, losses or
liabilities that are Indemnified Liabilities, Agent shall deliver to Borrowers
termination statements, mortgage releases and other documents necessary or
appropriate to evidence the termination of the Liens securing payment of the
Obligations.

            11.3          Fees and Expenses.  Borrowers shall reimburse (i)
Agent for all reasonable out-of-pocket fees, costs and expenses (including the
reasonable fees and expenses of all of its counsel, advisors, consultants and
auditors) and (ii) Agent (and, with respect to clauses (b), (c) and (d) below,
all Lenders) for all fees, costs and expenses, including the reasonable fees,
costs and expenses of counsel or other advisors (including environmental and
management consultants and appraisers), incurred in connection with the
negotiation, preparation and filing and/or recordation of the Loan Documents and
incurred in connection with:

                             (a)          any amendment, modification or waiver
of, consent with respect to, or termination of, any of the Loan Documents or
Related Transactions Documents or advice in connection with the syndication and
administration of the Loans made pursuant hereto or its rights hereunder or
thereunder;

                             (b)          any litigation, contest, dispute,
suit, proceeding or action (whether instituted by Agent, any Lender, any Credit
Party or any other Person and whether as a party,

55




witness or otherwise) in any way relating to the Collateral, any of the Loan
Documents or any other agreement to be executed or delivered in connection
herewith or therewith, including any litigation, contest, dispute, suit, case,
proceeding or action, and any appeal or review thereof, in connection with a
case commenced by or against any or all of the Credit Parties or any other
Person that may be obligated to Agent by virtue of the Loan Documents; including
any such litigation, contest, dispute, suit, proceeding or action arising in
connection with any work-out or restructuring of the Loans during the pendency
of one or more Events of Default; provided, that no Person shall be entitled to
reimbursement under this clause (b) in respect of any litigation, contest,
dispute, suit, proceeding or action to the extent any of the foregoing results
from such Person’s gross negligence or willful misconduct, as finally determined
by a court of competent jurisdiction; provided, further, that in the case of
reimbursement of counsel for Lenders other than Agent, such reimbursement shall
be limited to one counsel for all such Lenders.

                             (c)          any attempt to enforce any remedies of
Agent against any or all of the Credit Parties or any other Person that may be
obligated to Agent or any Lender by virtue of any of the Loan Documents,
including any such attempt to enforce any such remedies in the course of any
work-out or restructuring of the Loans during the pendency of one or more Events
of Default; provided, that in the case of reimbursement of counsel for Lenders
other than Agent, such reimbursement shall be limited to one counsel for all
such Lenders;

                             (d)          any workout or restructuring of the
Loans during the pendency of one or more Events of Default; provided, that in
the case of reimbursement of counsel for Lenders other than Agent such
reimbursement shall be limited to one counsel for all such Lenders; and

                             (e)          efforts to (i) monitor the Loans or
any of the other Obligations, (ii) evaluate, observe or assess any of the Credit
Parties or their respective affairs, and (iii) verify, protect, evaluate,
assess, appraise, collect, sell, liquidate or otherwise dispose of any of the
Collateral;

including, as to each of clauses (a) through (e) above and as limited in those
clauses, all reasonable attorneys’ and other professional and service providers’
fees arising from such services and other advice, assistance or other
representation, including those in connection with any appellate proceedings,
and all expenses, costs, charges and other fees incurred by such counsel and
others in connection with or relating to any of the events or actions described
in this Section 11.3, all of which shall be payable, on demand, by Borrowers to
Agent.  Without limiting the generality of the foregoing, such expenses, costs,
charges and fees may include:  fees, costs and expenses of accountants,
environmental advisors, appraisers, investment bankers, management and other
consultants and paralegals; court costs and expenses; photocopying and
duplication expenses; court reporter fees, costs and expenses; long distance
telephone charges; air express charges; telegram or telecopy charges;
secretarial overtime charges; and expenses for travel, lodging and food paid or
incurred in connection with the performance of such legal or other advisory
services.

            11.4          No Waiver.  Agent’s or any Lender’s failure, at any
time or times, to require strict performance by the Credit Parties of any
provision of this Agreement or any other Loan Document shall not waive, affect
or diminish any right of Agent or such Lender thereafter to demand strict
compliance and performance herewith or therewith.  Any suspension or waiver of

56




an Event of Default shall not suspend, waive or affect any other Event of
Default whether the same is prior or subsequent thereto and whether the same or
of a different type.  Subject to the provisions of Section 11.2, none of the
undertakings, agreements, warranties, covenants and representations of any
Credit Party contained in this Agreement or any of the other Loan Documents and
no Default or Event of Default by any Credit Party shall be deemed to have been
suspended or waived by Agent or any Lender, unless such waiver or suspension is
by an instrument in writing signed by an officer of or other authorized employee
of Agent and the applicable required Lenders, and directed to Borrowers
specifying such suspension or waiver.

            11.5          Remedies.  Agent’s and Lenders’ rights and remedies
under this Agreement shall be cumulative and nonexclusive of any other rights
and remedies that Agent or any Lender may have under any other agreement,
including the other Loan Documents, by operation of law or otherwise.  Recourse
to the Collateral shall not be required.

            11.6          Severability.  Wherever possible, each provision of
this Agreement and the other Loan Documents shall be interpreted in such a
manner as to be effective and valid under applicable law, but if any provision
of this Agreement or any other Loan Document shall be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Agreement or such other Loan
Document.

            11.7          Conflict of Terms.  Except as otherwise provided in
this Agreement or any of the other Loan Documents by specific reference to the
applicable provisions of this Agreement, if any provision contained in this
Agreement conflicts with any provision in any of the other Loan Documents, the
provision contained in this Agreement shall govern and control.

            11.8          Confidentiality.  Agent and each Lender agree to use
commercially reasonable efforts (equivalent to the efforts Agent or such Lender
applies to maintaining the confidentiality of its own confidential information)
to maintain as confidential all confidential information provided to them by the
Credit Parties and designated as confidential for a period from the date of
receipt thereof through and including the date which is two (2) years following
the Commitment Termination Date, except that Agent and any Lender may disclose
such information (a) to Persons employed or engaged by Agent or such Lender; (b)
to any bona fide assignee or participant or potential assignee or participant
that has agreed to comply with the covenant contained in this Section 11.8 (and
any such bona fide assignee or participant or potential assignee or participant
may disclose such information to Persons employed or engaged by them as
described in clause (a) above); (c) as required or requested by any Governmental
Authority or reasonably believed by Agent or such Lender to be compelled by any
court decree, subpoena or legal or administrative order or process; (d) as, on
the advice of Agent’s or such Lender’s counsel, is required by law; (e) in
connection with the exercise of any right or remedy under the Loan Documents or
in connection with any Litigation to which Agent or such Lender is a party; or
(f) that ceases to be confidential through no fault of Agent or any Lender;
provided, that unless prohibited by applicable law or court order, any
disclosure pursuant to clauses (c) or (d) will be preceded by notice from Agent
or the applicable Lender to Borrower Representative of such pending disclosure.

57




            11.9          GOVERNING LAW.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
IN ANY OF THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN THAT STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.  EACH CREDIT PARTY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN COOK COUNTY, CITY OF CHICAGO, ILLINOIS SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE CREDIT
PARTIES, AGENT AND LENDERS PERTAINING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS; PROVIDED, THAT AGENT, LENDERS AND THE CREDIT
PARTIES ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A
COURT LOCATED OUTSIDE OF COOK COUNTY; PROVIDED, FURTHER, THAT NOTHING IN THIS
AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE AGENT FROM BRINGING SUIT OR
TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL
OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER
COURT ORDER IN FAVOR OF AGENT.  EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS
IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH
COURT, AND EACH CREDIT PARTY HEREBY WAIVES ANY OBJECTION THAT SUCH CREDIT PARTY
MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF
AS IS DEEMED APPROPRIATE BY SUCH COURT.  EACH CREDIT PARTY HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH CREDIT
PARTY AT THE ADDRESS SET FORTH IN ANNEX I OF THIS AGREEMENT AND THAT SERVICE SO
MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF SUCH CREDIT PARTY’S ACTUAL
RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE UNITED STATES MAILS,
PROPER POSTAGE PREPAID.

            11.10        Notices.

                             (a)          Addresses.  All notices, demands,
requests, directions and other communications required or expressly authorized
to be made by this Agreement shall, whether or not specified to be in writing
but unless otherwise expressly specified to be given by any other means, be
given in writing and (i) addressed to (A) the party to be notified and sent to
the address or facsimile number indicated in Annex I, or (B) otherwise to the
party to be notified at its address specified on the signature page of any
applicable Assignment Agreement, (ii) posted to Intralinks® (to the extent such
system is available and set up by or at the direction of the Agent prior to
posting) in an appropriate location by uploading such notice, demand, request,
direction or other communication to www.intralinks.com, faxing it to
866-545-6600 with an appropriate

58




bar-coded fax coversheet or using such other means of posting to Intralinks® as
may be available and reasonably acceptable to the Agent prior to such posting,
(iii) posted to any other E-System set up by or at the direction of Agent in an
appropriate location or (iv) addressed to such other address as shall be
notified in writing (A) in the case of Borrower Representative and Agent, to the
other parties hereto and (B) in the case of all other parties, to Borrower
Representative and Agent.  Transmission by electronic mail (including E-Fax,
even if transmitted to the fax numbers set forth in clause (i) above) shall not
be sufficient or effective to transmit any such notice under this clause (a)
unless such transmission is an available means to post to any E-System.

                             (b)          Effectiveness.  All communications
described in clause (a) above and all other notices, demands, requests and other
communications made in connection with this Agreement shall be effective and be
deemed to have been received (i) if delivered by hand, upon personal delivery,
(ii) if delivered by overnight courier service, one Business Day after delivery
to such courier service, (iii) if delivered by mail, when deposited in the
mails, (iv) if delivered by facsimile (other than to post to an E-System
pursuant to clause (a)(ii) or (a)(iii) above), upon sender’s receipt of
confirmation of proper transmission, and (v) if delivered by posting to any
E-System, on the later of the date of such posting in an appropriate location
and the date access to such posting is given to the recipient thereof in
accordance with the standard procedures applicable to such E-System.  Failure or
delay in delivering copies of any notice, demand, request, consent, approval,
declaration or other communication to any Person (other than Borrower
Representative or Agent) designated in Annex I to receive copies shall in no way
adversely affect the effectiveness of such notice, demand, request, consent,
approval, declaration or other communication.  The giving of any notice required
hereunder may be waived in writing by the party entitled to receive such notice.

            11.11          Section Titles.  The Section titles and Table of
Contents contained in this Agreement are and shall be without substantive
meaning or content of any kind whatsoever and are not a part of the agreement
between the parties hereto.

            11.12          Counterparts.  This Agreement may be executed in any
number of separate counterparts, each of which shall collectively and separately
constitute one agreement.

            11.13          WAIVER OF JURY TRIAL.  BECAUSE DISPUTES ARISING IN
CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY
RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE
STATE AND FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES
DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE
LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE
JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG AGENT, LENDERS AND ANY
CREDIT PARTY ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.

59




            11.14          Press Releases and Related Matters.  Each Credit
Party executing this Agreement agrees that neither it nor its Affiliates will in
the future issue any press releases or other public disclosure using the name of
GE Capital or its affiliates or referring to this Agreement, the other Loan
Documents or the Related Transactions Documents without at least two (2)
Business Days’ prior notice to GE Capital and without the prior written consent
of GE Capital unless (and only to the extent that) such Credit Party or
Affiliate is required to do so under law and then, in any event, such Credit
Party or Affiliate will consult with GE Capital before issuing such press
release or other public disclosure.  Each Credit Party consents to the
publication by Agent or any Lender of advertising material relating to the
financing transactions contemplated by this Agreement and, with the consent of
Borrower Representative, using Borrowers’ names, product photographs, logos or
trademarks.  Agent reserves the right to provide to industry trade organizations
information necessary and customary for inclusion in league table measurements.

            11.15          Reinstatement.  This Agreement shall remain in full
force and effect and continue to be effective should any petition be filed by or
against any Credit Party for liquidation or reorganization, should any Credit
Party become insolvent or make an assignment for the benefit of any creditor or
creditors or should a receiver or trustee be appointed for all or any
significant part of any Credit Party’s assets, and shall continue to be
effective or to be reinstated, as the case may be, if at any time payment and
performance of the Obligations, or any part thereof, is, pursuant to applicable
law, rescinded or reduced in amount, or must otherwise be restored or returned
by any obligee of the Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made.  In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.

            11.16          Advice of Counsel.  Each of the parties represents to
each other party hereto that it has discussed this Agreement and, specifically,
the provisions of Sections 11.9 and 11.13, with its counsel.

            11.17          No Strict Construction.  The parties hereto have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.

12.       CROSS-GUARANTY

            12.1          Cross-Guaranty.  Each Borrower hereby agrees that such
Borrower is jointly and severally liable for, and hereby absolutely and
unconditionally guarantees to Agent and Lenders and their respective successors
and assigns, the full and prompt payment (whether at stated maturity, by
acceleration or otherwise) and performance of, all Obligations owed or hereafter
owing to Agent and Lenders by each other Borrower.  Each Borrower agrees that
its guaranty obligation hereunder is a continuing guaranty of payment and
performance and not of collection, that its obligations under this Section 12
shall not be discharged until payment and performance, in full, of the
Obligations has occurred, and that its obligations under this Section 12 shall
be absolute and unconditional, irrespective of, and unaffected by,

60




                             (a)          the genuineness, validity, regularity,
enforceability or any future amendment of, or change in, this Agreement, any
other Loan Document or any other agreement, document or instrument to which any
Borrower is or may become a party;

                             (b)          the absence of any action to enforce
this Agreement (including this Section 12) or any other Loan Document or the
waiver or consent by Agent and Lenders with respect to any of the provisions
thereof;

                             (c)          the existence, value or condition of,
or failure to perfect its Lien against, any security for the Obligations or any
action, or the absence of any action, by Agent and Lenders in respect thereof
(including the release of any such security);

                             (d)          the insolvency of any Credit Party; or

                             (e)          any other action or circumstances that
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor.

Each Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Obligations guaranteed hereunder.

            12.2          Waivers by Borrowers.  Each Borrower expressly waives
all rights it may have now or in the future under any statute, or at common law,
or at law or in equity, or otherwise, to compel Agent or Lenders to marshal
assets or to proceed in respect of the Obligations guaranteed hereunder against
any other Credit Party, any other party or against any security for the payment
and performance of the Obligations before proceeding against, or as a condition
to proceeding against, such Borrower.  It is agreed among each Borrower, Agent
and Lenders that the foregoing waivers are of the essence of the transaction
contemplated by this Agreement and the other Loan Documents and that, but for
the provisions of this Section 12 and such waivers, Agent and Lenders would
decline to enter into this Agreement.

            12.3          Benefit of Guaranty.  Each Borrower agrees that the
provisions of this Section 12 are for the benefit of Agent and Lenders and their
respective successors, transferees, endorsees and assigns, and nothing herein
contained shall impair, as between any other Borrower and Agent or Lenders, the
obligations of such other Borrower under the Loan Documents.

            12.4          Subordination of Subrogation, Etc.  Notwithstanding
anything to the contrary in this Agreement or in any other Loan Document, and
except as set forth in Section 12.7, each Borrower hereby expressly and
irrevocably subordinates to the payment in full in cash of the Obligations any
and all rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off and any and all defenses available to a
surety, guarantor or accommodation co-obligor until the Obligations are
indefeasibly paid in full in cash and the Commitments are terminated.  Each
Borrower acknowledges and agrees that this waiver is intended to benefit Agent
and Lenders and shall not limit or otherwise affect such Borrower’s liability
hereunder or the enforceability of this Section 12, and that Agent, Lenders and
their respective successors and assigns are intended third party beneficiaries
of the waivers and agreements set forth in this Section 12.4.

61




            12.5          Election of Remedies.  If Agent or any Lender may,
under applicable law, proceed to realize its benefits under any of the Loan
Documents giving Agent or such Lender a Lien upon any Collateral, whether owned
by any Borrower or by any other Person, either by judicial foreclosure or by
non-judicial sale or enforcement, Agent or any Lender may, at its sole option,
determine which of its remedies or rights it may pursue without affecting any of
its rights and remedies under this Section 12.  If, in the exercise of any of
its rights and remedies, Agent or any Lender shall forfeit any of its rights or
remedies, including its right to enter a deficiency judgment against any
Borrower or any other Person, whether because of any applicable laws pertaining
to “election of remedies” or the like, each Borrower hereby consents to such
action by Agent or such Lender and waives any claim based upon such action, even
if such action by Agent or such Lender shall result in a full or partial loss of
any rights of subrogation that each Borrower might otherwise have had but for
such action by Agent or such Lender.  Any election of remedies that results in
the denial or impairment of the right of Agent or any Lender to seek a
deficiency judgment against any Borrower shall not impair any other Borrower’s
obligation to pay the full amount of the Obligations.  In the event Agent or any
Lender shall bid at any foreclosure or trustee’s sale or at any private sale
permitted by law or the Loan Documents, Agent or such Lender may bid all or less
than the amount of the Obligations and the amount of such bid need not be paid
by Agent or such Lender but shall be credited against the Obligations.  The
amount of the successful bid at any such sale, whether Agent, Lender or any
other party is the successful bidder, shall be conclusively deemed to be the
fair market value of the Collateral and the difference between such bid amount
and the remaining balance of the Obligations shall be conclusively deemed to be
the amount of the Obligations guaranteed under this Section 12, notwithstanding
that any present or future law or court decision or ruling may have the effect
of reducing the amount of any deficiency claim to which Agent or any Lender
might otherwise be entitled but for such bidding at any such sale.

            12.6          Limitation.  Notwithstanding any provision herein
contained to the contrary, each Borrower’s liability under this Section 12
(which liability is in any event in addition to amounts for which such Borrower
is primarily liable under Section 1) shall be limited to an amount not to exceed
as of any date of determination the greater of:

                             (a)          the net amount of all Loans advanced
to any other Borrower under this Agreement and then re-loaned or otherwise
transferred to, or for the benefit of, such Borrower; and

                             (b)          the amount that could be claimed by
Agent and Lenders from such Borrower under this Section 12 without rendering
such claim voidable or avoidable under Section 548 of Chapter 11 of the
Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act or similar statute or common law after taking
into account, among other things, such Borrower’s right of contribution and
indemnification from each other Borrower under Section 12.7.

            12.7          Contribution with Respect to Guaranty Obligations.

                             (a)          To the extent that any Borrower shall
make a payment under this Section 12 of all or any of the Obligations (other
than Loans made to that Borrower for which it is primarily liable) (a “Guarantor
Payment”) that, taking into account all other Guarantor

62




Payments then previously or concurrently made by any other Borrower, exceeds the
amount that such Borrower would otherwise have paid if each Borrower had paid
the aggregate Obligations satisfied by such Guarantor Payment in the same
proportion that such Borrower’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Borrowers as determined immediately prior to
the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the Obligations and termination of the Commitments, such
Borrower shall be entitled to receive contribution and indemnification payments
from, and be reimbursed by, each other Borrower for the amount of such excess,
pro rata based upon their respective Allocable Amounts in effect immediately
prior to such Guarantor Payment.

                             (b)          As of any date of determination, the
“Allocable Amount” of any Borrower shall be equal to the maximum amount of the
claim that could then be recovered from such Borrower under this Section 12
without rendering such claim voidable or avoidable under Section 548 of
Chapter 11 of the Bankruptcy Code or under any applicable state Uniform
Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or
common law.

                             (c)          This Section 12.7 is intended only to
define the relative rights of Borrowers and nothing set forth in this Section
12.7 is intended to or shall impair the obligations of Borrowers, jointly and
severally, to pay any amounts as and when the same shall become due and payable
in accordance with the terms of this Agreement, including Section 12.1.  Nothing
contained in this Section 12.7 shall limit the liability of any Borrower to pay
the Loans made directly or indirectly to that Borrower and accrued interest,
Fees and expenses with respect thereto for which such Borrower shall be
primarily liable.

                             (d)          The parties hereto acknowledge that
the rights of contribution and indemnification hereunder shall constitute assets
of the Borrower to which such contribution and indemnification is owing.

                             (e)          The rights of the indemnifying
Borrowers against other Credit Parties under this Section 12.7 shall be
exercisable upon the full and indefeasible payment of the Obligations and the
termination of the Commitments.

            12.8          Liability Cumulative.  The liability of Borrowers
under this Section 12 is in addition to and shall be cumulative with all
liabilities of each Borrower to Agent and Lenders under this Agreement and the
other Loan Documents to which such Borrower is a party or in respect of any
Obligations or obligation of the other Borrower, without any limitation as to
amount, unless the instrument or agreement evidencing or creating such other
liability specifically provides to the contrary.

[Signature Pages Follow]

63




                    IN WITNESS WHEREOF, this Agreement has been duly executed as
of the date first written above.

 

BORROWERS:

 

 

 

 

OREGON STEEL MILLS, INC.

 

 

 

 

 

 

 

By:

/s/ L. Ray Adams

 

 

--------------------------------------------------------------------------------

 

Name:

L. Ray Adams

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

NEW CF&I, INC.

 

 

 

 

 

By:

/s/ L. Ray Adams

 

 

--------------------------------------------------------------------------------

 

Name:

L. Ray Adams

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

CF&I STEEL, L.P.

 

 

 

 

 

By:

New CF&I, Inc., its general partner

 

 

 

 

By:

/s/ L. Ray Adams

 

 

--------------------------------------------------------------------------------

 

Name:

L. Ray Adams

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

COLORADO AND WYOMING RAILWAY COMPANY

 

 

 

 

 

By:

/s/ L. Ray Adams

 

 

--------------------------------------------------------------------------------

 

Name: 

L. Ray Adams

 

Title:

Chief Financial Officer




 

AGENT AND LENDERS:

 

 

 

 

GENERAL ELECTRIC CAPITAL

 

CORPORATION,

 

as Agent and Lender

 

 

 

 

 

By:

/s/ Matthew N. McAlpine

 

 

--------------------------------------------------------------------------------

 

 

Duly Authorized Signatory

 

 

 

 

 

 

 

L/C ISSUER:

 

 

 

GE CAPITAL FINANCIAL, INC.,

 

as L/C Issuer

 

 

 

By:

/s/ Craig Winslow

 

 

--------------------------------------------------------------------------------

 

 

Duly Authorized Signatory




                             The following Persons are signatories to this
Agreement in their capacity as Credit Parties and not as Borrowers.

 

OREGON STEEL DE GUAYANA, INC.

 

 

 

 

 

By:

/s/ L. Ray Adams

 

 

--------------------------------------------------------------------------------

 

Name:

L. Ray Adams

 

Title:

Chief Financial Officer




ANNEX A (Recitals)
to
CREDIT AGREEMENT

DEFINITIONS

                    Capitalized terms used in the Loan Documents shall have
(unless otherwise provided elsewhere in the Loan Documents) the following
respective meanings, and all references to Sections, Exhibits, Schedules or
Annexes in the following definitions shall refer to Sections, Exhibits,
Schedules or Annexes of or to the Agreement:

                    “Account Debtor” means any Person who may become obligated
to any Credit Party under, with respect to, or on account of, an Account,
Chattel Paper or General Intangibles (including a payment intangible).

                    “Accounting Changes” has the meaning ascribed thereto in
Annex G.

                    “Accounts” means all “accounts,” as such term is defined in
the Code, now owned or hereafter acquired by any Credit Party, including (a) all
rights to payment of a monetary obligation, whether or not earned by
performance, due to any Credit Party for property that has been or is to be
sold, leased, licensed, assigned or otherwise disposed of, for a policy of
insurance issued or to be issued, for a secondary obligation incurred or to be
incurred, for energy provided or to be provided, for the use or hire of a vessel
under a charter or other contract, arising out of the use of a credit card or
charge card, or for services rendered or to be rendered by such Credit Party,
and (b) all health care insurance receivables.

                    “Activation Event” and “Activation Notice” have the meanings
ascribed thereto in Annex C.

                    “Advance” means any Revolving Credit Advance.

                    “Affiliate” means, with respect to any Person, (a) each
Person that, directly or indirectly, owns or controls, whether beneficially, or
as a trustee, guardian or other fiduciary, 5% or more of the Stock having
ordinary voting power in the election of directors of such Person, (b) each
Person that controls, is controlled by or is under common control with such
Person, (c) each of such Person’s officers, directors, joint venturers and
partners and (d) in the case of Borrowers, the immediate family members, spouses
and lineal descendants of individuals who are Affiliates of any Borrower.  For
the purposes of this definition, “control” of a Person shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise; provided, however, that the term
“Affiliate” shall specifically exclude Agent and each Lender; provided, further,
however, that the term “Affiliate” shall specifically include (without
limitation) the Camrose Entities and the Joint Ventures.

                    “Agent” means GE Capital in its capacity as Agent for
Lenders or its successor appointed pursuant to Section 9.7.

A-1




                    “Agreement” means the Credit Agreement by and among
Borrowers, the other Credit Parties party thereto, GE Capital, as Agent and
Lender and the other Lenders from time to time party thereto, as the same may be
amended, supplemented, restated or otherwise modified from time to time.

                    “Anti-Terrorism Laws” means, collectively, any laws relating
to terrorism or money laundering, including the Patriot Act.

                    “Appendices” has the meaning ascribed to it in the Recitals
to the Agreement.

                    “Applicable Margins” means collectively the Applicable
Revolver Index Margin and the Applicable Revolver LIBOR Margin.

                    “Applicable Revolver Index Margin” means the per annum
interest rate margin from time to time in effect and payable in addition to the
Index Rate applicable to the Revolving Loan, as determined by reference to
Section 1.5(a).

                    “Applicable Revolver LIBOR Margin” means the per annum
interest rate from time to time in effect and payable in addition to the LIBOR
Rate applicable to the Revolving Loan, as determined by reference to Section
1.5(a).

                    “Assignment Agreement” has the meaning ascribed to it in
Section 9.1(a).

                    “Bankruptcy Code” means the provisions of Title 11 of the
United States Code, 11 U.S.C. §§ 101 et seq.

                    “Blocked Accounts” has the meaning ascribed to it in
Annex C.

                    “Borrower Representative” means OSM in its capacity as
Borrower Representative pursuant to the provisions of Section 1.1(d).

                    “Borrowers” and “Borrower” have the respective meanings
ascribed thereto in the Preamble to the Agreement.

                    “Borrowing Availability” means, as of any date of
determination, the lesser of (i) the Maximum Amount and (ii) the Borrowing Base,
in each case, less the sum of the aggregate Revolving Loan then outstanding.

                    “Borrowing Base” means, as of any date of determination by
Agent, from time to time, an amount equal to the sum at such time of:

                    (a)       up to 85% of the book value of Borrowers’ Eligible
Accounts; and

                    (b)       up to 60% of the book value of Borrowers’ Eligible
Inventory valued in accordance with GAAP at the lower of cost, calculated on an
average basis, or market, adjusted on a monthly basis;

in each case, less any Reserves established by Agent at such time.

A-2




                    “Borrowing Base Certificate” means a certificate to be
executed and delivered from time to time by Borrower Representative in the form
attached to the Agreement as Exhibit 4.1(b).

                    “Business Day” means any day that is not a Saturday, a
Sunday or a day on which banks are required or permitted to be closed in the
States of Illinois and/or New York and in reference to LIBOR Loans shall mean
any such day that is also a LIBOR Business Day.

                    “Camrose Entities” means, collectively, Camrose Pipe
Corporation, a Delaware corporation, Canadian National Steel Corporation, an
Alberta corporation, d/b/a Camrose Pipe Company, and each of their respective
Subsidiaries.

                    “Capital Expenditures” means, with respect to any Person,
all expenditures (by the expenditure of cash or the incurrence of Indebtedness)
by such Person during any measuring period for any fixed assets or improvements
or for replacements, substitutions or additions thereto that have a useful life
of more than one year and that are required to be capitalized under GAAP.

                    “Capital Lease” means, with respect to any Person, any lease
of any property (whether real, personal or mixed) by such Person as lessee that,
in accordance with GAAP, would be required to be classified and accounted for as
a capital lease on a balance sheet of such Person.

                    “Capital Lease Obligation” means, with respect to any
Capital Lease of any Person, the amount of the obligation of the lessee
thereunder that, in accordance with GAAP, would appear on a balance sheet of
such lessee in respect of such Capital Lease.

                    “C&W” has the meaning ascribed to such term in the Preamble
to the Agreement.

                    “Cash Collateral” has the meaning ascribed to it Annex B.

                    “Cash Dominion Trigger” means Borrowing Availability is at
any time less than $10,000,000.

                    “Cash Equivalents” means any of the following, to the extent
owned by the Credit Parties free and clear of all Liens other than Liens created
under the Collateral Documents and having a maturity or auction re-set date of
not greater than one hundred eighty (180) days from the date of acquisition
thereof:  (a) readily marketable direct obligations of the government of the
United States or any agency or instrumentality thereof or obligations
unconditionally guaranteed by the full faith and credit of the government of the
United States, (b) certificates of deposit of or time deposits with any
commercial bank that is a Lender or a member of the Federal Reserve Systems,
issues (or the parent of which issues) commercial paper rated as described in
clause (c) below, is organized under the laws of the United States or any State
thereof and has combined capital and surplus of at least $1 billion, (c)
commercial paper in an aggregate amount of no more than $15,000,000 per issuer
outstanding at any time, issued by any corporation organized under the laws of
any State of the United States and rated at least “Prime-2” (or the then
equivalent grade) by Moody’s Investors Service, Inc. or “A-2” (or the then
equivalent grade) by Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc. or (d) other investments,

A-3




classified in accordance with GAAP as current assets of the Borrowers (including
money market investment programs registered under the Investment Company Act of
1940, as amended), which are administered by financial institutions that have
the highest rating obtainable from either Moody’s or S&P, and the portfolios of
which are limited solely to investments of the character, quality and maturity
described in clauses (a), (b) and (c) of this definition.

                    “Cash Management Systems” has the meaning ascribed to it in
Section 1.8.

                    “CF&I” has the meaning ascribed to such term in the Preamble
to the Agreement.

                    “Change of Control” means any of the following:  (a) any
person or group of persons (within the meaning of the Securities Exchange Act of
1934) shall have acquired beneficial ownership (within the meaning of Rule 13d-3
promulgated by the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 30% or more of the issued and outstanding shares of
capital Stock of OSM having the right to vote for the election of directors of
OSM under ordinary circumstances; (b) at any time during any consecutive
two-year period, individuals who at the beginning of such period constituted the
board of directors of OSM (together with any new directors whose election by the
board of directors of OSM or whose nomination for election by the Stockholders
of OSM was approved by a vote of at least two-thirds of the directors then still
in office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason other than death or disability to constitute a majority of the directors
then in office; (c) OSM ceases to own and control all of the economic and voting
rights associated with at least fifty-one percent (51%) of the outstanding
capital Stock of its Subsidiaries; (d) any other Credit Party ceases to own and
control all of the economic and voting rights associated with at least fifty-one
percent (51%) of the outstanding capital Stock of any of its Subsidiaries;
(e) OSM is liquidated or dissolved or adopts a plan of liquidation; or (f) New
CF&I ceases to be the general partner of CF&I.

                    “Charges” means all federal, state, county, city, municipal,
local, foreign or other governmental taxes (including taxes owed to the PBGC at
the time due and payable), levies, assessments, charges, liens, claims or
encumbrances upon or relating to (a) the Collateral, (b) the Obligations, (c)
the employees, payroll, income or gross receipts of any Credit Party, (d) any
Credit Party’s ownership or use of any properties or other assets, or (e) any
other aspect of any Credit Party’s business.

                    “Chattel Paper” means any “chattel paper,” as such term is
defined in the Code, including electronic chattel paper, now owned or hereafter
acquired by any Credit Party.

                    “Closing Date” means June 6, 2006.

                    “Closing Checklist” means the schedule, including all
appendices, exhibits or schedules thereto, listing certain documents and
information to be delivered in connection with the Agreement, the other Loan
Documents and the transactions contemplated thereunder, substantially in the
form attached hereto as Annex D.

                    “Code” means the Uniform Commercial Code as the same may,
from time to time, be enacted and in effect in the State of New York; provided,
that to the extent that the Code

A-4




is used to define any term herein or in any Loan Document and such term is
defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, Agent’s or any Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.

                    “Collateral” means the property covered by the Security
Agreement and the other Collateral Documents and any other property, real or
personal, tangible or intangible, now existing or hereafter acquired, that may
at any time be or become subject to a security interest or Lien in favor of
Agent, on behalf of itself and Lenders, to secure the Obligations.

                    “Collateral Documents” means the Security Agreement, the
Pledge Agreements, the Guaranties, the Patent Security Agreement, the Trademark
Security Agreement, the Copyright Security Agreement and all similar agreements
entered into guaranteeing payment of, or granting a Lien upon property as
security for payment of, the Obligations.

                    “Collateral Reports” means the reports with respect to the
Collateral referred to in Annex F.

                    “Collection Account” means that certain account of Agent,
account number  502-328-54 in the name of Agent at DeutscheBank Trust Company
Americas in New York, New York ABA No. 021 001 033, or such other account as may
be specified in writing by Agent as the “Collection Account.”

                    “Commercial Tort Claims” means any “commercial tort claim”
as such term is defined in the Code now owned or hereafter acquired by any
Credit Party.

                    “Commitment Termination Date” means the earliest of (a) June
5, 2011, (b) the date of termination of Lenders’ obligations to make Advances
and to incur Letter of Credit Obligations or permit existing Loans to remain
outstanding pursuant to Section 8.2(b), and (c) the date of indefeasible
prepayment in full by Borrowers of the Loans and the cancellation and return (or
stand-by guarantee) of all Letters of Credit or the cash collateralization of
all Letter of Credit Obligations pursuant to Annex B, and the permanent
reduction of all Commitments to zero dollars ($0).

                    “Commitments” means (a) as to any Lender, such Lender’s
Revolving Loan Commitment and (b) as to all Lenders, the aggregate of all
Lenders’ Revolving Loan Commitments.

                    “Compliance Certificate” has the meaning ascribed to it in
Annex E.

                    “Concentration Accounts” has the meaning ascribed to it in
Annex C.

A-5




                    “Control Letter” means a letter agreement between Agent and
(i) the issuer of uncertificated securities with respect to uncertificated
securities in the name of any Credit Party, (ii) a securities intermediary with
respect to securities, whether certificated or uncertificated, securities
entitlements and other financial assets held in a securities account in the name
of any Credit Party, (iii) a futures commission merchant or clearing house, as
applicable, with respect to commodity accounts and commodity contracts held by
any Credit Party, whereby, among other things, the issuer, securities
intermediary or futures commission merchant limits any security interest in the
applicable financial assets in a manner reasonably satisfactory to Agent,
acknowledges the Lien of Agent, on behalf of itself and Lenders, on such
financial assets, and agrees to follow the instructions or entitlement orders of
Agent without further consent by the affected Credit Party.

                    “Copyright License” means any and all rights now owned or
hereafter acquired by any Credit Party under any written agreement granting any
right to use any Copyright or Copyright registration.

                    “Copyright Security Agreements” means the Copyright Security
Agreements made in favor of Agent, on behalf of itself and Lenders, by each
applicable Credit Party.

                    “Copyrights” means all of the following now owned or
hereafter adopted or acquired by any Credit Party:  (a) all copyrights and
General Intangibles of like nature (whether registered or unregistered), all
registrations and recordings thereof, and all applications in connection
therewith, including all registrations, recordings and applications in the
United States Copyright Office or in any similar office or agency of the United
States, any state or territory thereof, or any other country or any political
subdivision thereof, and (b) all reissues, extensions or renewals thereof.

                    “Credit Parties” means each Borrower, and each of their
respective Subsidiaries, except the terms “Credit Party” and “Credit Parties”
shall specifically exclude the Camrose Entities and the Joint Ventures.

                    “Default” means any event that, with the passage of time or
notice or both, would, unless cured or waived, become an Event of Default.

                    “Default Rate” has the meaning ascribed to it in Section
1.5(d).

                    “Deposit Accounts” means all “deposit accounts” as such term
is defined in the Code, now or hereafter held in the name of any Credit Party.

                    “Disbursement Accounts” has the meaning ascribed to it in
Annex C.

                    “Disclosure Schedules” means the Schedules prepared by
Borrowers and denominated as Disclosure Schedules (1.4) through (6.7) in the
Index to the Agreement.

                    “Documents” means all “documents,” as such term is defined
in the Code, now owned or hereafter acquired by any Credit Party, wherever
located.

                    “Dollars” or “$” means lawful currency of the United States
of America.

A-6




                    “EBITDA” means, with respect to any Person for any fiscal
period, without duplication, an amount equal to (a) consolidated net income of
such Person for such period determined in accordance with GAAP, minus (b) the
sum of (i) income tax credits, (ii) interest income, (iii) gain from
extraordinary items for such period, (iv) any aggregate net gain (but not any
aggregate net loss) during such period arising from the sale, exchange or other
disposition of capital assets by such Person (including any fixed assets,
whether tangible or intangible, all inventory sold in conjunction with the
disposition of fixed assets and all securities), and (v) any other non-cash
gains that have been added in determining consolidated net income, in each case
to the extent included in the calculation of consolidated net income of such
Person for such period in accordance with GAAP, but without duplication, plus
(c) the sum of (i) any provision for income taxes, (ii) Interest Expense, (iii)
loss from extraordinary items for such period, (iv) depreciation and
amortization for such period, (v) amortized debt discount for such period, and
(vi) the amount of any deduction to consolidated net income as the result of any
grant to any members of the management of such Person of any Stock, in each case
to the extent included in the calculation of consolidated net income of such
Person for such period in accordance with GAAP, but without duplication.  For
purposes of this definition, the following items shall be excluded in
determining consolidated net income of a Person:  (1) the income (or deficit) of
any other Person accrued prior to the date it became a Subsidiary of, or was
merged or consolidated into, such Person or any of such Person’s Subsidiaries;
(2) the income (or deficit) of any other Person (other than a Subsidiary) in
which such Person has an ownership interest, except to the extent any such
income has actually been received by such Person in the form of cash dividends
or distributions; (3) the undistributed earnings of any Subsidiary of such
Person to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation or requirement of law applicable to such Subsidiary;
(4) any restoration to income of any contingency reserve, except to the extent
that provision for such reserve was made out of income accrued during such
period; (5) any write-up of any asset; (6) any net gain from the collection of
the proceeds of life insurance policies; (7) any net gain arising from the
acquisition of any securities, or the extinguishment, under GAAP, of any
Indebtedness, of such Person; (8) in the case of a successor to such Person by
consolidation or merger or as a transferee of its assets, any earnings of such
successor prior to such consolidation, merger or transfer of assets; and (9) any
deferred credit representing the excess of equity in any Subsidiary of such
Person at the date of acquisition of such Subsidiary over the cost to such
Person of the investment in such Subsidiary.

                    “E-Fax” means any system used to receive or transmit faxes
electronically.

                    “Eligible Accounts” has the meaning ascribed to it in
Section 1.6.

                    “Eligible Inventory” has the meaning ascribed to it in
Section 1.7.

                    “Environmental Laws” means all applicable federal, state,
local and foreign laws, statutes, ordinances, codes, rules, standards and
regulations, now or hereafter in effect, and any applicable judicial or
administrative interpretation thereof, including any applicable judicial or
administrative order, consent decree, order or judgment, imposing liability or
standards of conduct for or relating to the regulation and protection of human
health, safety, the environment and natural resources (including ambient air,
surface water, groundwater, wetlands, land surface or subsurface strata,
wildlife, aquatic species and vegetation).  Environmental Laws include the

A-7




Comprehensive Environmental Response, Compensation, and Liability Act of 1980
(42 U.S.C. §§ 9601 et seq.) (“CERCLA”); the Hazardous Materials Transportation
Authorization Act of 1994 (49 U.S.C. §§ 5101 et seq.); the Federal Insecticide,
Fungicide, and Rodenticide Act (7 U.S.C. §§ 136 et seq.); the Solid Waste
Disposal Act (42 U.S.C. §§ 6901 et seq.); the Toxic Substance Control Act (15
U.S.C. §§ 2601 et seq.); the Clean Air Act (42 U.S.C. §§ 7401 et seq.); the
Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the
Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.); and the Safe
Drinking Water Act (42 U.S.C. §§ 300(f) et seq.), and any and all regulations
promulgated thereunder, and all analogous state, local and foreign counterparts
or equivalents and any transfer of ownership notification or approval statutes
relating to the protection of human health, safety or the environment.

                    “Environmental Liabilities” means, with respect to any
Person, all liabilities, obligations, responsibilities, response, remedial and
removal costs, investigation and feasibility study costs, capital costs,
operation and maintenance costs, losses, damages, punitive damages, property
damages, natural resource damages, consequential damages, treble damages, costs
and expenses (including all reasonable fees, disbursements and expenses of
counsel, experts and consultants), fines, penalties, sanctions and interest
incurred as a result of or related to any claim, suit, action, investigation,
proceeding or demand by any Person, whether based in contract, tort, implied or
express warranty, strict liability, criminal or civil statute or common law,
including any arising under or related to any Environmental Laws, Environmental
Permits, or in connection with any Release or threatened Release or presence of
a Hazardous Material whether on, at, in, under, from or about or in the vicinity
of any real or personal property.

                    “Environmental Permits” means all permits, licenses,
authorizations, certificates, approvals or registrations required by any
Governmental Authority under any Environmental Laws.

                    “Equipment” means all “equipment,” as such term is defined
in the Code, now owned or hereafter acquired by any Credit Party, wherever
located and, in any event, including all such Credit Party’s machinery and
equipment, including processing equipment, conveyors, machine tools, data
processing and computer equipment, including embedded software and peripheral
equipment and all engineering, processing and manufacturing equipment, office
machinery, furniture, materials handling equipment, tools, attachments,
accessories, automotive equipment, trailers, trucks, forklifts, molds, dies,
stamps, motor vehicles, rolling stock and other equipment of every kind and
nature, trade fixtures and fixtures not forming a part of real property,
together with all additions and accessions thereto, replacements therefor, all
parts therefor, all substitutes for any of the foregoing, fuel therefor, and all
manuals, drawings, instructions, warranties and rights with respect thereto, and
all products and proceeds thereof and condemnation awards and insurance proceeds
with respect thereto.

                    “ERISA” means the Employee Retirement Income Security Act of
1974, as amended from time to time, and any regulations promulgated thereunder.

                    “ERISA Affiliate” means, with respect to any Credit Party,
any trade or business (whether or not incorporated) that, together with such
Credit Party, are treated as a single employer within the meaning of Sections
414(b), (c), (m) or (o) of the IRC.

A-8




                    “ERISA Event” means, with respect to any Credit Party or any
ERISA Affiliate, (a) with respect to a Title IV Plan, any event described in
Section 4043(c) of ERISA for which notice to the PBGC has not been waived; (b)
the withdrawal of any Credit Party or ERISA Affiliate from a Title IV Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any Credit Party or any ERISA Affiliate from
any Multiemployer Plan; (d) the filing of a notice of intent to terminate a
Title IV Plan in a distress termination described in Section 4041(c) of ERISA or
the treatment of a plan amendment as a termination under Section 4041 of ERISA;
(e) the institution of proceedings to terminate a Title IV Plan or Multiemployer
Plan by the PBGC; (f) with respect to a Title IV Plan, the existence of an
“accumulated funding deficiency” (as defined in Section 412 of the IRC or
Section 302 of ERISA) whether or not waived, or the failure to make by its due
date a required installment under Section 412(m) of the Code or Section 302 of
ERISA or the failure to make by its due date any required contribution to a
Multiemployer Plan; (g) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to a Title IV Plan; (h) the making of any amendment to any
Title IV Plan which could result in the imposition of a lien or the posting of a
bond or other security; (i) with respect to a Title IV Plan an event described
in Section 4062(e) of ERISA; (j) any other event or condition that would
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Title IV Plan
or Multiemployer Plan or for the imposition of liability under Section 4069 or
4212(c) of ERISA; (k) the termination of a Multiemployer Plan under Section
4041A of ERISA or the reorganization or insolvency of a Multiemployer Plan under
Section 4241 or 4245 of ERISA; (l) the loss of a Qualified Plan’s qualification
or tax exempt status or the occurrence of any event that might result in such
loss; or (m) the termination of a Plan described in Section 4064 of ERISA.

                    “E-System” means any electronic system, including
Intralinks® and any other Internet or extranet-based site, whether such
electronic system is owned, operated or hosted by Agent, any of its Affiliates,
or any of such Person’s respective officers, directors, employees, attorneys,
agents and representatives or any other Person, providing for access to data
protected by passcodes or other security system.

                    “Event of Default” has the meaning ascribed to it in Section
8.1.

                    “Fair Labor Standards Act” means the Fair Labor Standards
Act, 29 U.S.C. § 201 et seq.

                    “Federal Funds Rate” means, for any day, a floating rate
equal to the weighted average of the rates on overnight Federal funds
transactions among members of the Federal Reserve System, as determined by Agent
in its sole discretion, which determination shall be final, binding and
conclusive (absent manifest error).

                    “Federal Reserve Board” means the Board of Governors of the
Federal Reserve System.

A-9




                    “Fees” means any and all fees payable to Agent or any Lender
pursuant to the Agreement, the GE Capital Fee Letter or any of the other Loan
Documents.

                    “Financial Covenants” means the financial covenants set
forth in Annex G.

                    “Financial Statements” means the consolidated and
consolidating income statements, statements of cash flows and balance sheets of
OSM and its Subsidiaries delivered in accordance with Section 3.4 and Annex E.

                    “Fiscal Month” means any of the monthly accounting periods
of the Credit Parties.

                    “Fiscal Quarter” means any of the quarterly accounting
periods of the Credit Parties ending on March 31, June 30, September 30 and
December 31 of each year.

                    “Fiscal Year” means any of the annual accounting periods of
the Credit Parties ending on December 31 of each year.

                    “Fixed Charge Coverage Ratio” means, with respect to any
Person for any fiscal period, the ratio of (i) EBITDA to (ii) Fixed Charges.

                    “Fixed Charges” means, with respect to any Person for any
fiscal period, an amount equal to the sum of (a) the aggregate of all Interest
Expense paid or accrued during such period (which shall exclude amortization of
bond debt issue costs and amortization of bond discount costs), plus (b)
payments or prepayments of principal actually made and/or scheduled payments of
principal, in any case, with respect to Indebtedness (excluding the Revolving
Loan where no permanent reduction of the Revolving Loan Commitments has
occurred) during such period (excluding payments or prepayments of the
Noteholder Debt, as long as the Noteholder Debt is paid and satisfied in full in
connection with such payments or prepayments), plus (c) Capital Expenditures
during such period (other than that portion of such Capital Expenditures
financed by lenders other than the Lenders hereunder), plus (d) income taxes
paid or payable in cash with respect to such fiscal period, plus (e) Restricted
Payments paid or payable during such period (excluding Restricted Payments paid
or payable by one Credit Party to another Credit Party in accordance with the
terms hereof).  In the event the Noteholder Debt is paid and satisfied in full
during any applicable period, the Interest Expense associated therewith may
thereafter be eliminated from the foregoing calculation, as long as, if such
satisfaction in full of the Noteholder Debt occurs within the first twelve (12)
months following the Closing Date, the annualized Interest Expense with respect
to the Obligations is included in such calculation.

                    “Fixtures” means all “fixtures” as such term is defined in
the Code, now owned or hereafter acquired by any Credit Party.

                    “Funded Debt” means, with respect to any Person, without
duplication, all Indebtedness for borrowed money evidenced by notes, bonds,
debentures, or similar evidences of Indebtedness that by its terms matures more
than one year from, or is directly or indirectly renewable or extendible at such
Person’s option under a revolving credit or similar agreement obligating the
lender or lenders to extend credit over a period of more than one year from the
date of creation thereof, and specifically including Capital Lease Obligations,
current maturities of long-term debt, revolving credit and short-term debt
extendible beyond one year at the option of the debtor, and also including, in
the case of Borrowers, the Obligations and, without duplication, Guaranteed
Indebtedness consisting of guaranties of Funded Debt of other Persons.

A-10




                    “GAAP” means generally accepted accounting principles in the
United States of America consistently applied, as such term is further defined
in Annex G to the Agreement.

                    “GE Capital” means General Electric Capital Corporation, a
Delaware corporation.

                    “GE Capital Fee Letter” means that certain letter, dated as
of the date hereof, between GE Capital and Borrower Representative with respect
to certain Fees to be paid from time to time by Borrowers to GE Capital.

                    “General Intangibles” means all “general intangibles,” as
such term is defined in the Code, now owned or hereafter acquired by any Credit
Party.

                    “Goods” means all “goods” as defined in the Code, now owned
or hereafter acquired by any Credit Party, wherever located, including embedded
software to the extent included in “goods” as defined in the Code, manufactured
homes, standing timber that is cut and removed for sale and unborn young of
animals.

                    “Governmental Authority” means any nation or government, any
state or other political subdivision thereof, and any agency, department or
other entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government.

                    “Gross Availability” means, as of any date of determination,
(i) the Borrowing Base less (ii) the sum of the aggregate Revolving Loan then
outstanding.

                    “Gross Availability Shortfall” means Gross Availability is
at any time less than $50,000,000.

                    “Guaranteed Indebtedness” means as to any Person, any
obligation of such Person guaranteeing, providing comfort or otherwise
supporting any Indebtedness, lease, dividend, or other obligation (“primary
obligation”) of any other Person (the “primary obligor”) in any manner,
including any obligation or arrangement of such Person to (a) purchase or
repurchase any such primary obligation, (b) advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency or any balance sheet condition of the primary obligor, (c)
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation, (d) protect the beneficiary of such
arrangement from loss (other than product warranties given in the ordinary
course of business) or (e) indemnify the owner of such primary obligation
against loss in respect thereof.  The amount of any Guaranteed Indebtedness at
any time shall be deemed to be an amount equal to the lesser at such time of
(x) the stated or determinable amount of the primary obligation in respect of
which such Guaranteed Indebtedness is incurred and (y) the maximum amount for
which such Person may be liable pursuant to the terms of the instrument
embodying such Guaranteed Indebtedness, or, if not stated or determinable, the
maximum reasonably anticipated liability (assuming full performance) in respect
thereof.

A-11




                    “Guaranties” means, collectively, each Subsidiary Guaranty
and any other guaranty executed by any Guarantor in favor of Agent and Lenders
in respect of the Obligations.

                    “Guarantors” means OSG and each other Person (including
those Persons party to the Subsidiary Guaranty) that executes a guaranty or
other similar agreement in favor of Agent, for itself and the ratable benefit of
Lenders, in connection with the transactions contemplated by the Agreement and
the other Loan Documents.

                    “Hazardous Material” means any substance, material or waste
that is regulated by, or forms the basis of liability now or hereafter under,
any Environmental Laws, including any material or substance that is (a) defined
as a “solid waste,” “hazardous waste,” “hazardous material,” “hazardous
substance,” “extremely hazardous waste,” “restricted hazardous waste,”
“pollutant,” “contaminant,” “hazardous constituent,” “special waste,” “toxic
substance” or other similar term or phrase under any Environmental Laws, or (b)
petroleum or any fraction or by-product thereof, asbestos, polychlorinated
biphenyls (PCB’s), or any radioactive substance.

                    “Hedge Agreements” means interest rate swap, cap or collar
arrangements, interest rate future or option contracts, currency swap
agreements, currency future or option contracts and other hedging agreements.

                    “Indebtedness” means, with respect to any Person, without
duplication, (a) all indebtedness of such Person for borrowed money or for the
deferred purchase price of property payment for which is deferred 6 months or
more, but excluding obligations to trade creditors incurred in the ordinary
course of business that are unsecured and not overdue by more than 6 months
unless being contested in good faith, (b) all reimbursement and other
obligations with respect to letters of credit, bankers’ acceptances and surety
bonds, whether or not matured, (c) all obligations evidenced by notes, bonds,
debentures or similar instruments, (d) all indebtedness created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations and the present
value (discounted at the Index Rate as in effect on the Closing Date) of future
rental payments under all synthetic leases, (f) all obligations of such Person
under commodity purchase or option agreements or other commodity price hedging
arrangements, in each case whether contingent or matured, (g) all obligations of
such Person under any foreign exchange contract, currency swap agreement,
interest rate swap, cap or collar agreement or other similar agreement or
arrangement designed to alter the risks of that Person arising from fluctuations
in currency values or interest rates, in each case whether contingent or
matured, (h) all Indebtedness referred to above secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien upon or in property or other assets (including accounts
and contract rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness, (i) the
Obligations, and (j) without duplication, all Guaranteed Indebtedness of such
Person.

                    “Indemnified Liabilities” has the meaning ascribed to it in
Section 1.13.

A-12




                    “Indemnified Person” has the meaning ascribed to in Section
1.13.

                    “Index Rate” means, for any day, a floating rate equal to
the higher of (i) the rate publicly quoted from time to time by The Wall Street
Journal as the “prime rate” (or, if The Wall Street Journal ceases quoting a
prime rate, the highest per annum rate of interest published by the Federal
Reserve Board in Federal Reserve statistical release H.15 (519) entitled
“Selected Interest Rates” as the Bank prime loan rate or its equivalent), and
(ii) the Federal Funds Rate plus 50 basis points per annum.  Each change in any
interest rate provided for in the Agreement based upon the Index Rate shall take
effect at the time of such change in the Index Rate.

                    “Index Rate Loan” means a Loan or portion thereof bearing
interest by reference to the Index Rate.

                    “Instruments” means all “instruments,” as such term is
defined in the Code, now owned or hereafter acquired by any Credit Party,
wherever located.

                    “Intellectual Property” means any and all domain names,
Licenses, Patents, Copyrights, Trademarks, and the goodwill associated with such
Trademarks.

                    “Intercreditor Agreement” means that certain Intercreditor
Agreement, dated July 15, 2002, by and among OSM, U.S. Bank National
Association, as trustee for certain Noteholders, and Agent, as the “Revolving
Lender” thereunder, as the same is in effect on the Closing Date.

                    “Interest Expense” means, with respect to any Person for any
fiscal period, interest expense (whether cash or non-cash) of such Person
determined in accordance with GAAP for the relevant period ended on such date,
including, interest expense with respect to any Funded Debt of such Person and
interest expense for the relevant period that has been capitalized on the
balance sheet of such Person.

                    “Interest Payment Date” means (a) as to any Index Rate Loan,
the first Business Day of each Fiscal Month to occur while such Loan is
outstanding, and (b) as to any LIBOR Loan, the last day of the applicable LIBOR
Period; provided, that, in addition to the foregoing, each of (x) the date upon
which all of the Commitments have been terminated and the Loans have been paid
in full and (y) the Commitment Termination Date shall be deemed to be an
“Interest Payment Date” with respect to any interest that has then accrued under
the Agreement.

                    “Inventory” means all “inventory,” as such term is defined
in the Code, now owned or hereafter acquired by any Credit Party, wherever
located, and in any event including goods that are held by or on behalf of any
Credit Party for sale or lease or are furnished or are to be furnished under a
contract of service, or that constitute raw materials, work in process,
Semi-Finished Goods, finished goods, returned goods, or materials used or
consumed in such Credit Party’s business.

                    “Investment Property” means all “investment property” as
such term is defined in the Code now owned or hereafter acquired by any Credit
Party, wherever located, including (i) all securities, whether certificated or
uncertificated; (ii) all securities entitlements of any Credit Party; (iii) all
securities accounts of any Credit Party; (iv) all commodity contracts of any
Credit Party; and (v) all commodity accounts held by any Credit Party.

A-13




                    “IRC” means the Internal Revenue Code of 1986 and all
regulations promulgated thereunder.

                    “IRS” means the Internal Revenue Service.

                    “Joint Ventures” means, collectively, Oregon Feralloy
Partners, an Oregon general partnership, LSI Plate, an Oregon general
partnership, The Union Ditch and Water Co., a Colorado corporation, Oregon Steel
Mills Processing, Inc., a Delaware corporation, OSM Distribution, Inc., a
Delaware corporation, and each of their respective Subsidiaries.

                    “Key Contract” means any contract or other arrangement to
which any Credit Party is party (other than the Loan Documents) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect.

                    “L/C Issuer” means issuers of Letters of Credit to Borrowers
as contemplated by the Agreement, including with respect to certain stand-by
Letters of Credit, GE Capital Financial, Inc.

                    “L/C Sublimit” has the meaning ascribed to it in Annex B.

                    “Lenders” means GE Capital, the other Lenders named on the
signature pages of the Agreement, and, if any such Lender shall decide to assign
all or any portion of the Obligations, such term shall include any assignee of
such Lender.

                    “Letter of Credit Fee” has the meaning ascribed to it in
Annex B.

                    “Letter of Credit Obligations” means all outstanding
obligations incurred by Agent, Lenders and L/C Issuer at the request of Borrower
Representative, whether direct or indirect, contingent or otherwise, due or not
due, in connection with the issuance of Letters of Credit by the L/C Issuer or
the purchase of a participation as set forth in Annex B with respect to any
Letter of Credit.  The amount of such Letter of Credit Obligations shall equal
the maximum amount that may be payable at such time or at any time thereafter by
the L/C Issuer, Agent or Lenders thereupon or pursuant thereto.

                    “Letter-of-Credit Rights” means “letter-of-credit rights” as
such term is defined in the Code, now owned or hereafter acquired by any Credit
Party, including rights to payment or performance under a letter of credit,
whether or not such Credit Party, as beneficiary, has demanded or is entitled to
demand payment or performance.

                    “Letters of Credit” means documentary or standby letters of
credit issued for the account of any Borrower by any L/C Issuer, and bankers’
acceptances issued by any Borrower, for which Agent and Lenders have incurred
Letter of Credit Obligations.  The term does not include a Swap Related L/C.

A-14




                    “LIBOR Business Day” means a Business Day on which banks in
the City of London are generally open for interbank or foreign exchange
transactions.

                    “LIBOR Loan” means a Loan or any portion thereof bearing
interest by reference to the LIBOR Rate.

                    “LIBOR Period” means, with respect to any LIBOR Loan, each
period commencing on a LIBOR Business Day selected by Borrower Representative
pursuant to the Agreement and ending one, two or three months thereafter, as
selected by Borrower Representative’s irrevocable notice to Agent as set forth
in Section 1.5(e); provided, that the foregoing provision relating to LIBOR
Periods is subject to the following:

 

          (a)          if any LIBOR Period would otherwise end on a day that is
not a LIBOR Business Day, such LIBOR Period shall be extended to the next
succeeding LIBOR Business Day unless the result of such extension would be to
carry such LIBOR Period into another calendar month in which event such LIBOR
Period shall end on the immediately preceding LIBOR Business Day;

 

 

 

          (b)          any LIBOR Period that would otherwise extend beyond the
Commitment Termination Date shall end two (2) LIBOR Business Days prior to such
date; 

 

 

 

          (c)          any LIBOR Period that begins on the last LIBOR Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such LIBOR Period) shall
end on the last LIBOR Business Day of a calendar month; 

 

 

 

          (d)          Borrower Representative shall select LIBOR Periods so as
not to require a payment or prepayment of any LIBOR Loan during a LIBOR Period
for such Loan; and 

 

 

 

          (e)          Borrower Representative shall select LIBOR Periods so
that there shall be no more than 10 separate LIBOR Loans in existence at any one
time. 

                    “LIBOR Rate” means for each LIBOR Period, a rate of interest
determined by Agent equal to:

 

           (a)          the offered rate for deposits in United States Dollars
for the applicable LIBOR Period that appears on Telerate Page 3750 as of
11:00 a.m. (London time), on the second full LIBOR Business Day next preceding
the first day of such LIBOR Period (unless such date is not a Business Day, in
which event the next succeeding Business Day will be used); divided by

 

 

 

          (b)          a number equal to 1.0 minus the aggregate (but without
duplication) of the rates (expressed as a decimal fraction) of reserve
requirements in effect on the day that is two (2) LIBOR Business Days prior to
the beginning of such LIBOR Period (including basic, supplemental, marginal and
emergency reserves under any regulations of the Federal Reserve Board or other
Governmental Authority having jurisdiction with respect thereto, as now and from
time to time in effect) for Eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Federal Reserve Board) that
are required to be maintained by a member bank of the Federal Reserve System.

A-15




                    If such interest rates shall cease to be available from
Telerate News Service (or its successor satisfactory to Agent), the LIBOR Rate
shall be determined from such financial reporting service or other information
as shall be mutually acceptable to Agent and Borrower Representative.

                    “License” means any Copyright License, Patent License,
Trademark License or other license of rights or interests now held or hereafter
acquired by any Credit Party.

                    “Lien” means any mortgage or deed of trust, pledge,
hypothecation, assignment, deposit arrangement, lien, charge, claim, security
interest, easement or encumbrance, or preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any lease or title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of, or agreement to give, any financing statement perfecting a security interest
under the Code or comparable law of any jurisdiction).

                    “Litigation” has the meaning ascribed to it in Section 3.13.

                    “Loan Account” has the meaning ascribed to it in Section
1.12.

                    “Loan Documents” means the Agreement, the Notes, the
Collateral Documents, each Master Standby Agreement, the Master Documentary
Agreement, the GE Capital Fee Letter, and all other agreements, instruments,
documents and certificates identified in the Closing Checklist executed and
delivered to, or in favor of, Agent or any Lenders and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, letter
of credit agreements and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Credit Party and delivered to Agent or
any Lender in connection with the Agreement or the transactions contemplated
thereby.  Any reference in the Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to the Agreement or such Loan Document as the same may be in effect at any
and all times such reference becomes operative.

                    “Loans” means the Revolving Loan and each Revolving Credit
Advance, as the context may require.

                    “Lock Boxes” has the meaning ascribed to it in Annex C.

                    “Margin Stock” has the meaning ascribed to in Section 3.10.

                    “Master Documentary Agreement” means the Master Agreement
for Documentary Letters of Credit dated as of the Closing Date among Borrowers,
as Applicant(s), and L/C Issuer.

A-16




                    “Master Standby Agreement” means each Master Agreement for
Standby Letters of Credit dated as of the Closing Date among Borrowers, as
Applicant(s), and an L/C Issuer.

                    “Material Adverse Effect” means a material adverse effect on
(a) the business, assets, operations, prospects, property or financial condition
of OSM and its Subsidiaries taken as a whole, (b) the Credit Parties’ ability,
taken as a whole, to pay any of the Loans or any of the other Obligations in
accordance with the terms of the Agreement, (c) the Collateral or Agent’s Liens,
on behalf of itself and Lenders, on the Collateral or the priority of such
Liens, or (d) Agent’s or any Lender’s rights and remedies under the Agreement
and the other Loan Documents. 

                    “Maximum Amount” means, as of any date of determination, an
amount equal to the Revolving Loan Commitment of all Lenders as of that date.

                    “Multiemployer Plan” means a “multiemployer plan” as defined
in Sections 3(37) or 4001(a)(3) of ERISA, and to which any Credit Party or ERISA
Affiliate is making, is obligated to make or has made or been obligated to make,
contributions on behalf of participants who are or were employed by any of them
or for which any Credit Party or ERISA Affiliate has any liability.

                    “New CF&I” has the meaning ascribed to such term in the
Preamble to the Agreement.

                    “Non-Funding Lender” has the meaning ascribed to it in
Section 9.9(a)(ii).

                    “Noteholder Debt” means, collectively, the Indebtedness of
certain of the Credit Parties in connection with that certain Indenture, dated
July 15, 2002, among such Credit Parties and U.S. Bank National Association, as
Trustee, pursuant to which such Credit Parties issued those certain 10% First
Mortgage Notes due 2009, as the same are in effect on the Closing Date.

                    “Notes” means, collectively, the Revolving Notes.

                    “Notice of Conversion/Continuation” has the meaning ascribed
to it in Section 1.5(e).

                    “Notice of Revolving Credit Advance” has the meaning
ascribed to it in Section 1.1(a).

                    “OSG” has the meaning ascribed thereto in the Preamble to
the Agreement.

                    “OSM” has the meaning ascribed thereto in the Recitals to
the Agreement.

                    “Obligations” means all loans, advances, debts, liabilities
and obligations for the performance of covenants, tasks or duties or for payment
of monetary amounts (whether or not such performance is then required or
contingent, or such amounts are liquidated or determinable) owing by any Credit
Party to Agent or any Lender, and all covenants and duties regarding such
amounts, of any kind or nature, present or future, whether or not evidenced by
any note, agreement, letter of credit agreement or other instrument, arising
under the Agreement or any of

A-17




the other Loan Documents.  This term includes all principal, interest (including
all interest that accrues after the commencement of any case or proceeding by or
against any Credit Party in bankruptcy, whether or not allowed in such case or
proceeding), Fees, the Letter of Credit Obligations, Swap Related Reimbursement
Obligations, expenses, attorneys’ fees and any other sum chargeable to any
Credit Party under the Agreement or any of the other Loan Documents.

                    “Patent License” means rights under any written agreement
now owned or hereafter acquired by any Credit Party granting any right with
respect to any invention on which a Patent is in existence.

                    “Patent Security Agreements” means the Patent Security
Agreements made in favor of Agent, on behalf of itself and Lenders, by each
applicable Credit Party.

                    “Patents” means all of the following in which any Credit
Party now holds or hereafter acquires any interest:  (a) all letters patent of
the United States or of any other country, all registrations and recordings
thereof, and all applications for letters patent of the United States or of any
other country, including registrations, recordings and applications in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State, or any other country, and (b) all reissues,
continuations, continuations-in-part or extensions thereof.

                    “Patriot Act” means the United and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Pub. L. No. 107-56, 115 Stat. 272 (2001), as amended, and any successor
statute.

                    “PBGC” means the Pension Benefit Guaranty Corporation.

                    “Pension Plan” means a Plan described in Section 3(2) of
ERISA.

                    “Permitted Encumbrances” means the following encumbrances: 
(a) Liens for taxes or assessments or other governmental Charges not yet due and
payable or which are being contested in accordance with Section 5.2(b); (b)
pledges or deposits of money securing statutory obligations under workmen’s
compensation, unemployment insurance, social security or public liability laws
or similar legislation (excluding Liens under ERISA); (c) pledges or deposits of
money securing bids, tenders, contracts (other than contracts for the payment of
money) or leases to which any Credit Party is a party as lessee made in the
ordinary course of business; (d) inchoate and unperfected workers’, mechanics’
or similar liens arising in the ordinary course of business, so long as such
Liens attach only to Equipment, Fixtures and/or Real Estate; (e) carriers’,
warehousemen’s, suppliers’ or other similar possessory liens arising in the
ordinary course of business and securing liabilities not yet due and payable or
which are being contested in accordance with Section 5.2(b), so long as such
Liens attach only to Inventory; (f) deposits securing, or in lieu of, surety,
appeal or customs bonds in proceedings to which any Credit Party is a party; (g)
any attachment or judgment lien not constituting an Event of Default under
Section 8.1(j); (h) zoning restrictions, easements, licenses, or other
restrictions on the use of any Real Estate or other irregularities in title
(including leasehold title) thereto, so long as the same do not interfere in any
material respect with the ordinary conduct of the business of any Credit Party
or do not materially detract from the value of such Real Estate; (i) presently
existing or hereafter created Liens in favor of Agent, on behalf of Lenders; and
(j) Liens expressly permitted under Section 6.7(iii) of the Agreement.

A-18




                    “Person” means any individual, sole proprietorship,
partnership, joint venture, trust, unincorporated organization, association,
corporation, limited liability company, institution, public benefit corporation,
other entity or government (whether federal, state, county, city, municipal,
local, foreign, or otherwise, including any instrumentality, division, agency,
body or department thereof).

                    “Plan” means, at any time, an “employee benefit plan”, as
defined in Section 3(3) of ERISA, that any Credit Party or ERISA Affiliate
maintains, contributes to or has an obligation to contribute to or has
maintained, contributed to or had an obligation to contribute to at any time
within the past 7 years on behalf of participants who are or were employed by
any Credit Party or ERISA Affiliate or for which any Credit Party or ERISA
Affiliate has any liability.

                    “Pledge Agreements” means, collectively, any pledge
agreements entered into after the Closing Date by any Credit Party (as required
by the Agreement or any other Loan Document).

                    “Pledged Debt” means intercompany Indebtedness among the
Credit Parties pledged to Agent, for the benefit of Lenders, under the
Collateral Documents.

                    “Prior Lender” means U.S. Bank National Association.

                    “Prior Lender Obligations” means letter of credit
obligations under the Letter of Credit Facility between OSM and Prior Lender.

                    “Proceeds” means “proceeds,” as such term is defined in the
Code.

                    “Pro Forma” means the unaudited consolidated and
consolidating balance sheet of OSM and its Subsidiaries as of December 31, 2005
after giving pro forma effect to the Related Transactions.

                    “Projections” means OSM’s forecasted consolidated and
consolidating:  (a) balance sheets; (b) profit and loss statements; (c) cash
flow statements; and (d) capitalization statements, all prepared on a Subsidiary
by Subsidiary or division-by-division basis, if applicable, and otherwise
consistent with the historical Financial Statements of the Borrowers, together
with appropriate supporting details and a statement of underlying assumptions.

                    “Pro Rata Share” means with respect to all matters relating
to any Lender, (a) with respect to the Revolving Loan, the percentage obtained
by dividing (i) the Revolving Loan Commitment of that Lender by (ii) the
aggregate Revolving Loan Commitments of all Lenders, and (b) with respect to all
Loans on and after the Commitment Termination Date, the percentage obtained by
dividing (i) the aggregate outstanding principal balance of the Loans held by
that Lender, by (ii) the outstanding principal balance of the Loans held by all
Lenders, in each case, as such percentages may be adjusted by assignments
permitted pursuant to Section 9.1.

A-19




                    “Qualified Plan” means a Pension Plan that is intended to be
tax-qualified under Section 401(a) of the IRC.

                    “Qualified Assignee” means (a) any Lender, any Affiliate of
any Lender and, with respect to any Lender that is an investment fund that
invests in commercial loans, any other investment fund that invests in
commercial loans and that is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor, and (b) any
commercial bank, savings and loan association or savings bank or any other
entity which is an “accredited investor” (as defined in Regulation D under the
Securities Act of 1933) which extends credit or buys loans as one of its
businesses, including insurance companies, mutual funds, lease financing
companies and commercial finance companies, in each case, which has a rating of
BBB or higher from S&P and a rating of Baa2 or higher from Moody’s at the date
that it becomes a Lender and which, through its applicable lending office, is
capable of lending to Borrowers without the imposition of any withholding or
similar taxes; provided, that no Person proposed to become a Lender after the
Closing Date and determined by Agent to be acting in the capacity of a vulture
fund or distressed debt purchaser shall be a Qualified Assignee, and no Person
or Affiliate of such Person proposed to become a Lender after the Closing Date
and that holds Subordinated Debt or Stock issued by any Credit Party shall be a
Qualified Assignee.

                    “Real Estate” has the meaning ascribed to it in Section 3.6.

                    “Refinancing” means the repayment in full by Borrowers of
the Prior Lender Obligations on or before July 7, 2006 in accordance with
Section 5.16.

                    “Related Transactions” means the initial borrowing under the
Revolving Loan on the Closing Date, the Refinancing, the payment of all fees,
costs and expenses associated with all of the foregoing and the execution and
delivery of all of the Related Transactions Documents.

                    “Related Transactions Documents” means the Loan Documents
and all other agreements or instruments executed in connection with the Related
Transactions.

                    “Release” means any release, threatened release, spill,
emission, leaking, pumping, pouring, emitting, emptying, escape, injection,
deposit, disposal, discharge, dispersal, dumping, leaching or migration of
Hazardous Material in the indoor or outdoor environment, including the movement
of Hazardous Material through or in the air, soil, surface water, ground water
or property.

                    “Requisite Lenders” means Lenders having (a) more than 66
2/3% of the Commitments of all Lenders, or (b) if the Commitments have been
terminated, more than 66 2/3% of the aggregate outstanding amount of all Loans.

                    “Reserves” means (a) reserves established by Agent from time
to time against Eligible Inventory pursuant to Section 5.9, (b) reserves
established pursuant to Section 5.4(c), and (c) such other reserves against
Eligible Accounts, Eligible Inventory or Borrowing Availability of any Borrower
that Agent may, in its reasonable credit judgment, establish from time to time. 
Without limiting the generality of the foregoing, Reserves established to ensure
the payment of accrued Interest Expenses or Indebtedness shall be deemed to be a
reasonable exercise of Agent’s credit judgment.

A-20




                    “Restricted Payment” means, with respect to any Credit Party
(a) the declaration or payment of any dividend or the incurrence of any
liability to make any other payment or distribution of cash or other property or
assets in respect of Stock; (b) any payment on account of the purchase,
redemption, defeasance, sinking fund or other retirement of such Credit Party’s
Stock or any other payment or distribution made in respect thereof, either
directly or indirectly; (c) any payment or prepayment of principal of, premium,
if any, or interest, fees or other charges on or with respect to, and any
redemption, purchase, retirement, defeasance, sinking fund or similar payment
and any claim for rescission with respect to, any Subordinated Debt; (d) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire Stock
of such Credit Party now or hereafter outstanding; (e) any payment of a claim
for the rescission of the purchase or sale of, or for material damages arising
from the purchase or sale of, any shares of such Credit Party’s Stock or of a
claim for reimbursement, indemnification or contribution arising out of or
related to any such claim for damages or rescission; (f) any payment, loan,
contribution, or other transfer of funds or other property to any Stockholder of
such Credit Party other than payment of compensation in the ordinary course of
business to Stockholders who are employees of such Person; and (g) any payment
of management fees (or other fees of a similar nature) by such Credit Party to
any Stockholder of such Credit Party or its Affiliates.

                    “Retiree Welfare Plan” means, at any time, a welfare plan
(within the meaning of Section 3(1) of ERISA) that provides for continuing
coverage or benefits for any participant or any beneficiary of a participant
after such participant’s termination of employment, other than continuation
coverage provided pursuant to Section 4980B of the IRC, Part 6 of Subtitle B of
Title I of ERISA or other similar state or other law and at the sole expense of
the participant or the beneficiary of the participant.

                    “Revolving Credit Advance” has the meaning ascribed to it in
Section 1.1(a)(i).

                    “Revolving Loan” means, at any time, the sum of (i) the
aggregate amount of Revolving Credit Advances outstanding to Borrower plus (ii)
the aggregate Letter of Credit Obligations incurred on behalf of Borrower. 
Unless the context otherwise requires, references to the outstanding principal
balance of the Revolving Loan shall include the outstanding balance of Letter of
Credit Obligations.

                    “Revolving Loan Commitment” means (a) as to any Lender, the
aggregate commitment of such Lender to make Revolving Credit Advances or incur
Letter of Credit Obligations as set forth on Annex J to the Agreement or in the
most recent Assignment Agreement executed by such Lender and (b) as to all
Lenders, the aggregate commitment of all Lenders to make Revolving Credit
Advances or incur Letter of Credit Obligations, which aggregate commitment shall
be ONE HUNDRED SEVENTY-FIVE MILLION DOLLARS ($175,000,000) on the Closing Date,
as such amount may be adjusted, if at all, from time to time in accordance with
the Agreement.

                    “Revolving Note” has the meaning ascribed to it in Section
1.1(a)(ii).

                    “Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002
(Pub. L. No. 107-204, 116 Stat. 745), as amended, and any successor statute
thereto.

A-21




                    “Security Agreement” means, individually and collectively,
those Security Agreements of even date herewith entered into by and among Agent,
on behalf of itself and Lenders, and each Credit Party that is a signatory
thereto.

                    “Semi-Finished Goods” means the portion of a Borrower’s
Inventory consisting of semi-finished billets, blooms and slabs which are, in
Agent’s reasonable credit judgment, saleable in their current state or usable to
produce finished goods.

                    “Software” means all “software” as such term is defined in
the Code, now owned or hereafter acquired by any Credit Party, other than
software embedded in any category of Goods, including all computer programs and
all supporting information provided in connection with a transaction related to
any program.

                    “Solvent” means, with respect to any Person on a particular
date, that on such date (a) the fair value of the property of such Person is
greater than the total amount of liabilities, including contingent liabilities,
of such Person; (b) the present fair salable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured; (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; and (d) such Person is not engaged in a business or transaction, and is
not about to engage in a business or transaction, for which such Person’s
property would constitute an unreasonably small capital.  The amount of
contingent liabilities (such as litigation, guaranties and pension plan
liabilities) at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at the time, represents the amount that can
be reasonably be expected to become an actual or matured liability.

                    “Stock” means all shares, options, warrants, general or
limited partnership interests, membership interests or other equivalents
(regardless of how designated) of or in a corporation, partnership, limited
liability company or equivalent entity whether voting or nonvoting, including
common stock, preferred stock or any other “equity security” (as such term is
defined in Rule 3a11-1 of the General Rules and Regulations promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934).

                    “Stockholder” means, with respect to any Person, each holder
of Stock of such Person.

                    “Subordinated Debt” means any Indebtedness of any Credit
Party subordinated to the Obligations in a manner and form satisfactory to Agent
and Lenders in their sole discretion, as to right and time of payment and as to
any other rights and remedies thereunder.

                    “Subsidiary” means, with respect to any Person, (a) any
corporation of which an aggregate of more than 50% of the outstanding Stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether, at the time, Stock of any other class
or classes of such corporation shall have or might have voting power by reason
of the happening of any contingency) is at the time, directly or indirectly,
owned legally or beneficially by such Person or one or more Subsidiaries of such
Person, or with respect to which any such Person has the right to vote or
designate the vote of 50% or more of such Stock whether

A-22




by proxy, agreement, operation of law or otherwise, and (b) any partnership or
limited liability company in which such Person and/or one or more Subsidiaries
of such Person shall have an interest (whether in the form of voting or
participation in profits or capital contribution) of more than 50% or of which
any such Person is a general partner or may exercise the powers of a general
partner.  Unless the context otherwise requires, each reference to a Subsidiary
shall be a reference to a Subsidiary of a Borrower.  For purposes of this
Agreement and the other Loan Documents, the term “Subsidiary” shall include the
Camrose Entities and the Joint Ventures solely with respect to preparation of
the Financial Statements and the calculation of the Financial Covenants.

                    “Subsidiary Guaranty” means the Subsidiary Guaranty of even
date herewith executed by OSG in favor of Agent, on behalf of itself and
Lenders.

                    “Supporting Obligations” means all “supporting obligations”
as such term is defined in the Code, including letter of credit rights or
secondary obligations that support the payment or performance of Accounts,
Chattel Paper, Documents, General Intangibles, Instruments, or Investment
Property.

                    “Swap Related L/C” means a letter of credit or other credit
enhancement provided by GE Capital to the extent supporting the payment
obligations of Borrowers under an interest rate protection or hedging agreement
or transaction (including, but not limited to, interest rate swaps, caps,
collars, floors and similar transactions) designed to protect or manage exposure
to the fluctuations in the interest rates applicable to the Loans, and which
agreement or transaction Borrowers entered into as a result of a specific
referral pursuant to which GE Capital, GE Corporate Financial Services, Inc. or
any other Affiliate of GE Capital had arranged for Borrowers to enter into such
agreement or transaction.  The term includes a Swap Related L/C as it may be
increased from time to time to fully support Borrowers’ payment obligations
under any and all such interest rate protection or hedging agreements or
transactions.

                    “Swap Related Reimbursement Obligation” has the meaning
ascribed to such term in Section 1.2A.

                    “Taxes” means taxes, levies, imposts, deductions, Charges or
withholdings, and all liabilities with respect thereto, excluding taxes imposed
on or measured by the net income of Agent or a Lender by the jurisdictions under
the laws of which Agent and Lenders are organized or conduct business or any
political subdivision thereof.

                    “Termination Date” means the date on which (a) the Loans
have been indefeasibly repaid in full, (b) all other Obligations under the
Agreement and the other Loan Documents have been completely discharged (c) all
Letter of Credit Obligations have been cash collateralized, canceled or backed
by standby letters of credit in accordance with Annex B, and (d) none of
Borrowers shall have any further right to borrow any monies under the Agreement.

                    “Title IV Plan” means a Pension Plan (other than a
Multiemployer Plan), that is subject to Title IV of ERISA or Section 412 of the
IRC or Section 302 of ERISA, and that any Credit Party or ERISA Affiliate
maintains, contributes to or has an obligation to contribute to on behalf of
participants who are or were employed by any of them or for which any Credit
Party or ERISA Affiliate has any liability.

A-23




                    “Trademark Security Agreements” means the Trademark Security
Agreements made in favor of Agent, on behalf of Lenders, by each applicable
Credit Party.

                    “Trademark License” means rights under any written agreement
now owned or hereafter acquired by any Credit Party granting any right to use
any Trademark.

                    “Trademarks” means all of the following now owned or
hereafter existing or adopted or acquired by any Credit Party:  (a) all
trademarks, trade names, corporate names, business names, trade styles, service
marks, logos, other source or business identifiers, prints and labels on which
any of the foregoing have appeared or appear, designs and general intangibles of
like nature (whether registered or unregistered), all registrations and
recordings thereof, and all applications in connection therewith, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
state or territory thereof, or any other country or any political subdivision
thereof; (b) all reissues, extensions or renewals thereof; and (c) all goodwill
associated with or symbolized by any of the foregoing.

                    “Unfunded Pension Liability” means, at any time, the
aggregate amount, if any, of the sum of (a) the amount by which the present
value of all accrued benefits under each Title IV Plan exceeds the fair market
value of all assets of such Title IV Plan allocable to such benefits in
accordance with Title IV of ERISA, all determined as of the most recent
valuation date for each such Title IV Plan using the actuarial assumptions for
funding purposes in effect under such Title IV Plan on a termination basis, and
(b) for a period of seven (7) years following a transaction which might
reasonably be expected to be covered by Section 4069 of ERISA, the liabilities
(whether or not accrued) that could be avoided by any Credit Party or any ERISA
Affiliate as a result of such transaction.

                    Rules of construction with respect to accounting terms used
in the Agreement or the other Loan Documents shall be as set forth in Annex G. 
All other undefined terms contained in any of the Loan Documents shall, unless
the context indicates otherwise, have the meanings provided for by the Code to
the extent the same are used or defined therein; in the event that any term is
defined differently in different Articles or Divisions of the Code, the
definition contained in Article or Division 9 shall control.  Unless otherwise
specified, references in the Agreement or any of the Appendices to a Section,
subsection or clause refer to such Section, subsection or clause as contained in
the Agreement.  The words “herein,” “hereof” and “hereunder” and other words of
similar import refer to the Agreement as a whole, including all Annexes,
Exhibits and Schedules, as the same may from time to time be amended, restated,
modified or supplemented, and not to any particular Section, subsection or
clause contained in the Agreement or any such Annex, Exhibit or Schedule.

                    Wherever from the context it appears appropriate, each term
stated in either the singular or plural shall include the singular and the
plural, and pronouns stated in the masculine, feminine or neuter gender shall
include the masculine, feminine and neuter genders.  The words “including”,
“includes” and “include” shall be deemed to be followed by the words “without

A-24




limitation”; the word “or” is not exclusive; references to Persons include their
respective successors and assigns (to the extent and only to the extent
permitted by the Loan Documents) or, in the case of governmental Persons,
Persons succeeding to the relevant functions of such Persons; and all references
to statutes and related regulations shall include any amendments of the same and
any successor statutes and regulations.  Whenever any provision in any Loan
Document refers to the knowledge (or an analogous phrase) of any Credit Party,
such words are intended to signify that such Credit Party has actual knowledge
or awareness of a particular fact or circumstance or that such Credit Party, if
it had exercised reasonable diligence, would have known or been aware of such
fact or circumstance.

A-25




ANNEX B (Section 1.2)
to
CREDIT AGREEMENT

LETTERS OF CREDIT

                    (a)          Issuance.  Subject to the terms and conditions
of the Agreement, Agent and Lenders agree to incur, from time to time prior to
the Commitment Termination Date, upon the request of Borrower Representative on
behalf of the applicable Borrower and for such Borrower’s account, Letter of
Credit Obligations with respect to Letters of Credit issued by L/C Issuer for
such Borrower’s account.  Each Lender shall, subject to the terms and conditions
hereinafter set forth, purchase (or be deemed to have purchased) risk
participations in all such Letters of Credit issued with the written consent of
Agent, as more fully described in paragraph (b)(ii) below.  The aggregate amount
of all such Letter of Credit Obligations shall not at any time exceed the least
of (i) THIRTY-FIVE MILLION DOLLARS ($35,000,000) (the “L/C Sublimit”), (ii) the
Maximum Amount less the aggregate outstanding principal balance of the Revolving
Credit Advances, and (iii) the Borrowing Base less the aggregate outstanding
principal balance of the Revolving Credit Advances.  No such Letter of Credit
shall have an expiry date that is more than one year following the date of
issuance thereof, unless otherwise determined by the Agent and L/C Issuer, in
their respective sole discretion (including with respect to customary evergreen
provisions), and neither Agent nor Lenders shall be under any obligation to
incur Letter of Credit Obligations in respect of, or purchase risk
participations in, any Letter of Credit having an expiry date that is later than
the Commitment Termination Date.

                    (b)          (i)          Advances Automatic;
Participations.  In the event that the L/C Issuer makes or is required to make
any payment on or pursuant to any Letter of Credit, (1) it shall promptly notify
Agent and Borrower Representative thereof, (2) Agent shall pay the L/C Issuer
the amount of such payment within one Business Day after receipt of such notice,
(3) such payment shall be deemed to be a Revolving Credit Advance to the
applicable Borrower under Section 1.1(a) of the Agreement, regardless of whether
a Default or Event of Default has occurred and is continuing and notwithstanding
any Borrower’s failure to satisfy the conditions precedent set forth in
Section 2, and each Lender shall be obligated to pay its Pro Rata Share thereof
in accordance with the Agreement.  The failure of any Lender to make available
to Agent for Agent’s own account its Pro Rata Share of any such Revolving Credit
Advance or payment by Agent to the L/C Issuer shall not relieve any other Lender
of its obligation hereunder to make available to Agent its Pro Rata Share
thereof, but no Lender shall be responsible for the failure of any other Lender
to make available such other Lender’s Pro Rata Share of any such payment.  

                                   (ii)          If any Borrower shall be unable
to incur Revolving Credit Advances as contemplated by paragraph (b)(i) above
because of an Event of Default described in Sections 8.1(h) or (i) or otherwise
or if it shall be illegal or unlawful for any Lender to be deemed to have
assumed a ratable share of the reimbursement obligations owed to the L/C Issuer,
then (A) immediately and without further action whatsoever, each Lender shall be
deemed to have irrevocably and unconditionally purchased from the L/C Issuer an
undivided interest and participation equal to such Lender’s Pro Rata Share
(based on its Revolving Loan Commitment) of the Letter of Credit Obligations in
respect of all Letters of Credit then

B-1




outstanding and (B) thereafter, immediately upon issuance of any Letter of
Credit, each Lender shall be deemed to have irrevocably and unconditionally
purchased from the L/C Issuer) an undivided interest and participation in such
Lender’s Pro Rata Share (based on its Revolving Loan Commitment) of the Letter
of Credit Obligations with respect to such Letter of Credit on the date of such
issuance.  Each Lender shall fund its participation in all payments or
disbursements made under the Letters of Credit in the same manner as provided in
the Agreement with respect to Revolving Credit Advances, and Agent shall
reimburse the L/C Issuer for such payment and disbursements as set forth in
clause (i) above.

                                    (iii)          The obligations of Lenders
under clauses (i) and (ii) above shall be for the benefit of Agent and L/C
Issuer and may be enforced by L/C Issuer.

                    (c)          Cash Collateral.

                                    (i)          If Borrowers are required to
provide cash collateral for any Letter of Credit Obligations pursuant to the
Agreement, including Section 8.2 of the Agreement, prior to the Commitment
Termination Date, each Borrower will pay to Agent for the ratable benefit of
itself and Lenders cash or cash equivalents acceptable to Agent (“Cash
Collateral”) in an amount equal to 103% of the maximum amount then available to
be drawn under each applicable Letter of Credit outstanding for the benefit of
such Borrower.  Such Cash Collateral shall be held by Agent and pledged to, and
subject to the control of, Agent, for the benefit of Agent, Lenders and L/C
Issuer.  Each Borrower hereby pledges and grants to Agent, on behalf of itself
and Lenders, a security interest in all such Cash Collateral and all proceeds
thereof, as security for the payment of all amounts due in respect of the Letter
of Credit Obligations and other Obligations, whether or not then due.  The
Agreement, including this Annex B, shall constitute a security agreement under
applicable law. 

                                    (ii)          If any Letter of Credit
Obligations, whether or not then due and payable, shall for any reason be
outstanding on the Commitment Termination Date, Borrowers shall either (A)
provide Cash Collateral therefor in the manner described above, or (B) cause all
such Letters of Credit and guaranties thereof, if any, to be canceled and
returned, or (C) deliver to L/C Issuer a stand-by letter (or letters) of credit
in guaranty of such Letter of Credit Obligations, which stand-by letter (or
letters) of credit shall be of like tenor and duration (plus thirty (30)
additional days) as, and in an amount equal to 103% of, the aggregate maximum
amount then available to be drawn under, the Letters of Credit to which such
outstanding Letter of Credit Obligations relate and shall be issued by a Person,
and shall be subject to such terms and conditions, as are satisfactory to Agent
and L/C Issuer in their respective sole discretion.

                                    (iii)          From time to time after funds
are deposited as Cash Collateral by any Borrower, whether before or after the
Commitment Termination Date, Agent may apply such funds then held by it to the
payment of any amounts, and in such order as Agent may elect, as shall be or
shall become due and payable by such Borrower to Agent and Lenders with respect
to such Letter of Credit Obligations of such Borrower and, upon the satisfaction
in full of all Letter of Credit Obligations of such Borrower, to any other
Obligations of any Borrower then due and payable.

B-2




                                    (iv)          No Borrower nor any Person
claiming on behalf of or through any Borrower shall have any right to withdraw
any of the Cash Collateral, except that upon the termination of all Letter of
Credit Obligations and the payment of all amounts payable by Borrowers to Agent
and Lenders in respect thereof, any remaining Cash Collateral shall be applied
to other Obligations then due and owing and upon payment in full of such
Obligations, any remaining amount shall be paid to Borrowers or as otherwise
required by law.  Interest earned on Cash Collateral shall be held as additional
collateral.

                    (d)          Fees and Expenses.  Borrowers agree to pay to
Agent for the benefit of Lenders, as compensation to such Lenders for Letter of
Credit Obligations incurred hereunder, (i) all costs and expenses incurred by
Agent or any Lender on account of such Letter of Credit Obligations, and (ii)
for each month during which any Letter of Credit Obligation shall remain
outstanding, a fee (the “Letter of Credit Fee”) in an amount equal to the
Applicable Revolver LIBOR Margin from time to time in effect multiplied by the
maximum amount available from time to time to be drawn under the applicable
Letter of Credit.  Such fee shall be paid to Agent for the benefit of the
Lenders in arrears, on the first day of each month and on the Commitment
Termination Date.  In addition, Borrowers shall pay to the L/C Issuer, on
demand, such fees (including all per annum fees), charges and expenses of the
L/C Issuer in respect of the issuance, negotiation, acceptance, amendment,
transfer and payment of such Letter of Credit or otherwise payable pursuant to
the application and related documentation under which such Letter of Credit is
issued.

                    (e)          Request for Incurrence of Letter of Credit
Obligations.  Borrower Representative shall give Agent at least two (2) Business
Days’ prior written notice requesting the incurrence of any Letter of Credit
Obligation.  The notice shall be accompanied by the form of the Letter of Credit
(which shall be acceptable to the L/C Issuer) and a completed Application for
Standby Letter of Credit or Application for Documentary Letter of Credit (as
applicable).  Notwithstanding anything contained herein to the contrary, Letter
of Credit applications by Borrower Representative and approvals by Agent and the
L/C Issuer may be made and transmitted pursuant to electronic codes and security
measures mutually agreed upon and established by and among Borrower
Representative, Agent and the L/C Issuer. 

                    (f)          Obligation Absolute.  The obligation of
Borrowers to reimburse Agent and Lenders for payments made with respect to any
Letter of Credit Obligation shall be absolute, unconditional and irrevocable,
without necessity of presentment, demand, protest or other formalities, and the
obligations of each Lender to make payments to Agent with respect to Letters of
Credit shall be unconditional and irrevocable.  Such obligations of Borrowers
and Lenders shall be paid strictly in accordance with the terms hereof under all
circumstances including the following:

 

             (i)          any lack of validity or enforceability of any Letter
of Credit or the Agreement or the other Loan Documents or any other agreement;

 

 

 

             (ii)          the existence of any claim, setoff, defense or other
right that any Borrower or any of their respective Affiliates or any Lender may
at any time have against a beneficiary or any transferee of any Letter of Credit
(or any Persons or entities for whom any such transferee may be acting), Agent,
any Lender, or any

B-3




 

other Person, whether in connection with the Agreement, the Letter of Credit,
the transactions contemplated herein or therein or any unrelated transaction
(including any underlying transaction between any Borrower or any of their
respective Affiliates and the beneficiary for which the Letter of Credit was
procured);

 

 

 

             (iii)          any draft, demand, certificate or any other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect;

 

 

 

             (iv)          payment by Agent (except as otherwise expressly
provided in paragraph (g)(ii)(C) below) or the L/C Issuer under any Letter of
Credit or guaranty thereof against presentation of a demand, draft or
certificate or other document that does not comply with the terms of such Letter
of Credit or such guaranty;

 

 

 

             (v)          any other circumstance or event whatsoever, that is
similar to any of the foregoing; or

 

 

 

             (vi)         the fact that a Default or an Event of Default
hasoccurred and is continuing.

                    (g)          Indemnification; Nature of Lenders’ Duties.

                                    (i)          In addition to amounts payable
as elsewhere provided in the Agreement, Borrowers hereby agree to pay and to
indemnify and save harmless Agent and each Lender from and against any and all
claims, demands, liabilities, damages, losses, costs, charges and expenses
(including reasonable attorneys’ fees and allocated costs of internal counsel)
that Agent or any Lender may incur or be subject to as a consequence, direct or
indirect, of (A) the issuance of any Letter of Credit or guaranty thereof, or
(B) the failure of Agent or any Lender seeking indemnification or of the L/C
Issuer to honor a demand for payment under any Letter of Credit or guaranty
thereof as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or Governmental Authority, in
each case other than to the extent solely as a result of the gross negligence or
willful misconduct of Agent or such Lender (as finally determined by a court of
competent jurisdiction).

                                    (ii)          As between Agent and any
Lender and Borrowers, Borrowers assume all risks of the acts and omissions of,
or misuse of any Letter of Credit by beneficiaries, of any Letter of Credit.  In
furtherance and not in limitation of the foregoing, to the fullest extent
permitted by law, neither Agent nor any Lender shall be responsible for:  (A)
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
document issued by any party in connection with the application for and issuance
of any Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (B) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (C) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to demand
payment under such Letter of Credit; provided, that in the case of any payment
by Agent under any Letter of Credit or guaranty thereof, Agent shall be liable
to the extent such payment was made solely as a result of its gross negligence
or willful misconduct (as finally determined by a court of competent
jurisdiction) in determining that the demand for payment under such Letter of
Credit or guaranty thereof complies on its face with any applicable requirements
for a demand for payment under

B-4




such Letter of Credit or guaranty thereof; (D) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable,
telegraph, telex or otherwise, whether or not they may be in cipher; (E) errors
in interpretation of technical terms; (F) any loss or delay in the transmission
or otherwise of any document required in order to make a payment under any
Letter of Credit or guaranty thereof or of the proceeds thereof; (G) the credit
of the proceeds of any drawing under any Letter of Credit or guaranty thereof;
and (H) any consequences arising from causes beyond the control of Agent or any
Lender.  None of the above shall affect, impair, or prevent the vesting of any
of Agent’s or any Lender’s rights or powers hereunder or under the Agreement.

                                    (iii)          Nothing contained herein
shall be deemed to limit or to expand any waivers, covenants or indemnities made
by Borrowers in favor of the L/C Issuer in any letter of credit application,
reimbursement agreement or similar document, instrument or agreement between or
among Borrowers and the L/C Issuer, including a Master Documentary Agreement
entered into with GE Capital, as L/C Issuer, a Master Standby Agreement entered
into with GE Capital Financial, Inc., as L/C Issuer and a Master Standby
Agreement entered into with GE Capital, as L/C Issuer.

B-5




ANNEX C (Section 1.8)
to
CREDIT AGREEMENT

CASH MANAGEMENT SYSTEM

                    Each Credit Party shall, and shall cause its Subsidiaries
to, establish and maintain the Cash Management Systems described below:

                    (a)          On or before the Closing Date and until the
Termination Date, each Credit Party shall (i) establish lock boxes (“Lock
Boxes”) or at Agent’s discretion, blocked accounts (“Blocked Accounts”) at one
or more of the banks set forth in Disclosure Schedule (3.19), and shall request
in writing and otherwise take such reasonable steps to ensure that all Account
Debtors forward payment directly to such Lock Boxes, and (ii) deposit and cause
its Subsidiaries to deposit or cause to be deposited promptly, and in any event
no later than the first Business Day after the date of receipt thereof, all
cash, checks, drafts or other similar items of payment relating to or
constituting payments made in respect of any and all Collateral (whether or not
otherwise delivered to a Lock Box) into one or more Blocked Accounts in such
Credit Party’s name or any such Subsidiary’s name and at a bank identified in
Disclosure Schedule (3.19) (each, a “Relationship Bank”).  On or before the
Closing Date, each Credit Party shall have established a concentration account
in its name (each, a “Concentration Account” and, collectively, the
“Concentration Accounts”) at the bank or banks that shall be designated as the
Concentration Account bank for each such Credit Party in Disclosure Schedule
(3.19) (each, a “Concentration Account Bank” and, collectively, the
“Concentration Account Banks”), which banks shall be reasonably satisfactory to
Agent.

                    (b)          Each Borrower may maintain, in its name, an
account (each, a “Disbursement Account” and, collectively, the “Disbursement
Accounts”) at a bank reasonably acceptable to Agent into which Agent shall, from
time to time, deposit proceeds of Revolving Credit Advances made to such
Borrower pursuant to Section 1.1 for use by such Borrower solely in accordance
with the provisions of Section 1.4.

                    (c)          On or before the Closing Date (or such later
date as Agent shall consent to in writing), each Concentration Account Bank,
each bank where a Disbursement Account is maintained and all other Relationship
Banks, shall have entered into tri-party blocked account agreements with Agent,
for the benefit of itself and Lenders, and the applicable Credit Party and
Subsidiaries thereof, as applicable, in form and substance reasonably acceptable
to Agent, which shall become operative on or prior to the Closing Date.  Each
such blocked account agreement shall provide, among other things, that (i) all
items of payment deposited in such account and proceeds thereof deposited in the
applicable Concentration Account are held by such bank as agent or
bailee-in-possession for Agent, on behalf of itself and Lenders, (ii) the bank
executing such agreement has no rights of setoff or recoupment or any other
claim against such account, as the case may be, other than for payment of its
service fees and other charges directly related to the administration of such
account and for returned checks or other items of payment, (iii) the bank
executing such agreement shall follow the instructions of Agent without further
consent of any Credit Party, and (iv) from and after the Closing Date (A) with
respect to banks at which a Blocked Account is maintained, such bank agrees,
from and after the receipt of a notice (an

C-1




“Activation Notice”) from Agent (which Activation Notice may be given by Agent
at any time at which (1) an Event of Default has occurred and is continuing
under any of Sections 8.1(a), (b), (f), (h), (i), (k) or (l), or (2) a Cash
Dominion Trigger has occurred (either of the foregoing being referred to herein
as an “Activation Event”)), to forward immediately all amounts in each Blocked
Account to such Credit Party’s Concentration Account Bank and to commence the
process of daily sweeps from such Blocked Account into the applicable
Concentration Account and (B) with respect to each Concentration Account Bank,
such bank agrees from and after the receipt of an Activation Notice from Agent
upon the occurrence of an Activation Event, to immediately forward all amounts
received in the applicable Concentration Account to the Collection Account
through daily sweeps from such Concentration Account into the Collection
Account.  From and after the date Agent has delivered an Activation Notice to
any bank with respect to any Blocked Account(s), no Credit Party shall, or shall
cause or permit any Subsidiary thereof to, accumulate or maintain cash in
Disbursement Accounts or payroll accounts as of any date of determination in
excess of checks outstanding against such accounts as of that date and amounts
necessary to meet minimum balance requirements.  Notwithstanding the foregoing,
no tri-party blocked account agreement shall be required to be delivered
hereunder with respect to (i) the so-called “Car Hire” Deposit Account of C&W at
Bank of America, National Association, as long as at any time the balance in
such Deposit Account exceeds $350,000 in the aggregate such balance is
transferred by the Credit Parties to a Deposit Account of the Credit Parties in
which Agent has a valid and perfected, first-priority Lien, or (ii) other than
any Deposit Account associated with any Lock Box of a Credit Party (which
Deposit Accounts shall at all times be subject to a valid and perfected,
first-priority Lien in favor of Agent), any Deposit Account of the Credit
Parties existing on the Closing Date the balances of which are swept daily into
OSM’s so called “Concentration/Funding Account” at U.S. Bank, National
Association (which Deposit Account shall at all times be subject to a valid and
perfected, first-priority Lien in favor of Agent in accordance with the terms
hereof), as long as no Activation Event has occurred and is continuing (at which
time Agent shall have the right to require that such Deposit Accounts become
subject to the valid and perfected, first-priority Lien in favor of Agent in
accordance with the terms hereof).

                    (d)          So long as no Default or Event of Default has
occurred and is continuing, Borrowers may amend Disclosure Schedule (3.19) to
add or replace a Relationship Bank, Lock Box or Blocked Account or to replace
any Concentration Account or any Disbursement Account; provided, that (i) Agent
shall have consented in writing in advance to the opening of such account or
Lock Box with the relevant bank and (ii) prior to the time of the opening of
such account or Lock Box, the applicable Credit Party or its Subsidiaries, as
applicable, and such bank shall have executed and delivered to Agent a tri-party
blocked account agreement, in form and substance reasonably satisfactory to
Agent.  The Credit Parties shall close any of their accounts (and establish
replacement accounts in accordance with the foregoing sentence) promptly and in
any event within thirty (30) days following notice from Agent that the
creditworthiness of any bank holding an account is no longer acceptable in
Agent’s reasonable judgment, or as promptly as practicable and in any event
within sixty (60) days following notice from Agent that the operating
performance, funds transfer or availability procedures or performance with
respect to accounts or Lock Boxes of the bank holding such accounts or Agent’s
liability under any tri-party blocked account agreement with such bank is no
longer acceptable in Agent’s reasonable judgment.

C-2




                    (e)          The Lock Boxes, Blocked Accounts, Disbursement
Accounts and the Concentration Accounts shall be cash collateral accounts, with
all cash, checks and other similar items of payment in such accounts securing
payment of the Loans and all other Obligations, and in which each Credit Party
and each Subsidiary thereof shall have granted a Lien to Agent, on behalf of
itself and Lenders, pursuant to the Security Agreement.

                    (f)          All amounts deposited in the Collection Account
shall be deemed received by Agent in accordance with Section 1.10 and shall be
applied (and allocated) by Agent in accordance with Section 1.11.  In no event
shall any amount be so applied unless and until such amount shall have been
credited in immediately available funds to the Collection Account.

                    (g)          Each Credit Party shall and shall cause its
Affiliates, officers, employees, agents, directors or other Persons acting for
or in concert with such Credit Party (each a “Related Person”) to (i) hold in
trust for Agent, for the benefit of itself and Lenders, all checks, cash and
other items of payment received by such Credit Party or any such Related Person
for such Credit Party, and (ii) within three (3) Business Days after receipt by
such Credit Party or any such Related Person of any checks, cash or other items
of payment, deposit the same into a Blocked Account of such Credit Party.  Each
Credit Party on behalf of itself and each Related Person thereof acknowledges
and agrees that all cash, checks or other items of payment constituting proceeds
of Collateral are part of the Collateral.  All proceeds of the sale or other
disposition of any Collateral, shall be deposited directly into the applicable
Blocked Accounts.

C-3




ANNEX D (Section 2.1(a))
to
CREDIT AGREEMENT

CLOSING CHECKLIST

In addition to, and not in limitation of, the conditions described in Section
2.1 of the Agreement, pursuant to Section 2.1(a), the following items must be
received by Agent in form and substance satisfactory to Agent on or prior to the
Closing Date (each capitalized term used but not otherwise defined herein shall
have the meaning ascribed thereto in Annex A to the Agreement):

                    A.          Appendices.  All Appendices to the Agreement, in
form and substance satisfactory to Agent.

                    B.          Revolving Notes.  Duly executed originals of the
Revolving Notes for each applicable Lender, dated the Closing Date.

                    C.          Security Agreement.  Duly executed originals of
the Security Agreement, dated the Closing Date, and all instruments, documents
and agreements executed pursuant thereto.

                    D.          Insurance.  Satisfactory evidence that the
insurance policies required by Section 5.4 are in full force and effect,
together with appropriate evidence showing loss payable and/or additional
insured clauses or endorsements, as reasonably requested by Agent, in favor of
Agent, on behalf of Lenders.

                    E.          Security Interests and Code Filings.

                    (a)          Evidence satisfactory to Agent that Agent (for
the benefit of itself and Lenders) has a valid and perfected first priority
security interest in the Collateral, including (i) such documents duly executed
by each Credit Party (including financing statements under the Code and other
applicable documents under the laws of any jurisdiction with respect to the
perfection of Liens) as Agent may request in order to perfect its security
interests in the Collateral and (ii) copies of Code search reports listing all
effective financing statements that name any Credit Party as debtor, together
with copies of such financing statements, none of which shall cover the
Collateral, except for those relating to the Prior Lender Obligations (all of
which shall be terminated in accordance with Section 5.16) and Permitted
Encumbrances.

                    (b)          Evidence reasonably satisfactory to Agent,
including copies, of all UCC-1 and other financing statements filed in favor of
any Credit Party with respect to each location, if any, at which Inventory may
be consigned.

                    F.          [Intentionally Reserved.]

                    G.          [Intentionally Reserved.]

                    H.          [Intentionally Reserved.]

D-1




                    I.          Subsidiary Guaranty.  Guaranty executed by OSG,
for the benefit of Lenders.

                    J.          Initial Borrowing Base Certificate.  Duly
executed originals of an initial Borrowing Base Certificate from Borrower
Representative, dated the Closing Date, reflecting information concerning
Eligible Accounts and Eligible Inventory of Borrowers as of April 30, 2006.

                    K.          [Intentionally Reserved.]

                    L.          Letters of Credit.  Duly executed originals of
all applicable letter of credit applications and related documents and
instruments with respect to the Letters of Credit to be issued at the request of
Borrowers on the Closing Date.

                    M.          Cash Management System; Blocked Account
Agreements.  Evidence satisfactory to Agent that, as of the Closing Date, Cash
Management Systems complying with Annex C to the Agreement have been established
and are currently being maintained in the manner set forth in such Annex C,
together with copies of duly executed tri-party blocked account and lock box
agreements, reasonably satisfactory to Agent, with the banks as required by
Annex C.

                    N.          Charter and Good Standing.  For each Credit
Party, such Person’s (a) charter and all amendments thereto, (b) good standing
certificates (including verification of tax status) in its state of
incorporation and (c) good standing certificates (including verification of tax
status) and certificates of qualification to conduct business in each
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, each dated a recent date prior to the
Closing Date and certified by the applicable Secretary of State or other
authorized Governmental Authority.

                    O.          Bylaws and Resolutions.  For each Credit Party,
(a) such Person’s bylaws, together with all amendments thereto and (b)
resolutions of such Person’s Board of Directors and stockholders, if applicable,
approving and authorizing the execution, delivery and performance of the Loan
Documents to which such Person is a party and the transactions to be consummated
in connection therewith, each certified as of the Closing Date by such Person’s
corporate secretary or an assistant secretary as being in full force and effect
without any modification or amendment.

                    P.          Incumbency Certificates.  For each Credit Party,
signature and incumbency certificates of the officers of each such Person
executing any of the Loan Documents, certified as of the Closing Date by such
Person’s corporate secretary or an assistant secretary as being true, accurate,
correct and complete.

                    Q.          Opinions of Counsel.  Duly executed originals of
opinions of Schwabe, Williamson & Wyatt, counsel for the Credit Parties,
together with any local counsel opinions reasonably requested by Agent, each in
form and substance reasonably satisfactory to Agent and its counsel, dated the
Closing Date, and each accompanied by a letter addressed to such counsel from
the Credit Parties, authorizing and directing such counsel to address its
opinion to Agent, on behalf of Lenders, and to include in such opinion an
express statement to the effect that Agent and Lenders are authorized to rely on
such opinion.

D-2




                    R.          [Intentionally Reserved.]

                    S.          [Intentionally Reserved.]

                    T.          Appointment of Agent for Service.  An
appointment of CT Corporation as each Credit Party’s agent for service of
process.

                    U.          Fee Letter.  Duly executed originals of the GE
Capital Fee Letter.

                    V.          Officer’s Certificate.  Agent shall have
received duly executed originals of a certificate of the Chief Financial Officer
of Borrower Representative, dated the Closing Date, stating that, since December
31, 2005 (a) no event or condition has occurred or is existing which could
reasonably be expected to have a Material Adverse Effect; (b) there has been no
material adverse change in the industry in which any Borrower operates; (c) no
Litigation has been commenced which, if successful, would have a Material
Adverse Effect or could challenge any of the transactions contemplated by the
Agreement and the other Loan Documents; (d) there have been no Restricted
Payments made by any Credit Party, except as permitted under Section 6.13; (e)
before and after giving effect to the transactions contemplated by the Credit
Agreement, each Credit Party will be Solvent, and (f) there has been no material
increase in liabilities, liquidated or contingent, and no material decrease in
assets of any Borrower or any of its Subsidiaries.

                    W.          Waivers.  Agent, on behalf of Lenders, shall
have received landlord waivers and consents, bailee letters and mortgagee
agreements in form and substance reasonably satisfactory to Agent, in each case
as required pursuant to Section 5.9.

                    X.          Subordination and Intercreditor Agreements. 
Agent and Lenders shall have received any and all subordination and/or
intercreditor agreements, all in form and substance reasonably satisfactory to
Agent, in its sole discretion, as Agent shall have deemed necessary or
appropriate with respect to any Indebtedness of any Credit Party.

                    Y.          Audited Financials; Financial Condition.  Agent
shall have received the Financial Statements, Projections and other materials
set forth in Section 3.4, certified by Borrower Representative’s Chief Financial
Officer, in each case in form and substance reasonably satisfactory to Agent,
and Agent shall be satisfied, in its sole discretion, with all of the
foregoing.  Agent shall have further received a certificate of the Chief
Financial Officer of Borrower Representative, based on such Pro Forma and
Projections, to the effect that (a) each Borrower will be Solvent upon the
consummation of the transactions contemplated herein; (b) the Pro Forma fairly
presents in all material respects the financial condition of OSM and its
Subsidiaries as of the date thereof after giving effect to the transactions
contemplated by the Loan Documents; (c) the Projections are based upon estimates
and assumptions stated therein, all of which each Borrower believes to be
reasonable and fair in light of current conditions and current facts known to
each Borrower and, as of the Closing Date, reflect each Borrower’s good faith
and reasonable estimates of the future financial performance of Borrowers for
the period set forth therein; and (d) containing such other statements with
respect to the Solvency of such Borrower and matters related thereto as Agent
shall reasonably request.

D-3




                    Z.          Master Standby Agreements.  (i) A Master
Agreement for Standby Letters of Credit among Borrowers and GE Capital
Financial, Inc., and (ii) a Master Agreement for Standby Letters of Credit among
Borrowers and GE Capital.

                     AA.          Master Documentary Agreement.  A Master
Agreement for Documentary Letters of Credit among Borrowers and GE Capital.

                    BB.          Other Documents.  Such other certificates,
documents and agreements respecting any Credit Party as Agent may reasonably
request.

D-4




ANNEX E (Section 4.1(a))
to
CREDIT AGREEMENT

FINANCIAL STATEMENTS AND PROJECTIONS -- REPORTING

                    Borrower Representative shall deliver or cause to be
delivered to Agent or to Agent and Lenders, as indicated, the following:

                    (a)          [Intentionally Reserved.]

                    (b)          Quarterly Financials.  To Agent and Lenders,
within forty-five (45) days after the end of each Fiscal Quarter (including the
fourth Fiscal Quarter), consolidated and consolidating financial information
regarding OSM and its Subsidiaries, certified by the Chief Financial Officer of
Borrower Representative, including (i) unaudited balance sheets as of the close
of such Fiscal Quarter and the related statements of income and cash flow for
that portion of the Fiscal Year ending as of the close of such Fiscal Quarter,
(ii) unaudited statements of income and cash flows for such Fiscal Quarter, in
each case setting forth in comparative form the figures for the corresponding
period in the prior year and the figures contained in the Projections for such
Fiscal Year, all prepared in accordance with GAAP (subject to normal year-end
adjustments), and (iii) a summary of the outstanding balance of all intercompany
notes as of the last day of that Fiscal Quarter.  Such financial information
shall be accompanied by (A) a statement in reasonable detail substantially in
the form of Exhibit Annex E (each, a “Compliance Certificate”) showing the
calculations used in determining compliance with each of the Financial
Covenants, which calculations shall be provided whether or not a Gross
Availability Shortfall has occurred, and (B) the certification of the Chief
Financial Officer, Treasurer or Corporate Controller of Borrower Representative
that (i) such financial information presents fairly in accordance with GAAP
(subject to normal year-end adjustments) the financial position, results of
operations and statements of cash flows of OSM and its Subsidiaries, on both a
consolidated and consolidating basis, as at the end of such Fiscal Quarter and
for that portion of the Fiscal Year then ended, (ii) any other information
presented is true, correct and complete in all material respects and that there
was no Default or Event of Default in existence as of such time or, if a Default
or Event of Default has occurred and is continuing, describing the nature
thereof and all efforts undertaken to cure such Default or Event of Default.

                    (c)          Operating Plan.  To Agent and Lenders, as soon
as available, but not later than sixty (60) days after the end of each Fiscal
Year, an annual operating plan for OSM and its Subsidiaries, on a consolidated
and consolidating basis, approved by the Board of Directors of OSM, for the
following Fiscal Year, which (i) includes a statement of all of the material
assumptions on which such plan is based, (ii) includes monthly balance sheets,
income statements and statements of cash flows for the following year and (iii)
integrates sales, gross profits, operating expenses, operating profit, cash flow
projections and Borrowing Availability projections, all prepared on the same
basis and in similar detail as that on which operating results are reported (and
in the case of cash flow projections, representing management’s good faith
estimates of future financial performance based on historical performance), and
including plans for personnel, Capital Expenditures and facilities.

E-1




                    (d)          Annual Audited Financials.  To Agent and
Lenders, within ninety (90) days after the end of each Fiscal Year, audited
Financial Statements for OSM and its Subsidiaries on a consolidated and
(unaudited) consolidating basis, consisting of balance sheets and statements of
income and retained earnings and cash flows, setting forth in comparative form
in each case the figures for the previous Fiscal Year, which Financial
Statements shall be prepared in accordance with GAAP and certified without
qualification, by an independent certified public accounting firm of national
standing or otherwise acceptable to Agent.  Such Financial Statements shall be
accompanied by (i) a statement prepared in reasonable detail showing the
calculations used in determining compliance with each of the Financial
Covenants, (ii) a report from such accounting firm to the effect that, in
connection with their audit examination, nothing has come to their attention to
cause them to believe that a Default or Event of Default has occurred with
respect to the Financial Covenants (or specifying those Defaults and Events of
Default that they became aware of), it being understood that such audit
examination extended only to accounting matters and that no special
investigation was made with respect to the existence of Defaults or Events of
Default, (iii) the annual letters to such accountants in connection with their
audit examination detailing contingent liabilities and material litigation
matters, and (iv) the certification of the Chief Executive Officer, Chief
Financial Officer, Treasurer or Corporate Controller of Borrower Representative
that all such Financial Statements present fairly in accordance with GAAP the
financial position, results of operations and statements of cash flows of OSM
and its Subsidiaries on a consolidated and consolidating basis, as at the end of
such Fiscal Year and for the period then ended, and that there was no Default or
Event of Default in existence as of such time or, if a Default or Event of
Default has occurred and is continuing, describing the nature thereof and all
efforts undertaken to cure such Default or Event of Default.

                    (e)          Management Letters.  To Agent and Lenders,
within five (5) Business Days after receipt thereof by any Credit Party, copies
of all management letters, exception reports or similar letters or reports
received by such Credit Party from its independent certified public accountants.

                    (f)          Default Notices.  To Agent and Lenders, as soon
as practicable, and in any event within five (5) Business Days after an
executive officer of any Credit Party has actual knowledge of the existence of
any Default, Event of Default or other event that has had a Material Adverse
Effect, telephonic or telecopied notice specifying the nature of such Default or
Event of Default or other event, including the anticipated effect thereof, which
notice, if given telephonically, shall be promptly confirmed in writing on the
next Business Day.

                    (g)          SEC Filings and Press Releases.  To Agent and
Lenders, promptly upon their becoming available, copies of:  (i) all OSM Form
10-Ks and Form 10-Qs, including all Financial Statements made publicly available
by any Credit Party to its security holders; (ii) all regular and periodic
reports, filings under the Sarbanes-Oxley Act and all registration statements
and prospectuses, if any, filed by any Credit Party with any securities exchange
or with the Securities and Exchange Commission or any governmental or private
regulatory authority; and (iii) all press releases and other statements made
available by any Credit Party to the public concerning material changes or
developments in the business of any such Person.

E-2




                    (h)          Subordinated Debt and Equity Notices.  To
Agent, as soon as practicable, copies of all material written notices given or
received by any Credit Party with respect to any Subordinated Debt or Stock of
such Person, and, within two (2) Business Days after any Credit Party obtains
knowledge of any matured or unmatured event of default with respect to any
Subordinated Debt, notice of such event of default.

                    (i)          Supplemental Schedules.  To Agent, supplemental
disclosures, if any, required by Section 5.6.

                    (j)          Litigation.  To Agent in writing, promptly upon
learning thereof, notice of any Litigation commenced or threatened against any
Credit Party that (i) seeks damages in excess of $5,000,000, (ii) seeks
injunctive relief which could reasonably be expected to result in a Material
Adverse Effect, (iii) is asserted or instituted against any Plan, its
fiduciaries or its assets or against any Credit Party or ERISA Affiliate in
connection with any Plan in excess of $5,000,000, (iv) alleges criminal
misconduct by any Credit Party, (v) alleges the violation of any law regarding,
or seeks remedies in connection with, any Environmental Liabilities in excess of
$5,000,000 or (vi) involves any material product recall in excess of
$15,000,000.

                    (k)          Insurance Notices.  To Agent, disclosure of
losses or casualties required by Section 5.4.

                    (l)          Lease Default Notices.  To Agent, (i) within
ten (10) Business Days after receipt thereof, copies of any and all default
notices received under or with respect to any leased location or public
warehouse where Collateral is located, or (ii) such other notices or documents
as Agent may reasonably request.

                    (m)          Hedging Agreements.  To Agent within two (2)
Business Days after entering into such agreement or amendment, copies of all
interest rate, commodity or currency hedging agreements or amendments thereto.

                    (n)          Other Documents.  To Agent and Lenders, such
other financial and other information respecting any Credit Party’s business or
financial condition as Agent or any Lender shall from time to time reasonably
request.

E-3




ANNEX F (Section 4.1(b))
to
CREDIT AGREEMENT

COLLATERAL REPORTS

                    Borrower Representative shall deliver or cause to be
delivered the following:

                    (a)          To Agent, (i) if Borrowing Availability is
greater than $50,000,000, no less frequently than 12:00 p.m. (New York time) on
the tenth (10th) Business Day after the end of each Fiscal Quarter, (ii) if
Borrowing Availability is less than or equal to $50,000,000, no less frequently
than 12:00 p.m. on the tenth (10th) Business Day after the end of each Fiscal
Month, and (iii) at any time following the occurrence and during the continuance
of an Event of Default, upon request of Agent, in each case, each of the
following reports, each of which shall be prepared by Borrower Representative as
of the last day of the immediately preceding Fiscal Quarter, Fiscal Month or the
date two (2) days prior to the date of any such request, as the case may be:

 

             (i)           a Borrowing Base Certificate with respect to each
Borrower, in each case accompanied by such supporting detail and documentation
as shall be requested by Agent in its reasonable discretion;

 

 

 

              (ii)         with respect to each Borrower, a summary of Inventory
by location and type with a supporting perpetual Inventory report, in each case
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion; and

 

 

 

              (iii)        with respect to each Borrower, a monthly trial
balance showing Accounts outstanding aged from invoice date as follows:  1 to 30
days, 31 to 60 days, 61 to 90 days and 91 days or more, accompanied by such
supporting detail and documentation as shall be requested by Agent in its
reasonable discretion.

                    (b)          To Agent, on a quarterly basis or at such more
frequent intervals as Agent may request from time to time following the
occurrence and during the continuance of any Event of Default (together with a
copy of all or any part of such delivery requested by any Lender in writing
after the Closing Date), collateral reports with respect to each Borrower,
including all additions and reductions (cash and non-cash) with respect to
Accounts of such Borrower, in each case accompanied by such supporting detail
and documentation as shall be requested by Agent in its reasonable discretion
each of which shall be prepared by the applicable Borrower as of the last day of
the immediately preceding quarter or the date two (2) days prior to the date of
any such request.

                    (c)          To Agent, at the time of delivery of each of
the quarterly Financial Statements delivered pursuant to Annex E:

 

             (i)           a reconciliation of the Accounts trial balance of
each Borrower to the most recent Borrowing Base Certificate, general ledger and
monthly Financial Statements delivered pursuant to Annex E, in each case
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion;

F-1




 

             (ii)          a reconciliation of the perpetual inventory by
location of each Borrower to the most recent Borrowing Base Certificate, general
ledger and monthly Financial Statements delivered pursuant to Annex E, in each
case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion;

 

 

 

             (iii)         an aging of accounts payable and a reconciliation of
that accounts payable aging to each Borrower’s general ledger and monthly
Financial Statements delivered pursuant to Annex E, in each case accompanied by
such supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;

 

 

 

             (iv)         a reconciliation of the outstanding Loans as set forth
in the monthly Loan Account statement provided by Agent to each Borrower’s
general ledger and monthly Financial Statements delivered pursuant to Annex E,
in each case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion;

                    (d)          To Agent, at the time of delivery of each of
the annual Financial Statements delivered pursuant to Annex E, (i) a listing of
government contracts of each Borrower subject to the Federal Assignment of
Claims Act of 1940; and (ii) a list of any applications for the registration of
any Patent, Trademark or Copyright filed by any Credit Party with the United
States Patent and Trademark Office, the United States Copyright Office or any
similar office or agency in the prior Fiscal Quarter;

                    (e)          Each Borrower, at its own expense, shall
deliver to Agent the results of each physical verification, if any, that such
Borrower or any of its Subsidiaries may in their discretion have made, or caused
any other Person to have made on their behalf, of all or any portion of their
Inventory in any case where the results of such physical verification reflect a
variance of five percent (5%) or more (and, if a Default or an Event of Default
has occurred and is continuing, each Borrower shall, upon the request of Agent,
conduct, and deliver the results of, such physical verifications as Agent may
require);

                    (f)          Each Borrower, at its own expense, shall
deliver to Agent such appraisals of the Collateral as Agent may request at any
time after the occurrence and during the continuance of a Default or an Event of
Default, such appraisals to be conducted by an appraiser, and in form and
substance reasonably satisfactory to Agent; and

                    (g)          Such other reports, statements and
reconciliations with respect to the Borrowing Base, Collateral or Obligations of
any or all Credit Parties as Agent shall from time to time request in its
reasonable discretion.

F-2




ANNEX G (Section 6.10)
to
CREDIT AGREEMENT

FINANCIAL COVENANTS

                    Borrowers shall not breach or fail to comply with any of the
following financial covenants, each of which shall be calculated in accordance
with GAAP consistently applied:

                    (a)          Minimum Fixed Charge Coverage Ratio.  At any
time from and after the occurrence of a Gross Availability Shortfall, OSM and
its Subsidiaries shall have on a consolidated basis at the end of each Fiscal
Quarter during the term hereof, a Fixed Charge Coverage Ratio for the 12-month
period then ended of not less than 1.10 to 1.00.

                    Unless otherwise specifically provided herein, any
accounting term used in the Agreement shall have the meaning customarily given
such term in accordance with GAAP, and all financial computations hereunder
shall be computed in accordance with GAAP consistently applied.  That certain
items or computations are explicitly modified by the phrase “in accordance with
GAAP” shall in no way be construed to limit the foregoing.  If any “Accounting
Changes” (as defined below) occur and such changes result in a change in the
calculation of the financial covenants, standards or terms used in the Agreement
or any other Loan Document, then Borrowers, Agent and Lenders agree to enter
into negotiations in order to amend such provisions of the Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating Borrowers’ and their Subsidiaries’ financial condition
shall be the same after such Accounting Changes as if such Accounting Changes
had not been made; provided, however, that the agreement of Requisite Lenders to
any required amendments of such provisions shall be sufficient to bind all
Lenders.  “Accounting Changes” means (i) changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants (or successor thereto or any agency with similar
functions), (ii) changes in accounting principles concurred in by any Borrower’s
certified public accountants; (iii) purchase accounting adjustments under
A.P.B. 16 or 17 and EITF 88-16, and the application of the accounting principles
set forth in FASB 109, including the establishment of reserves pursuant thereto
and any subsequent reversal (in whole or in part) of such reserves; and (iv) the
reversal of any reserves established as a result of purchase accounting
adjustments.  All such adjustments resulting from expenditures made subsequent
to the Closing Date (including capitalization of costs and expenses or payment
of pre-Closing Date liabilities) shall be treated as expenses in the period the
expenditures are made and deducted as part of the calculation of EBITDA in such
period.  If Agent, Borrowers and Requisite Lenders agree upon the required
amendments, then after appropriate amendments have been executed and the
underlying Accounting Change with respect thereto has been implemented, any
reference to GAAP contained in the Agreement or in any other Loan Document
shall, only to the extent of such Accounting Change, refer to GAAP, consistently
applied after giving effect to the implementation of such Accounting Change.  If
Agent, Borrowers and Requisite Lenders cannot agree upon the required amendments
within thirty (30) days following the date of implementation of any Accounting
Change, then all Financial Statements delivered and all calculations of
financial covenants and other standards and terms in accordance with the
Agreement and the other Loan Documents shall be prepared,

G-1




delivered and made in accordance with GAAP, consistently applied after giving
effect to the implementation of such Accounting Change, but shall also be
accompanied by a reconciliation reflecting the changes made to such Financial
Statements as a result of such Accounting Change.  For purposes of Section 8.1,
a breach of a Financial Covenant contained in this Annex G shall be deemed to
have occurred as of any date of determination by Agent or as of the last day of
any specified measurement period, regardless of when the Financial Statements
reflecting such breach are delivered to Agent.

G-2




ANNEX H (Section 9.9(a))
to
CREDIT AGREEMENT

WIRE TRANSFER INFORMATION

GE Capital:

 

Name:

General Electric Capital Corporation

 

Bank:

DeutscheBank Trust Company Americas New York, New York

 

ABA #:

021001033

 

Account #:

50232854

 

Account Name:

GECC/CAF Depository

 

Reference:

CFC Oregon Steel

H-1




ANNEX I (Section 11.10)
to
CREDIT AGREEMENT

NOTICE ADDRESSES

(A)

If to Agent or GE Capital, at

 

General Electric Capital Corporation

 

500 West Monroe, 12th Floor

 

Chicago, Illinois  60661

 

Attention:  Oregon Steel Account Manager

 

Telecopier No.:          312-463-3840

 

Telephone No.:          312-441-7809

 

 

 

with copies to:

 

 

 

Hunton & Williams LLP

 

600 Peachtree Street, NE

 

Suite 4100, Bank of America Plaza

 

Atlanta, Georgia  30308

 

Attention:  Greta T. Griffith, Esq.

 

Telecopier No.:          404-888-4190

 

Telephone No.:          404-888-4000

 

 

 

and

 

 

 

General Electric Capital Corporation

 

201 Merritt 7

 

(P.O. Box 5201)

 

Norwalk, Connecticut 06856-5201

 

Attention:  GE Corporate Financial Services, Inc. Corporate Counsel

 

Telecopier No.:          (203) 956-4528

 

Telephone No.:          (203) 956-4785

 

 

(B)

If to any Borrower, to Borrower Representative, at

 

 

 

Oregon Steel Mills, Inc.

 

1000 SW Broadway

 

Suite 2200

 

Portland, Oregon 97205

 

Attention:  Mr. Ray Adams, CFO

 

Telecopier No.:          (503) 240-5232

 

Telephone No.:          (503) 223-9228

I-1




 

with copies to:

 

 

 

Schwabe, Williamson & Wyatt

 

Pacwest Center

 

1211 SW Fifth, 18th Floor

 

Portland, Oregon 97204-3795

 

Attention:  Carmen M. Calzacorta, Esq.

 

Telecopier No.:          503-796-2900

 

Telephone No.:          503-796-2994

I-2




ANNEX J (from Annex A - Commitments definition)
to
CREDIT AGREEMENT

 

 

Lender(s)

Revolving Loan Commitment

 

General Electric Capital Corporation

$175,000,000

 

 

J-1